Exhibit 10 (g)

[

GRAPHIC OMITTED]

AIA

 

Owner-Contractor

AIA Document A114-2001

Standard Form of Agreement Between Owner and Contractor

where the basis of
payment is the Cost of the Work Plus a Fee without a Guaranteed Maximum Price



THIS DOCUMENT HAS IMPORTANT LEGAL CONSEQUENCES. CONSULTATION WITH AN ATTORNEY
IS ENCOURAGED WITH RESPECT TO ITS COMPLETION OR MODIFICATION.

AIA Document A201-1997, General Conditions of the Contract for Construction, is
adopted in this document by reference.
Do not use with other general conditions unless this document is modified.

       

AGREEMENT

made as of the
(In word, indicate day, month and year)    

11th

day of October in the year 2002        

BETWEEN

the Owner
(Name, address and other information):  

Old National Bancorp
420 Main Street
Evansville, IN 47708

               

and the Contractor


(Name, address and other information):  

Industrial Contractors, Inc.
401 N.W. First Street
Evansville, IN 47708

                                       

The Project is (Name and address):

   

The Architect is (Name, address and other information):

       

New Headquarters Building

   

Veazey, Parrott, Durkin & Shoulders

on real estate more particularly

     

described in the attached

   

Hellmuth, Obata & Kassabaum

Exhibit "B"

                             

 

 

The Owner and Contractor agree as follows.

 

                                                                                                                                                                    !
;                

AIA Document A114 Owner-Contractor Agreement Ó 2001 The American Institute of
Architects · Washington, DC · www.aia.org. · WARNING:
Reproduction, unlicensed photocopying or substantial quotation of the material
herein without written permission of the AIA violates the
copyright laws of the United States and will subject the violator to legal
prosecution. To report copyright violations of AIA Contract Documents,
e-mail The American Institute of Architects' legal counsel, copyright@aia.org.



--------------------------------------------------------------------------------



 

 

         

TABLE OF ARTICLES

                         

1.

 

The Contract Documents

         

2.

 

The Work of This Contract

         

3.

 

Relationship of the Parties

         

4.

 

Date of Commencement and Substantial Completion

         

5.

 

Contract Sum

         

6.

 

Control Estimate and Contract Time

         

7.

 

Costs to be Reimbursed

         

8.

 

Costs not to be Reimbursed

         

9.

 

Discounts, Rebates and Refunds

         

10.

 

Subcontracts and Other Agreements

         

11.

 

Accounting Records

         

12.

 

Payments

         

13.

 

Termination or Suspension

         

14.

 

Miscellaneous Provisions

         

15.

 

Enumeration of Contract Documents

         

16.

 

Insurance Bonds

       

 

 

 

 

 

                                                                                                                                                                    !
;                

AIA Document A114 Owner-Contractor Agreement Ó 2001 The American Institute of
Architects · Washington, DC · www.aia.org. · WARNING:
Reproduction, unlicensed photocopying or substantial quotation of the material
herein without written permission of the AIA violates the
copyright laws of the United States and will subject the violator to legal
prosecution. To report copyright violations of AIA Contract Documents,
e-mail The American Institute of Architects' legal counsel, copyright@aia.org.



--------------------------------------------------------------------------------



ARTICLE 1   THE CONTRACT DOCUMENTS

1.1

The Contract Documents consist of this Agreement, Conditions of the Contract
(General, Supplementary and other Conditions), Drawings, Specifications, Addenda
issued prior to the execution of this Agreement, other documents listed in this
Agreement, and Modifications issued after execution of this Agreement. These
listed form the Contract and are all as fully a part of the Contract as if
attached to this Agreement or repeated herein. The Contract represents the
entire and integrated agreement between the parties hereto and supersedes prior
negotiations, representations or agreements, either written or oral. An
enumeration of the Contract Documents, other than Modifications, appears in
Article 15. If anything in the other Contract Documents is inconsistent with
this Agreement, this Agreement shall govern.



 

ARTICLE 2   THE WORK OF THIS CONTRACT

2.1

The Contractor shall execute the Work described in the Contract Documents,
except to the extent specifically indicated in the Contract Documents to be the
responsibility of others.



 

ARTICLE 3   RELATIONSHIP OF THE PARTIES

3.1

The Contractor accepts the relationship of trust and confidence established by
this Agreement and covenants with the Owner to cooperate with the Architect and
exercise the Contractor's skill and judgment in furthering the interests of the
Owner; to furnish efficient business administration and supervision; to furnish
at all times an adequate supply of workers and materials; and to perform the
Work in an expeditious and economical manner consistent with the Owner's
interests. The Owner agrees to furnish or approve, in a timely manner,
information required by the Contractor and to make payments to the Contractor in
accordance with the requirements of the Contract Documents.



 

ARTICLE 4   DATE OF COMMENCEMENT AND SUBSTANTIAL COMPLETION

4.1

The date of commencement of the Work shall be the date of this Agreement, unless
a different date is stated below or provision is made for the date to be fixed
in a notice to proceed issued by the Owner.
(Insert the date of commencement if it differs from the date of this Agreement,
or if applicable, state that the date will be fixed in a notice to proceed.)



4.2

The Contract Time shall be measured from the date of commencement.



4.3

The Contractor shall achieve Substantial Completion of the entire Work not later
than (            ) days from the date of commencement or as follows:
(Insert the number of calendar days. Alternatively, a calendar date may be used
when coordinated with the date of commencement. Unless stated elsewhere in the
Contract Documents, insert any requirements for earlier Substantial Completion
of certain portions of the Work.)





(see Exhibit D)

, subject to adjustments of this Contract Time as provided in Subparagraph
6.2.4.

(Insert provisions, if any, for liquidated damages relating to failure to
complete on time or for bonus payments for early completion of the Work.)

ARTICLE 5   CONTRACT SUM

5.1

The Owner shall pay the Contractor the Contract Sum in current funds for the
Contractor's performance of the Contract. The Contract Sum is the actual Cost of
the Work as defined in Article 7 plus the Contractor's Fee.



5.2

The Contractor's Fee is:
(State a lump sum, percentage of Cost of the Work or other provision for
determining the Contractor's Fee, and describe the method of adjustment of the
Contractor's Fee for changes in the Work.)



 

                                                                                                                                                                    !
;                

AIA Document A114 Owner-Contractor Agreement Ó 2001 The American Institute of
Architects · Washington, DC · www.aia.org. · WARNING:
Reproduction, unlicensed photocopying or substantial quotation of the material
herein without written permission of the AIA violates the
copyright laws of the United States and will subject the violator to legal
prosecution. To report copyright violations of AIA Contract Documents,
e-mail The American Institute of Architects' legal counsel, copyright@aia.org.



--------------------------------------------------------------------------------



 

5.3

If the extent of changes is such that application of the adjustment provisions
herein will cause substantial inequity to the Owner or Contractor, in the
aggregate, the Contractor's Fee shall be equitably adjusted on the basis of the
Fee established for the original Work.



ARTICLE 6   CONTROL ESTIMATE AND CONTRACT TIME

6.1

The Contractor shall prepare and submit to the Owner, in writing, a Control
Estimate. The Control Estimate shall include the estimated Cost of the Work plus
the Contractor's Fee. The Control Estimate shall be used to monitor actual
costs.



6.2

The Control Estimate shall include:



     

1.  the documents enumerated in Article 15, including all Addenda thereto and
the Conditions of the Contract;
     2.  a list of the clarifications and assumptions made by the Contractor in
the preparation of the Control Estimate, including assumptions under Paragraph
6.4, to supplement the information provided by the Owner and contained in the
Drawings and Specifications;
     3.  a statement of the estimated Cost of the Work organized by trade
categories or systems and the Contractor's Fee;
     4.  a project schedule indicating proposed Subcontractors, activity
sequences and durations, milestone dates for receipt and approval of pertinent
information, schedule of shop drawings and samples, procurement and delivery of
materials or equipment requiring long-lead time, and the Owner's occupancy
requirements showing portions of the Project having occupancy priority; and
     5.  contingencies for further development of design and construction as
required by Paragraph 6.4.



6.3

The Contractor shall meet with the Owner and Architect to review the Control
Estimate. In the event that the Owner or Architect discovers any inconsistencies
or inaccuracies in the information presented, they shall promptly notify the
Contractor, who shall make appropriate adjustments to the Control Estimate. When
the Control Estimate is acceptable to the Owner, the Owner shall acknowledge it
in writing. The Owner's acceptance of the Control Estimate does not imply that
the Control Estimate constitutes a Guaranteed Maximum Price.



6.4

To the extent that the Drawings and Specifications are anticipated to require
further development by the Architect, the Contractor shall provide in the
Control Estimate for such further development consistent with the Contract
Documents and reasonably inferable therefrom. Such further development does not
include changes in scope, systems, kinds and quality of materials, finishes or
equipment, all of which, if required, shall be incorporated in a revised Control
Estimate by mutual agreement of the parties.



6.5

The Contractor shall develop and implement a detailed system of cost control
that will provide the Owner with timely information as to the anticipated total
Cost of the Work. The cost control system shall compare the Control Estimate
with the actual cost for activities in progress and estimates for uncompleted
tasks and proposed changes. This information shall be reported to the Owner, in
writing, no later than the Contractor's first Application for Payment and shall
be revised at mutually agreed-upon intervals.



ARTICLE 7   COSTS TO BE REIMBURSED

7.1  Cost of the Work

The term Cost of the Work shall mean costs necessarily incurred by the
Contractor in the proper performance of the Work. Such costs shall be at rates
not higher than the standard paid at the place of the Project except with prior
consent of the Owner. The Cost of the Work shall include only the items set
forth in this Article 7.

7.2  Labor Costs

7.2.1

Wages of construction workers directly employed by the Contractor to perform the
construction of the Work at the site or, with the Owner's approval, at off-site
workshops.



 

 

           See Exhibit C for Labor Rates

 

 

 

 

                                                                                                                                                                    !
;                

AIA Document A114 Owner-Contractor Agreement Ó 2001 The American Institute of
Architects · Washington, DC · www.aia.org. · WARNING:
Reproduction, unlicensed photocopying or substantial quotation of the material
herein without written permission of the AIA violates the
copyright laws of the United States and will subject the violator to legal
prosecution. To report copyright violations of AIA Contract Documents,
e-mail The American Institute of Architects' legal counsel, copyright@aia.org.



--------------------------------------------------------------------------------



7.2.2

Wages or salaries of the Contractor's supervisory and administrative personnel
when stationed at the site with the Owner's approval.
(If it is intended that the wages or salaries of certain personnel stationed at
the Contractor's principal or other offices shall be included in the Cost of the
Work, identify the personnel to be included, whether for all or only part of the
time and the rates at which time will be charged to the Work.)



7.2.3

Wages and salaries of the Contractor's supervisory or administrative personnel
engaged at factories, workshops or on the road, in expediting the production or
transportation of materials or equipment required for the Work, but only for
that portion of their time required for the Work.



7.2.4

Costs paid or incurred by the Contractor for taxes, insurance, contributions,
assessments and benefits required by law or collective bargaining agreements
and, for personnel not covered by such agreements, customary benefits such as
sick leave, medical and health benefits, holidays, vacations and pensions,
provided such costs are based on wages and salaries included in the Cost of the
Work under Subparagraphs 7.2.1 through 7.2.3.



7.3  Subcontract Costs
7.3.1

Payments made by the Contractor to Subcontractors in accordance with the
requirements of the subcontracts.



7.4  Costs of Materials and Equipment Incorporated in the Completed Construction
7.4.1

Costs including transportation and storage at the site of materials and
equipment incorporated, or to be incorporated, in the completed construction.



7.4.2

. Costs of materials described in the preceding Subparagraph 7.4.1 in excess of
those actually installed to allow for reasonable waste and spoilage. Unused
excess materials, if any, shall become the Owner's property at the completion of
the Work or, at the Owner's option, shall be sold by the Contractor. Any amounts
realized from such sales shall be credited to the Owner as a deduction from the
Cost of the Work.



7.5  Costs of Other Materials and Equipment, Temporary Facilities and Related
Items
7.5.1

Costs, including transportation and storage, installation, maintenance,
dismantling and removal of materials, supplies, temporary facilities, machinery,
equipment and hand tools not customarily owned by construction workers that are
provided by the Contractor at the site and fully consumed in the performance of
the Work; and cost (less salvage value) of such items if not fully consumed,
whether sold to others or retained by the Contractor. Cost for items previously
used by the Contractor shall mean fair market value.    See Exhibit C for Small
Tool/Consumable & Equipment Rates
7.5.2 Rental charges for temporary facilities, machinery, equipment and hand
tools not customarily owned by construction workers that are provided by the
Contractor at the site and costs of transportation, installation, minor repairs
and replacements, dismantling and removal thereof. Rates of Contractor-owned
equipment and quantities of equipment shall be subject to the Owner's prior
approval.    See Exhibit C for Small Tool/Consumable & Equipment Rates
7.5.3 Costs of removal of legally disposed debris from the site.



7.5.4

Costs of document reproductions, facsimile transmissions and long-distance
telephone calls, postage and parcel delivery charges, telephone service at the
site and reasonable petty cash expenses of the site office.



7.5.5

That portion of the reasonable travel and subsistence expenses of the
Contractor's personnel incurred while traveling in discharge of duties connected
with the Work.



7.5.6

Costs of materials and equipment stored off-site at a mutually acceptable
location, if approved in advance by the Owner.



7.6  Miscellaneous Costs

7.6.1

That portion of insurance and bond premiums that can be directly attributed to
this Contract.



7.6.2

Sales, use or similar taxes imposed by a governmental authority that are related
to the Work and for which the Contractor is liable.





 

 

 

                                                                                                                                                                    !
;                

AIA Document A114 Owner-Contractor Agreement Ó 2001 The American Institute of
Architects · Washington, DC · www.aia.org. · WARNING:
Reproduction, unlicensed photocopying or substantial quotation of the material
herein without written permission of the AIA violates the
copyright laws of the United States and will subject the violator to legal
prosecution. To report copyright violations of AIA Contract Documents,
e-mail The American Institute of Architects' legal counsel, copyright@aia.org.



--------------------------------------------------------------------------------



7.6.3

Fees and assessments for the building permit and for other permits, licenses and
inspections the Contractor is required by the Contract Documents to pay.



7.6.4

Fees of laboratories for tests required by the Contract Documents, except those
related to defective or nonconforming Work for which reimbursement is excluded
by Subparagraph 13.5.3 of AIA Document A201-l997 or other provisions of the
Contract Documents, and which do not fall within the scope of Subparagraph
7.7.3.



7.6.5

Royalties and license fees paid for the use of a particular design, process or
product required by the Contract Documents; the cost of defending suits or
claims for infringement of patent rights arising from such requirement of the
Contract Documents; and payments made in accordance with legal judgments against
the Contractor resulting from such suits or claims and payments of settlements
made with the Owner's consent. Such costs of legal defenses, judgments and
settlements shall not be included in the calculation of the Contractor's Fee,
however. If such royalties, fees and costs are excluded by the last sentence of
Subparagraph 3.17.1 of AIA Document A20l-1997 or other provisions of the
Contract Documents, they shall not be included in the Cost of the Work.



7.6.6

Deposits lost for causes other than the Contractor's negligence or failure to
fulfill a specific responsibility to the Owner as set forth in the Contract
Documents.



7.6.7

Legal mediation and xxxxxx costs, including attorneys' fees, other than those
arising from disputes between the Owner and Contractor; reasonably incurred by
the Contractor in the performance of the Work and with the Owner's prior written
approval, which shall not be unreasonably withheld.



7.6.8

Expenses incurred in accordance with the Contractor's standard personnel policy
for relocation and temporary living allowances of personnel required for the
Work, if approved by the Owner.



7.7  Other Costs and Emergencies

7.7.1

Other costs incurred in the performance of the Work if, and to the extent,
approved in advance in writing by the Owner.



7.7.2

Costs due to emergencies incurred in taking action to prevent threatened damage,
injury or loss in case of an emergency affecting the safety of persons and
property, as provided in Paragraph 10.6 of AIA Document A20l-l997.



7.7.3

Costs of repairing or correcting damaged or nonconforming Work executed by the
Contractor, Subcontractors or suppliers, provided that such damaged or
nonconforming Work was not caused by negligence or failure to fulfill a specific
responsibility of the Contractor and only to the extent that the cost of repair
or correction is not recovered by the Contractor from insurance, sureties,
Subcontractors or suppliers.



ARTICLE 8 COSTS NOT TO BE REIMBURSED
8.1

The Cost of the Work shall not include:



     

1.  Salaries and other compensation of the Contractor's personnel stationed at
the Contractor's principal office or offices other than the site office, except
as specifically provided in Subparagraphs 7.2.2 and 7.2.3, or as may be provided
in Article 14.
     2.  Expenses of the Contractor's principal office and offices other than
the site office.



     3.  Overhead and general expenses, except as may be expressly included in
Article 7.

     4.  The Contractor's capital expenses, including interest on the
Contractor's capital employed for the Work.
     5.  Rental costs of machinery and equipment, except as specifically
provided in Subparagraph 7.5.2.
     6.  Except as provided in Subparagraph 7.7.3 of this Agreement, costs due
to the negligence or failure to fulfill a specific responsibility of the
Contractor, Subcontractors and suppliers or anyone directly or indirectly
employed by any of them, or for whose acts any of them may be liable.
     7.  Any cost not specifically and expressly described in Article 7.



 

 

 

 

                                                                                                                                                                    !
;                

AIA Document A114 Owner-Contractor Agreement Ó 2001 The American Institute of
Architects · Washington, DC · www.aia.org. · WARNING:
Reproduction, unlicensed photocopying or substantial quotation of the material
herein without written permission of the AIA violates the
copyright laws of the United States and will subject the violator to legal
prosecution. To report copyright violations of AIA Contract Documents,
e-mail The American Institute of Architects' legal counsel, copyright@aia.org.



--------------------------------------------------------------------------------



 

ARTICLE 9   DISCOUNTS, REBATES AND REFUNDS

9.1

Cash discounts obtained on payments made by the Contractor shall accrue to the
Owner if (1) before making the payment, the Contractor included them in an
Application for Payment and received payment therefore from the Owner, or (2)
the Owner has deposited funds with the Contractor with which to make payments;
otherwise, cash discounts shall accrue to the Contractor. Trade discounts,
rebates, refunds and amounts received from sales of surplus materials and
equipment shall accrue to the Owner, and the Contractor shall make provisions so
that they can be obtained.



9.2

Amounts that accrue to the Owner in accordance with the provisions of Paragraph
9.1 shall be credited to the Owner as a deduction from the Cost of the Work.



ARTICLE 10   SUBCONTRACTS AND OTHER AGREEMENTS

10.1

Those portions of the Work that the Contractor does not customarily perform with
the Contractor's own personnel shall be performed under subcontracts or by other
appropriate agreements with the Contractor. The Owner may designate specific
persons from whom, or entities from which, the Contractor shall obtain bids. The
Contractor shall obtain bids from Subcontractors and from suppliers of materials
or equipment fabricated especially for the Work and shall deliver such bids to
the Architect. The Owner shall then determine, with the advice of the Contractor
and Architect, which bids will be accepted. The Contractor shall not be required
to contract with anyone to whom there is reasonable objection on the
Contractor's part.



10.2

Subcontracts or other agreements shall conform to the applicable payment
provisions of this Agreement and shall not be awarded on the basis of Cost Plus
a Fee without the prior consent of the Owner.



ARTICLE 11   ACCOUNTING RECORDS
11.1

The Contractor shall keep full and detailed accounts and exercise such controls
as may be necessary for proper financial management under this Contract, and the
accounting and control systems shall be satisfactory to the Owner. The Owner and
the Owner's accountants shall be afforded access to, and shall be permitted to
audit and copy, the Contractor's records, books, correspondence, instructions,
drawings, receipts, subcontracts, purchase orders, vouchers, memoranda and other
data relating to this Contract, and the Contractor shall preserve these for a
period of three years after final payment, or for such longer period as may be
required by law.    See Exhibit E for further definition of Accounting & Payment
Application Procedures.



ARTICLE 12   PAYMENTS
12.1 Progress Payments
12.1.1

Based upon Applications for Payment submitted to the Architect by the Contractor
and Certificates for Payment issued by the Architect, the Owner shall make
progress payments on account of the Contract Sum to the Contractor as provided
below and elsewhere in the Contract Documents.



12.1.2

The period covered by each Application for Payment shall be one calendar month
ending on the last day of the month, or as follows:



12.1.3

Provided that an Application for Payment is received by the Architect not later
than
the           25th           day of a month, the Owner shall make payment to the
Contractor not later than
the           25th            day of the next month. If an Application for
Payment is received by the Architect after the application date fixed
above, payment shall be made by the Owner not later than           30
          days after the Architect receives the Application for Payment.



12.1.4

With each Application for Payment, the Contractor shall submit partial release
of liens, payrolls, petty cash accounts, receipted invoices or invoices with
check vouchers attached and any other evidence required by the Owner or
Architect to demonstrate that cash disbursements already made by the Contractor
on account of the Cost of the Work equal or exceed (1) progress payments already
received by the Contractor; less (2) that portion of those payments attributable
to the Contractor's Fee; plus (3) payrolls for the period covered by the present
Application for Payment; plus (4) retainage provided in Clause 12.1.6.2, if any,
applicable to prior progress payments.



 

 

 

                                                                                                                                                                    !
;                

AIA Document A114 Owner-Contractor Agreement Ó 2001 The American Institute of
Architects · Washington, DC · www.aia.org. · WARNING:
Reproduction, unlicensed photocopying or substantial quotation of the material
herein without written permission of the AIA violates the
copyright laws of the United States and will subject the violator to legal
prosecution. To report copyright violations of AIA Contract Documents,
e-mail The American Institute of Architects' legal counsel, copyright@aia.org.



--------------------------------------------------------------------------------



 

12.1.5

Applications for Payment shall show the Cost of the Work actually incurred by
the Contractor through the end of the period covered by the Application for
Payment and for which the Contractor has made or intends to make actual payment
prior to the next Application for Payment.



12.1.6

Subject to other provisions of the Contract Documents, the amount of each
progress payment shall be computed as follows:
     1.  take the Cost of the Work as described in Article 7;
     2.  add the Contractor's Fee, less retainage of           ten
          percent (          10   %). The Contractor's Fee shall be
computed upon the Cost of the Work described in the preceding Clause 12.1.6.1 at
the rate stated in Paragraph 5.2; or if the Contractor's Fee is stated as a
fixed sum in that paragraph, an amount which bears the same ratio to that
fixed-sum Fee as the Cost of the Work in the preceding clause bears to a
reasonable estimate of the probable Cost of the Work upon its completion;
     3.  subtract the aggregate of previous payments made by the Owner;
     4.   subtract the shortfall, if any, indicated by the Contractor in the
documentation required by Subparagraph l2.1.4, or resulting from errors
subsequently discovered by the Owner's accountants in such documentation; and
     5.  subtract amounts, if any, for which the Architect has withheld or
withdrawn a Certificate for Payment as provided in the Contract Documents.



12.1.7

Additional retainage, if any, shall be as follows:



 

See First Addendum

 

 

12.1.8

Except with :the Owner's prior approval, payments to Subcontractors shall be
subject to retainage of not less than           ten          percent
(       10      %). The Owner and Contractor shall agree on a mutually
acceptable procedure for review and approval of payments and retention for
Subcontractors.



12.1.9

In taking action on the Contractor's Applications for Payment, the Architect
shall be entitled to rely on the accuracy and completeness of the information
furnished by the Contractor and shall not be deemed to represent that the
Architect has made a detailed examination, audit or arithmetic verification of
the documentation submitted in accordance with Subparagraph 12.1.4 or other
supporting data; that the Architect has made exhaustive or continuous on-site
inspections; or that the Architect has made examinations to ascertain how or for
what purposes the Contractor has used amounts previously paid on account of the
Contract. Such examinations, audits and verifications, if required by the Owner,
will be performed by the Owner's accountants acting in the sole interest of the
Owner.



12.2   Final Payment
12.2.1

Final payment, constituting the entire unpaid balance of the Contract Sum, shall
be made by the Owner to the Contractor when:
     1.  the Contractor has fully performed the Contract except for the
Contractor's responsibility to correct Work, as provided in Subparagraph 12.2.2
of AIA Document A20l-l997, and to satisfy other requirements, if any, which
extend beyond final payment; and
     2.  a final Certificate for Payment has been issued by the Architect.



12.2.2

The Owner's final payment to the Contractor shall be made no later than 30 days
after the issuance of the Architect's final Certificate for Payment, or as
follows:



 

 

 

 

 

 

                                                                                                                                                                    !
;                

AIA Document A114 Owner-Contractor Agreement Ó 2001 The American Institute of
Architects · Washington, DC · www.aia.org. · WARNING:
Reproduction, unlicensed photocopying or substantial quotation of the material
herein without written permission of the AIA violates the
copyright laws of the United States and will subject the violator to legal
prosecution. To report copyright violations of AIA Contract Documents,
e-mail The American Institute of Architects' legal counsel, copyright@aia.org.



--------------------------------------------------------------------------------



 

12.2.3

The Owner's accountants will review and report in writing on the Contractor's
final accounting within 30 days after delivery of the final accounting to the
Architect by the Contractor. Based upon such Cost of the Work as the Owner's
accountants report to be substantiated by the Contractor's final accounting, and
provided the other conditions of Subparagraph 12.2.1 have been met, the
Architect will, within seven days after receipt of written report of the Owner's
accountants, either issue to the Owner a final Certificate for Payment with a
copy to the Contractor or notify the Contractor and Owner in writing of the
Architect's reasons for withholding a certificate as provided in Subparagraph
9.5.1 of AIA Document A201-1997. The time periods stated in this Subparagraph
12.2.3 supersede those stated in Subparagraph 9.4.1 of AIA Document A201-1997.



12.2.4

If the Owner's accountants report the Cost of the Work as substantiated by the
Contractor's final accounting to be1ess than claimed by the Contractor, the
Contractor shall be entitled to demand arbitration of the disputed amount
without a further decision of the Architect. Such demand for arbitration shall
be made by the Contractor within 30 days after the Contractor's receipt of a
copy of the Architect's final Certificate for Payment. Failure to demand
arbitration within this 30-day period shall result in the substantiated amount
reported by the Owner's accountants becoming binding on the Contractor. Pending
a final resolution by arbitration, the Owner shall pay the Contractor the amount
certified in the Architect's final Certificate for Payment.



12.2.5

If, subsequent to final payment and at the Owner's request, the Contractor
incurs costs described in Article 7 and not excluded by Article 8 to correct
defective or nonconforming Work, the Owner shall reimburse the Contractor such
costs and the Contractor's Fee applicable thereto on the same basis as if such
costs had been incurred prior to final payment.



ARTICLE 13   TERMINATION OR SUSPENSION

13.1

The Contract maybe terminated by the Contractor, or by the Owner, as provided in
Article 14 of AIA Document A201-1997. However, the amount to be paid to the
Contractor under Subparagraph 14.1.3 of AIA Document A201-1997 shall not exceed
the amount the Contractor would be entitled to receive under Paragraph 13.2
below.



13.2

The Contract may be terminated by the Owner for cause or for convenience as
provided in Article 14 of AIA Document A20l-1997; however, the Owner shall then
only pay the Contractor an amount calculated as follows:



     

1.  Take the Cost of the Work incurred by the Contractor to the date of
termination;
     2.  Add the Contractor's Fee computed upon the Cost of the Work to the date
of termination at the rate stated in Paragraph 5.2 or, if the Contractor's Fee
is stated as a fixed sum in that Paragraph, an amount that bears the same ratio
to that fixed-sum Fee as the Cost of the Work at the time of termination bears
to a reasonable estimate of the probable Cost of the Work upon its completion;
and
     3.  Subtract the aggregate of previous payments made by the Owner.



13.3

The Owner shall also pay the Contractor fair compensation, either by purchase or
rental at the election of the Owner, for any equipment owned by the Contractor
that the Owner elects to retain and that is not otherwise included in the Cost
of the Work under Subparagraph 13.2.1. To the extent that the Owner elects to
take legal assignment of subcontracts and purchase orders (including rental
agreements), the Contractor shall, as a condition of receiving the payments
referred to in this Article 13, execute and deliver all such papers and take all
such steps, including the legal assignment of such subcontracts and other
contractual rights of the Contractor, as the Owner may require for the purpose
of fully vesting in the Owner the rights and benefits of the Contractor under
such subcontracts or purchase orders.



13.4

The Work may be suspended by the Owner as provided in Article 14 of AIA Document
A201-1997; in such case, the Contract Sum and Contract Time shall be increased
as provided in Subparagraph 14.3.2 of AIA Document A201-1997, except that the
term "profit" shall be understood to mean the Contractor's Fee as described in
Paragraphs 5.2 and 5.3 of this Agreement.



 

 

 

 

                                                                                                                                                                    !
;                

AIA Document A114 Owner-Contractor Agreement Ó 2001 The American Institute of
Architects · Washington, DC · www.aia.org. · WARNING:
Reproduction, unlicensed photocopying or substantial quotation of the material
herein without written permission of the AIA violates the
copyright laws of the United States and will subject the violator to legal
prosecution. To report copyright violations of AIA Contract Documents,
e-mail The American Institute of Architects' legal counsel, copyright@aia.org.



--------------------------------------------------------------------------------



 

ARTICLE 14   MISCELLANEOUS PROVISIONS

14.1

Where reference is made in this Agreement to a provision of AIA Document
A201-1997 or another Contract Document, the reference refers to that provision
as amended or supplemented by other provisions of the Contract Documents.



14.2

Payments due and unpaid under the Contract shall bear interest from the date
payment is due at the rate stated below, or in the absence thereof, at the legal
rate prevailing from time to time at the place where the Project is located.
(Insert rate of interest agreed upon, if any)



 

(Usury laws and requirements under the Federal Truth in Lending Act, similar
state and local consumer credit law sand other regulations at the Owner's and
Contractor's principal places of business, the location of the Project and
elsewhere may affect the validity of this provision. Legal advice should be
obtained with respect to deletions or modifications, and also regarding
requirements such as written disclosures or waivers.)

14.3

The Owner's representative is:
(Name, address and other information)



            Jim Unverzagt, Vice President Facilities & Property Management
            Old National Bank
            420 Main St.
            Evansville, IN 47702

 

14.4

The Contractor's representative is:
(Name, address and other information)



            Dan Hoefling, Vice President Pre-construction & Major Projects
            Industria1 Contractors, Inc.
            401 N.W. First St.
            Evansville, IN 47708

 

14.5

Neither the Owner's nor the Contractor's representative shall be changed without
ten days' written notice to the other party.



14.6  Dispute Resolution
14.6.1

Claims, disputes or other matters in question between the parties to this
Agreement shall be resolved by mediation xxxxxxxxxx xxxxxxxxxx, the parties
shall endeavor to reach settlement by mediation.
(Refer to Paragraphs 4.4 through 4.6 of AIA Document A20I-1997, General
Conditions of the Contract for Construction, for specific requirements related
to mediation and arbitration provisions.) See first addendum to AIA 201-1997 for
Dispute Resolution



14.7

Other provisions:



 

 

 

 

 

                                                                                                                                                                    !
;                

AIA Document A114 Owner-Contractor Agreement Ó 2001 The American Institute of
Architects · Washington, DC · www.aia.org. · WARNING:
Reproduction, unlicensed photocopying or substantial quotation of the material
herein without written permission of the AIA violates the
copyright laws of the United States and will subject the violator to legal
prosecution. To report copyright violations of AIA Contract Documents,
e-mail The American Institute of Architects' legal counsel, copyright@aia.org.



--------------------------------------------------------------------------------



 

ARTICLE 15   ENUMERATION OF CONTRACT DOCUMENTS

15.1

The Contract Documents include:



     

1.  The Agreement is this executed 2001 edition of the Standard Form of
Agreement Between Owner and Contractor, AIA Document A114.
     2.  The General Conditions are the 1997 edition of the General Conditions
of the Contract for Construction, AIA Document A20l.
     3.  The Supplementary and other Conditions of the Contract are as follows:



 

 

15.1.4

The Specifications and Addenda, if any, are as follows:
(Either list here or refer to an exhibit attached to this Agreement)



            To be defined by change order.

 

15.1.5

The drawings are as follows, and are dated
                                 unless a different date is shown below:
(Either list here or refer to an exhibit attached to this Agreement)



            To be defined by change order.

 

Portions of Addenda relating to bidding requirements are not part of the
Contract Documents unless the bidding requirements are also enumerated in this
Article 15.

15.1.6

Other documents, if any, forming part of the Contract Documents are as follows:
(List here any additional documents, such as a list of allowances or unit prices
that are intended to form part of the Contract Documents. AIA Document A20l-l997
provides that bidding requirements, such as advertisement or invitation to bid,
Instructions to Bidders, sample forms and the Contractor's bid, are not part of
the Contract Documents unless enumerated in this Agreement. They should be
listed here only if intended to be part of the Contract Documents.)



                         Exhibit J - Control Estimate

 

 

 

 

 

 

                                                                                                                                                                    !
;                

AIA Document A114 Owner-Contractor Agreement Ó 2001 The American Institute of
Architects · Washington, DC · www.aia.org. · WARNING:
Reproduction, unlicensed photocopying or substantial quotation of the material
herein without written permission of the AIA violates the
copyright laws of the United States and will subject the violator to legal
prosecution. To report copyright violations of AIA Contract Documents,
e-mail The American Institute of Architects' legal counsel, copyright@aia.org.



--------------------------------------------------------------------------------



ARTICLE 16   INSURANCE AND BONDS

16.1

The Contractor shall purchase and maintain insurance and provide bonds as set
forth in Article 11 of AIA Document A201-1997.
(List required limits of liability for insurance and bonds. AIA Document
A201-1997 gives other specific requirements for insurance and bonds.)



 

 

 

 

This Agreement is entered into as of the day and year first written above and is
executed in at least three original copies, of which one is to be delivered to
the Contractor, one to the Architect for use in the administration of the
Contract, and the remainder to the Owner.



OWNER

 

CONTRACTOR

OLD NATIONAL BANCORP

 

INDUSTRIAL CONTRACTORS, INC.

 

 

 

/s/ Thomas F. Clayton                                

 

/s/ Alan Braun                                     

Thomas F. Clayton

 

Alan Braun

Executive Vice President

 

Chairman

Administration & Operations

 

 

                                                      

 

                                                   

(Printed name and title)

 

(Printed name and title)



 

 

 

 

 

 

 

 

CAUTION: You should sign an original AIA Contract Document, on which this text
appears in RED. An original assures changes will not be obscured.

                                                                                                                                                                  &nbs!
p;                 

AIA Document A114 Owner-Contractor Agreement Ó 2001 The American Institute of
Architects · Washington, DC · www.aia.org. · WARNING:
Reproduction, unlicensed photocopying or substantial quotation of the material
herein without written permission of the AIA violates the
copyright laws of the United States and will subject the violator to legal
prosecution. To report copyright violations of AIA Contract Documents,
e-mail The American Institute of Architects' legal counsel, copyright@aia.org.



--------------------------------------------------------------------------------



 

1997 Edition - Electronic Format

     

AIA Document A201 - 1997

     

General Conditions of the Contract for Construction

     

TABLE OF ARTICLES

     

     1. GENERAL PROVISIONS


     2. OWNER


     3. CONTRACTOR


     4. ADMINISTRATION OF THE CONTRACT


     5. SUBCONTRACTORS


     6. CONSTRUCTION BY OWNER OR BY SEPARATE CONTRACTORS


     7. CHANGES IN THE WORK


     8. TIME


     9. PAYMENTS AND COMPLETION


     10. PROTECTION OF PERSONS AND PROPERTY


     11. INSURANCE AND BONDS


     12. UNCOVERING AND CORRECTION OF WORK


     13. MISCELLANEOUS PROVISIONS


     14. TERMINATION OR SUSPENSION OF THE CONTRACT

     



THIS DOCUMENT HAS IMPORTANT LEGAL
CONSEQUENCES. CONSULTATION WITH AN
ATTORNEY IS ENCOURAGED WITH
RESPECT TO ITS COMPLETION OR
MODIFICATION. AUTHENTICATION OF THIS
ELECTRONICALLY DRAFTED AIA
DOCUMENT MAY BE MADE BY USING AIA
DOCUMENT D401.

 

This document has been approved and
endorsed by The Associated General
Contractors of America.

             






INDEX
Acceptance of Nonconforming Work
9.6.6, 9.9.3, 12.3
Acceptance of Work
9.6.6, 9.8.2, 9.9.3, 9.10.1, 9.10.3, 12.3
Access to Work
3.16, 6.2.1, 12.1
Accident Prevention
4.2.3, 10
Acts and Omissions
3.2, 3.3.2, 3.12.8, 3.18, 4.2.3, 4.3.8, 4.4.1, 8.3.1,
9.5.1, 10.2.5, 13.4.2, 13.7, 14.1




Addenda
1.1.1, 3.11
Additional Costs, Claims for
4.3.4, 4.3.5, 4.3.6, 6.1.1, 10.3
Additional Inspections and Testing
9.8.3, 12.2.1, 13.5
Additional Time, Claims for
4.3.4, 4.3.7, 8.3.2


ADMINISTRATION OF THE CONTRACT
3.1.3, 4, 9.4, 9.5
Advertisement or Invitation to Bid
1.1.1                  

[GRAPHIC OMITTED]






                                                                                                                                                               !
;                          

Ó 1997 AIAÒ
AIA DOCUMENT A201 - 1997
GENERAL CONDITIONS OF THE
CONTRACT FOR CONSTRUCTION

Ó Copyright 1911, 1915, 1918, 1925, 1937, 1951, 1958, 1961, 1963, 1966, 1967,
1970, 1976, 1987, 1997 by The
American Institute of Architects. Fifteenth Edition. Reproduction of the
material herein or substantial
quotation of its provisions without written permission of the AIA violates the
copyright laws of the United
States and will subject the violator to legal prosecution. WARNING: Unlicensed
photocopying violates U.S.
copyright laws and will subject the violator to legal prosecution, This document
was electronically produced
with permission of the AIA and can be reproduced in accordance with your license
without violation until
the date of expiration as noted below. User Document: 97a201.aia  --  7/3/2002.
AIA license Number
1000555, which expires on 9/30/2002.

1


The American Institute of Architects
1735. New York Avenue, N.W.
Washington, D.C. 20006-5292



--------------------------------------------------------------------------------



 

Aesthetic Effect
4.2.13, 4.5.1
Allowances


3.8
All-risk Insurance
11.4.1.1
Applications for Payment
4.2.5, 7.3.8, 9.2, 9.3, 9.4, 9.5.1, 9.6.3, 9.7.1, 9.8.5,
9.10, 11.1.3, 14.2.4, 14.4.3
Approvals
2.4, 3.1.3, 3.5, 3.10.2, 3.12, 4.2.7, 9.3.2, 13.4.2,
13.5
Arbitration
4.3.3, 4.4, 4.5.1, 4.5.2, 4.6, 8.3.1, 9.7.1, 11.4.9,
11.4.10
Architect
4.1
Architect, Definition of
4.1.1
Architect, Extent of Authority
2.4, 3.12.7, 4.2, 4.3.6, 4.4, 5.2, 6.3, 7.1.2, 7.3.6,
7.4, 9.2, 9.3.1, 9.4, 9.5, 9.8.3, 9.10.1, 9.10.3, 12.1,
12.2.1, 13.5.1, 13.5.2, 14.2.2, 14.2.4
Architect, Limitations of Authority and
Responsibility
2.1.1, 3.3.3, 3.12.4, 3.12.8, 3.12.10, 4.1.2, 4.2.1,
4.2.2, 4.2.3, 4.2.6, 4.2.7, 4.2.10, 4.2.12, 4.2.13,
4.4, 5.2.1, 7.4, 9.4.2, 9.6.4, 9.6.6
Architect's Additional Services and Expenses
2.4, 11.4.1.1, 12.2.1, 13.5.2, 13.5.3, 14.2.4
Architect's Administration of the Contract
3.1.3, 4.2, 4.3.4, 4.4, 9.4, 9.5
Architect's Approvals
2.4, 3.1.3, 3.5.1, 3.10.2, 4.2.7
Architect's Authority to Reject Work
3.5.1, 4.2.6, 12.1.2, 12.2.1
Architect's Copyright
1.6
Architect's Decisions
4.2.6, 4.2.7, 4.2.11, 4.2.12, 4.2.13, 4.3.4, 4.4.1,
4.4.5, 4.4.6, 4.5, 6.3, 7.3.6, 7.3.8, 8.1.3, 8.3.1, 9.2,
9.4, 9.5.1, 9.8.4, 9.9.1, 13.5.2, 14.2.2, 14.2.4
Architect's Inspections
4.2.2, 4.2.9, 4.3.4, 9.4.2, 9.8.3, 9.9.2, 9.10.1, 13.5
Architect's Instructions
3.2.3, 3.3.1, 4.2.6, 4.2.7, 4.2.8, 7.4.1, 12.1, 13.5.2
Architect's Interpretations
4.2.11, 4.2.12, 4.3.6
Architect's Project Representative
4.2.10
Architect's Relationship with Contractor
1.1.2, 1.6, 3.1.3, 3.2.1, 3.2.2, 3.2.3, 3.3.1, 3.4.2,
3.5.1, 3.7.3, 3.10, 3.11, 3.12, 3.16, 3.18, 4.1.2, 4.1.3,
4.2, 4.3.4, 4.4.1, 4.4.7, 5.2, 6.2.2, 7, 8.3.1, 9.2,
9.3, 9.4, 9.5, 9.7, 9.8, 9.9, 10.2.6, 10.3, 11.3,
11.4.7, 12, 13.4.2, 13.5
Architect's Relationship with Subcontractors



1.1.2, 4.2.3, 4.2.4, 4.2.6, 9.6.3, 9.6.4, 11.4.7
Architect's Representations
9.4.2, 9.5.1, 9.10.1
Architect's Site Visits
4.2.2, 4.2.5, 4.2.9, 4.3.4, 9.4.2, 9.5.1, 9.9.2,
9.10.1, 13.5
Asbestos
10.3.1
Attorneys' Fees
3.18.1, 9.10.2, 10.3.3
Award of Separate Contracts
6.1.1, 6.1.2
Award of Subcontracts and Other Contracts for
Portions of the Work


5.2
Basic Definitions
1.1
Bidding Requirements
1.1.1, 1.1.7, 5.2.1, 11.5.1
Boiler and Machinery Insurance
11.4.2
Bonds, Lien
9.10.2
Bonds, Performance, and Payment
7.3.6.4, 9.6.7, 9.10.3, 11.4.9, 11.5
Building Permit
3.7.1
Capitalization
1.3
Certificate of Substantial Completion
9.8.3, 9.8.4, 9.8.5
Certificates for Payment
4.2.5, 4.2.9, 9.3.3, 9.4, 9.5, 9.6.1, 9.6.6, 9.7.1,
9.10.1, 9.10.3, 13.7, 14.1.1.3, 14.2.4
Certificates of Inspection, Testing or Approval
13.5.4
Certificates of Insurance
9.10.2, 11.1.3
Change Orders
1.1.1, 2.4.1, 3.4.2, 3.8.2.3, 3.11.1, 3.12.8, 4.2.8,
4.3.4, 4.3.9, 5.2.3, 7.1, 7.2, 7.3, 8.3.1, 9.3.1.1,
9.10.3, 11.4.1.2, 11.4.4, 11.4.9, 12.1.2
Change Orders, Definition of
7.2.1
CHANGES IN THE WORK
3.11, 4.2.8, 7, 8.3.1, 9.3.1.1, 11.4.9
Claim, Definition of
4.3.1
Claims and Disputes
3.2.3, 4.3, 4.4, 4.5, 4.6, 6.1.1, 6.3, 7.3.8, 9.3.3,
9.10.4, 10.3.3
Claims and Timely Assertion of Claims
4.6.5
Claims for Additional Cost
3.2.3, 4.3.4, 4.3.5, 4.3.6, 6.1.1, 7.3.8, 10.3.2
Claims for Additional Time
                     



THIS DOCUMENT HAS IMPORTANT LEGAL
CONSEQUENCES. CONSULTATION WITH AN
ATTORNEY IS ENCOURAGED WITH
RESPECT TO ITS COMPLETION OR
MODIFICATION. AUTHENTICATION OF THIS
ELECTRONICALLY DRAFTED AIA
DOCUMENT MAY BE MADE BY USING AIA
DOCUMENT D401.

 

This document has been approved and
endorsed by The Associated General
Contractors of America.

                                     

[GRAPHIC OMITTED]

   






                                                                                                                                                               !
;                          

Ó 1997 AIAÒ
AIA DOCUMENT A201 - 1997
GENERAL CONDITIONS OF THE
CONTRACT FOR CONSTRUCTION

Ó Copyright 1911, 1915, 1918, 1925, 1937, 1951, 1958, 1961, 1963, 1966, 1967,
1970, 1976, 1987, 1997 by The
American Institute of Architects. Fifteenth Edition. Reproduction of the
material herein or substantial
quotation of its provisions without written permission of the AIA violates the
copyright laws of the United
States and will subject the violator to legal prosecution. WARNING: Unlicensed
photocopying violates U.S.
copyright laws and will subject the violator to legal prosecution, This document
was electronically produced
with permission of the AIA and can be reproduced in accordance with your license
without violation until
the date of expiration as noted below. User Document: 97a201.aia  --  7/3/2002.
AIA license Number
1000555, which expires on 9/30/2002.


The American Institute of Architects
1735. New York Avenue, N.W.
Washington, D.C. 20006-5292

2

 



--------------------------------------------------------------------------------



 

3.2.3, 4.3.4,

4.3.7, 6.1.1, 8.3.2, 10.3.2
Claims for Concealed or Unknown Conditions
4.3.4
Claims for Damages
3.2.3, 3.18, 4.3.10, 6.1.1, 8.3.3, 9.5.1, 9.6.7, 10.3.3,
11.1.1, 11.4.5, 11.4.7, 14.1.3, 14.2.4
Claims Subject to Arbitration
4.4.1, 4.5.1, 4.6.1
Cleaning Up
3.15, 6.3
Commencement of Statutory Limitation Period
13.7
Commencement of the Work, Conditions
Relating to
2.2.1, 3.2.1, 3.4.1, 3.7.1, 3.10.1, 3.12.6, 4.3.5, 5.2.1,
5.2.3, 6.2.2, 8.1.2, 8.2.2, 8.3.1, 11.1, 11.4.1, 11.4.6,
11.5.1
Commencement of the Work, Definition of
8.1.2
Communications Facilitating Contract
Administration
3.9.1, 4.2.4
Completion, Conditions Relating to
1.6.1, 3.4.1, 3.11, 3.15, 4.2.2, 4.2.9, 8.2, 9.4.2, 9.8,
9.9.1, 9.10, 12.2, 13.7, 14.1.2
COMPLETION, PAYMENTS AND
9
Completion, Substantial
4.2.9, 8.1.1, 8.1.3, 8.2.3, 9.4.2, 9.8, 9.9.1, 9.10.3,
9.10.4.2, 12.2, 13.7
Compliance with Laws
1.6.1, 3.2.2, 3.6, 3.7, 3.12.10, 3.13, 4.1.1, 4.4.8,
4.6.4, 4.6.6, 9.6.4, 10.2.2, 11.1, 11.4, 13.1, 13.4,
13.5.1, 13.5.2, 13.6, 14.1.1, 14.2.1.3
Concealed or Unknown Conditions
4.3.4, 8.3.1, 10.3
Conditions of the Contract
1.1.1, 1.1.7, 6.1.1, 6.1.4
Consent, Written
1.6, 3.4.2, 3.12.8, 3.14.2, 4.1.2, 4.3.4, 4.6.4, 9.3.2,
9.8.5, 9.9.1, 9.10.2, 9.10.3, 11.4.1, 13.2, 13.4.2
CONSTRUCTION BY OWNER OR BY
SEPARATE CONTRACTORS
1.1.4, 6
Construction Change Directive, Definition of
7.3.1
Construction Change Directives
1.1.1, 3.12.8, 4.2.8, 4.3.9, 7.1, 7.3, 9.3.1.1
Construction Schedules, Contractor's
1.4.1.2, 3.10, 3.12.1, 3.12.2, 4.3.7.2, 6.1.3
Contingent Assignment of Subcontracts
5.4, 14.2.2.2
Continuing Contract Performance
4.3.3
Contract, Definition of

1.1.2


CONTRACT, TERMINATION OR
SUSPENSION OF THE
5.4.1.1, 11.4.9, 14
Contract Administration
3.1.3, 4, 9.4, 9.5
Contract Award and Execution, Conditions
Relating to
3.7.1, 3.10, 5.2, 6.1, 11.1.3, 11.4.6, 11.5.1
Contract Documents, The
1.1, 1.2
Contract Documents, Copies Furnished and Use
of
1.6, 2.2.5, 5.3
Contract Documents, Definition of
1.1.1
Contract Sum
3.8, 4.3.4, 4.3.5, 4.4.5, 5.2.3, 7.2, 7.3, 7.4, 9.1,
9.4.2, 9.5.1.4, 9.6.7, 9.7, 10.3.2, 11.4.1, 14.2.4,
14.3.2
Contract Sum, Definition of
9.1
Contract Time
4.3.4, 4.3.7, 4.4.5, 5.2.3, 7.2.1.3, 7.3, 7.4, 8.1.1,
8.2, 8.3.1, 9.5.1, 9.7, 10.3.2, 12.1.1, 14.3.2
Contract Time, Definition of
8.1.1
CONTRACTOR
3
Contractor, Definition of
3.1, 6.1.2
Contractor's Construction Schedules
1.4.1.2, 3.10, 3.12.1, 3.12.2, 4.3.7.2, 6.1.3
Contractor's Employees
3.3.2, 3.4.3, 3.8.1, 3.9, 3.18.2, 4.2.3, 4.2.6, 10.2,
10.3, 11.1.1, 11.4.7, 14.1, 14.2.1.1,
Contractor's Liability Insurance
11.1
Contractor's Relationship with Separate
Contractors and Owner's Forces
3.12.5, 3.14.2, 4.2.4, 6, 11.4.7, 12.1.2, 12.2.4
Contractor's Relationship with Subcontractors
1.2.2, 3.3.2, 3.18.1, 3.18.2, 5, 9.6.2, 9.6.7, 9.10.2,
11.4.1.2, 11.4.7, 11.4.8
Contractor's Relationship with the Architect
1.1.2, 1.6, 3.1.3, 3.2.1, 3.2.2, 3.2.3, 3.3.1, 3.4.2,
3.5.1, 3.7.3, 3.10, 3.11, 3.12, 3.16, 3.18, 4.1.2, 4.1.3,
4.2, 4.3.4, 4.4.1, 4.4.7, 5.2, 6.2.2, 7, 8.3.1, 9.2,
9.3, 9.4, .5, 9.7, 9.8, 9.9, 10.2.6, 10.3, 11.3,
11.4.7, 12, 13.4.2, 13.5
Contractor's Representations
1.5.2, 3.5.1, 3.12.6, 6.2.2, 8.2.1, 9.3.3, 9.8.2
Contractor's Responsibility for Those
Performing the Work
3.3.2, 3.18, 4.2.3, 4.3.8, 5.3.1, 6.1.3, 6.2, 6.3, 9.5.1,
10                      



THIS DOCUMENT HAS IMPORTANT LEGAL
CONSEQUENCES. CONSULTATION WITH AN
ATTORNEY IS ENCOURAGED WITH
RESPECT TO ITS COMPLETION OR
MODIFICATION. AUTHENTICATION OF THIS
ELECTRONICALLY DRAFTED AIA
DOCUMENT MAY BE MADE BY USING AIA
DOCUMENT D401.

 

This document has been approved and
endorsed by The Associated General
Contractors of America.

                                     

[GRAPHIC OMITTED]

   






                                                                                                                                                               !
;                          

Ó 1997 AIAÒ
AIA DOCUMENT A201 - 1997
GENERAL CONDITIONS OF THE
CONTRACT FOR CONSTRUCTION

       

Ó Copyright 1911, 1915, 1918, 1925, 1937, 1951, 1958, 1961, 1963, 1966, 1967,
1970, 1976, 1987, 1997 by The
American Institute of Architects. Fifteenth Edition. Reproduction of the
material herein or substantial
quotation of its provisions without written permission of the AIA violates the
copyright laws of the United
States and will subject the violator to legal prosecution. WARNING: Unlicensed
photocopying violates U.S.
copyright laws and will subject the violator to legal prosecution, This document
was electronically produced
with permission of the AIA and can be reproduced in accordance with your license
without violation until
the date of expiration as noted below. User Document: 97a201.aia  --  7/3/2002.
AIA license Number
1000555, which expires on 9/30/2002.


The American Institute of Architects
1735. New York Avenue, N.W.
Washington, D.C. 20006-5292

3

 



--------------------------------------------------------------------------------



 

Contractor's Review of Contract Documents
1.5.2, 3.2, 3.7.3
Contractor's Right to Stop the Work
9.7
Contractor's Right to Terminate the Contract
4.3.10, 14.1
Contractor's Submittals
3.10, 3.11, 3.12, 4.2.7, 5.2.1, 5.2.3, 7.3.6, 9.2, 9.3,
9.8.2, 9.8.3, 9.9.1, 9.10.2, 9.10.3, 11.1.3, 11.5.2
Contractor's Superintendent
3.9, 10.2.6
Contractor's Supervision and Construction
Procedures
1.2.2, 3.3, 3.4, 3.12.10, 4.2.2, 4.2.7, 4.3.3, 6.1.3,
6.2.4, 7.1.3, 7.3.4, 7.3.6, 8.2, 10, 12, 14
Contractual Liability Insurance
11.1.1.8, 11.2, 11.3
Coordination and Correlation
1.2, 1.5.2, 3.3.1, 3.10, 3.12.6, 6.1.3, 6.2.1
Copies Furnished of Drawings and
Specifications
1.6, 2.2.5, 3.11
Copyrights
1.6, 3.17
Correction of Work
2.3, 2.4, 3.7.4, 4.2.1, 9.4.2, 9.8.2, 9.8.3, 9.9.1,
12.1.2, 12.2, 13.7.1.3
Correlation and Intent of the Contract
Documents


1.2
Cost, Definition of
7.3.6
Costs
2.4, 3.2.3, 3.7.4, 3.8.2, 3.15.2, 4.3, 5.4.2, 6.1.1,
6.2.3, 7.3.3.3, 7.3.6, 7.3.7, 7.3.8, 9.10.2, 10.3.2,
10.5, 11.3, 11.4, 12.1, 12.2.1, 12.2.4, 13.5, 14
Cutting and Patching
6.2.5, 3.14
Damage to Construction of Owner or Separate
Contractors
3.14.2, 6.2.4, 9.2.1.5, 10.2.1.2, 10.2.5, 10.6, 11.1,
11.4, 12.2.4
Damage to the Work
3.14.2, 9.9.1, 10.2.1.2, 10.2.5, 10.6, 11.4, 12.2.4
Damages, Claims for
3.2.3, 3.18, 4.3.10, 6.1.1, 8.3.3, 9.5.1, 9.6.7, 10.3.3,
11.1.1, 11.4.5, 11.4.7, 14.1.3, 14.2.4
Damages for Delay
6.1.1, 8.3.3, 9.5.1.6, 9.7, 10.3.2
Date of Commencement of the Work,
Definition of
8.1.2
Date of Substantial Completion, Definition of
8.1.3
Day, Definition of
8.1.4
Decisions of the Architect

4.2.6, 4.2.7, 4.2.11, 4.2.12, 4.2.13, 4.3.4, 4.4.1,
4.4.5, 4.4.6, 4.5, 6.3, 7.3.6, 7.3.8, 8.1.3, 8.3.1, 9.2,
9.4, 9.5.1, 9.8.4, 9.9.1, 13.5.2, 14.2.2, 14.2.4
Decisions to Withhold Certification
9.4.1,

9.5, 9.7, 14.1.1.3
Defective or Nonconforming Work, Acceptance,
Rejection and Correction of
2.3, 2.4, 3.5.1, 4.2.6, 6.2.5, 9.5.1, 9.5.2, 9.6.6,
9.8.2, 9.9.3, 9.10.4, 12.2.1, 13.7.1.3
Defective Work, Definition of
3.5.1
Definitions
1.1, 2.1.1, 3.1, 3.5.1, 3.12.1, 3.12.2, 3.12.3, 4.1.1,
4.3.1, 5.1, 6.1.2, 7.2.1, 7.3.1, 7.3.6, 8.1, 9.1, 9.8.1
Delays and Extensions of Time
3.2.3, 4.3.1, 4.3.4, 4.3.7, 4.4.5, 5.2.3, 7.2.1, 7.3.1,
7.4.1, 7.5.1, 8.3, 9.5.1, 9.7.1, 10.3.2, 10.6.1, 14.3.2
Disputes
4.1.4, 4.3, 4.4, 4.5, 4.6, 6.3, 7.3.8
Documents and Samples at the Site
3.11
Drawings, Definition of
1.1.5
Drawings and Specifications, Use and
Ownership of
1.1.1, 1.3, 2.2.5, 3.11, 5.3
Effective Date of Insurance
8.2.2, 11.1.2
Emergencies
4.3.5, 10.6, 14.1.1.2
Employees, Contractor's
3.3.2, 3.4.3, 3.8.1, 3.9, 3.18.2, 4.2.3, 4.2.6, 10.2,
10.3, 11.1.1, 11.4.7, 14.1, 14.2.1.1
Equipment, Labor, Materials and
1.1.3, 1.1.6, 3.4, 3.5.1, 3.8.2, 3.8.3, 3.12, 3.13, 3.15.1,
4.2.6, 4.2.7, 5.2.1, 6.2.1, 7.3.6, 9.3.2, 9.3.3,
9.5.1.3, 9.10.2, 10.2.1, 10.2.4, 14.2.1.2
Execution and Progress of the Work
1.1.3, 1.2.1, 1.2.2, 2.2.3, 2.2.5, 3.1, 3.3, 3.4, 3.5, 3.7,
3.10, 3.12, 3.14, 4.2.2, 4.2.3, 4.3.3, 6.2.2, 7.1.3,
7.3.4, 8.2, 9.5, 9.9.1, 10.2, 10.3, 12.2, 14.2, 14.3
Extensions of Time
3.2.3, 4.3.1, 4.3.4, 4.3.7, 4.4.5, 5.2.3, 7.2.1, 7.3,
7.4.1, 9.5.1, 9.7.1, 10.3.2, 10.6.1, 14.3.2
Failure of Payment
4.3.6, 9.5.1.3, 9.7, 9.10.2, 14.1.1.3, 14.2.1.2, 13.6
Faulty Work
(See Defective or Nonconforming Work)
Final Completion and Final Payment
4.2.1, 4.2.9, 4.3.2, 9.8.2, 9.10, 11.1.2, 11.1.3, 11.4.1,
11.4.5, 12.3.1, 13.7, 14.2.4, 14.4.3
Financial Arrangements, Owner's
2.2.1, 13.2.2, 14.1.1.5
Fire and Extended Coverage Insurance
11.4
GENERAL PROVISIONS                      



THIS DOCUMENT HAS IMPORTANT LEGAL
CONSEQUENCES. CONSULTATION WITH AN
ATTORNEY IS ENCOURAGED WITH
RESPECT TO ITS COMPLETION OR
MODIFICATION. AUTHENTICATION OF THIS
ELECTRONICALLY DRAFTED AIA
DOCUMENT MAY BE MADE BY USING AIA
DOCUMENT D401.

 

This document has been approved and
endorsed by The Associated General
Contractors of America.

                                     

[GRAPHIC OMITTED]

   






                                                                                                                                                               !
;                          

Ó 1997 AIAÒ
AIA DOCUMENT A201 - 1997
GENERAL CONDITIONS OF THE
CONTRACT FOR CONSTRUCTION

   

Ó Copyright 1911, 1915, 1918, 1925, 1937, 1951, 1958, 1961, 1963, 1966, 1967,
1970, 1976, 1987, 1997 by The
American Institute of Architects. Fifteenth Edition. Reproduction of the
material herein or substantial
quotation of its provisions without written permission of the AIA violates the
copyright laws of the United
States and will subject the violator to legal prosecution. WARNING: Unlicensed
photocopying violates U.S.
copyright laws and will subject the violator to legal prosecution, This document
was electronically produced
with permission of the AIA and can be reproduced in accordance with your license
without violation until
the date of expiration as noted below. User Document: 97a201.aia  --  7/3/2002.
AIA license Number
1000555, which expires on 9/30/2002.


The American Institute of Architects
1735. New York Avenue, N.W.
Washington, D.C. 20006-5292

4

 



--------------------------------------------------------------------------------



 

1


Governing Law
13.1
Guarantees (See Warranty)
Hazardous Materials
10.2.4, 10.3, 10.5
Identification of Contract Documents
1.5.1
Identification of Subcontractors and Suppliers
5.2.1
Indemnification
3.17, 3.18, 9.10.2, 10.3.3, 10.5, 11.4.1.2, 11.4.7
Information and Services Required of the Owner
2.1.2, 2.2, 3.2.1, 3.12.4, 3.12.10, 4.2.7, 4.3.3, 6.1.3,
6.1.4, 6.2.5, 9.3.2, 9.6.1, 9.6.4, 9.9.2, 9.10.3,
10.3.3, 11.2, 11.4, 13.5.1, 13.5.2, 14.1.1.4, 14.1.4
Injury or Damage to Person or Property
4.3.8, 10.2, 10.6
Inspections
3.1.3, 3.3.3, 3.7.1, 4.2.2, 4.2.6, 4.2.9, 9.4.2, 9.8.2,
9.8.3, 9.9.2, 9.10.1, 12.2.1, 13.5
Instructions to Bidders
1.1.1
Instructions to the Contractor
3.2.3, 3.3.1, 3.8.1, 4.2.8, 5.2.1, 7, 12, 8.2.2, 13.5.2
Insurance
3.18.1, 6.1.1, 7.3.6, 8.2.1, 9.3.2, 9.8.4, 9.9.1,
9.10.2, 9.10.5, 11
Insurance, Boiler and Machinery
11.4.2
Insurance, Contractor's Liability
11.1
Insurance, Effective Date of
8.2.2, 11.1.2
Insurance, Loss of Use
11.4.3
Insurance, Owner's Liability
11.2
Insurance, Project Management Protective
Liability
11.3
Insurance, Property
10.2.5, 11.4
Insurance, Stored Materials
9.3.2, 11.4.1.4
INSURANCE AND BONDS
11
Insurance Companies, Consent to Partial
Occupancy
9.9.1, 11.4.1.5
Insurance Companies, Settlement with
11.4.10
Intent of the Contract Documents
1.2.1, 4.2.7, 4.2.12, 4.2.13, 7.4
Interest

13.6


Interpretation
1.2.3, 1.4, 4.1.1, 4.3.1, 5.1, 6.1.2, 8.1.4
Interpretations, Written
4.2.11, 4.2.12, 4.3.6
Joinder and Consolidation of Claims Required
4.6.4
Judgment on Final Award
4.6.6
Labor and Materials, Equipment
1.1.3, 1.1.6, 3.4, 3.5.1, 3.8.2, 3.8.3, 3.12, 3.13,
3.15.1, 42.6, 4.2.7, 5.2.1, 6.2.1, 7.3.6, 9.3.2, 9.3.3,
9.5.1.3, 9.10.2, 10.2.1, 10.2.4, 14.2.1.2
Labor Disputes
8.3.1
Laws and Regulations
1.6, 3.2.2, 3.6, 3.7, 3.12.10, 3.13, 4.1.1, 4.4.8, 4.6,
9.6.4, 9.9.1, 10.2.2, 11.1, 11.4, 13.1, 13.4, 13.5.1,
13.5.2, 13.6, 14
Liens
2.1.2, 4.4.8, 8.2.2, 9.3.3, 9.10
Limitation on Consolidation or Joinder
4.6.4
Limitations, Statutes of
4.6.3, 12.2.6, 13.7
Limitations of Liability
2.3, 3.2.1, 3.5.1, 3.7.3, 3.12.8, 3.12.10, 3.17, 3.18,
4.2.6, 4.2.7, 4.2.12, 6.2.2, 9.4.2, 9.6.4, 9.6.7,
9.10.4, 10.3.3, 10.2.5, 11.1.2, 11.2.1, 11.4.7, 12.2.5,
13.4.2
Limitations of Time
2.1.2, 2.2, 2.4, 3.2.1, 3.7.3, 3.10, 3.11, 3.12.5, 3.15.1,
4.2.7, 4.3, 4.4, 4.5, 4.6, 5.2, 5.3, 5.4, 6.2.4, 7.3,
7.4, 8.2, 9.2, 9.3.1, 9.3.3, 9.4.1, 9.5, 9.6, 9.7, 9.8,

9.9, 9.10, 11.1.3, 11.4.1.5, 11.4.6, 11.4.10, 12.2, 13.5,

13.7, 14
Loss of Use Insurance
11.4.3
Material Suppliers
1.6, 3.12.1, 4.2.4, 4.2.6, 5.2.1, 9.3, 9.4.2, 9.6,
9.10.5
Materials, Hazardous
10.2.4, 10.3, 10.5
Materials, Labor, Equipment and
1.1.3, 1.1.6, 1.6.1, 3.4, 3.5.1, 3.8.2, 3.8.23, 3.12, 3.13,
3.15.1, 4.2.6, 4.2.7, 5.2.1, 6.2.1, 7.3.6, 9.3.2, 9.3.3,
9.5.1.3, 9.10.2, 10.2.1, 10.2.4, 14.2.1.2
Means, Methods, Techniques, Sequences and
Procedures of Construction
3.3.1, 3.12.10, 4.2.2, 4.2.7, 9.4.2
Mechanic's Lien
4.4.8
Mediation
4.4.1, 4.4.5, 4.4.6, 4.4.8, 4.5, 4.6.1, 4.6.2, 8.3.1,
10.5
Minor Changes in the Work                      



THIS DOCUMENT HAS IMPORTANT LEGAL
CONSEQUENCES. CONSULTATION WITH AN
ATTORNEY IS ENCOURAGED WITH
RESPECT TO ITS COMPLETION OR
MODIFICATION. AUTHENTICATION OF THIS
ELECTRONICALLY DRAFTED AIA
DOCUMENT MAY BE MADE BY USING AIA
DOCUMENT D401.

 

This document has been approved and
endorsed by The Associated General
Contractors of America.

                                     

[GRAPHIC OMITTED]

   






                                                                                                                                                               !
;                          

Ó 1997 AIAÒ
AIA DOCUMENT A201 - 1997
GENERAL CONDITIONS OF THE
CONTRACT FOR CONSTRUCTION

   

Ó Copyright 1911, 1915, 1918, 1925, 1937, 1951, 1958, 1961, 1963, 1966, 1967,
1970, 1976, 1987, 1997 by The
American Institute of Architects. Fifteenth Edition. Reproduction of the
material herein or substantial
quotation of its provisions without written permission of the AIA violates the
copyright laws of the United
States and will subject the violator to legal prosecution. WARNING: Unlicensed
photocopying violates U.S.
copyright laws and will subject the violator to legal prosecution, This document
was electronically produced
with permission of the AIA and can be reproduced in accordance with your license
without violation until
the date of expiration as noted below. User Document: 97a201.aia  --  7/3/2002.
AIA license Number
1000555, which expires on 9/30/2002.


The American Institute of Architects
1735. New York Avenue, N.W.
Washington, D.C. 20006-5292

5

 



--------------------------------------------------------------------------------



 

1.1.1, 3.12.8, 4.2.8, 4.3.6, 7.1,

7.4
MISCELLANEOUS PROVISIONS
13
Modifications, Definition of
1.1.1
Modifications to the Contract
1.1.1, 1.1.2, 3.7.3, 3.11, 4.1.2, 4.2.1, 5.2.3, 7, 8.3.1,
9.7, 10.3.2, 11.4.1
Mutual Responsibility
6.2
Nonconforming Work, Acceptance of
9.6.6, 9.9.3, 12.3
Nonconforming Work, Rejection and
Correction of
2.3, 2.4, 3.5.1, 4.2.6, 6.2.5, 9.5.1, 9.8.2, 9.9.3,
9.10.4, 12.2.1, 13.7.1.3
Notice
2.2.1, 2.3, 2.4, 3.2.3, 3.3.1, 3.7.2, 3.7.4, 3.12.9, 4.3,
4.4.8, 4.6.5, 5.2.1, 8.2.2, 9.7, 9.10, 10.2.2, 11.1.3,
11.4.6, 12.2.2, 12.2.4, 13.3, 13.5.1, 13.5.2, 14.1, 14.2
Notice, Written
2.3, 2.4, 3.3.1, 3.9, 3.12.9, 3.12.10, 4.3, 4.4.8,
4.6.5, 5.2.1, 8.2.2, 9.7, 9.10, 10.2.2, 10.3, 11.1.3,
11.4.6, 12.2.2, 12.2.4, 13.3, 14
Notice of Testing and Inspections
13.5.1, 13.5.2
Notice to Proceed
8.2.2
Notices, Permits, Fees and
2.2.2, 3.7, 3.13, 7.3.6.4, 10.2.2
Observations, Contractor's
1.5.2, 3.2, 3.7.3, 4.3.4
Occupancy
2.2.2, 9.6.6, 9.8, 11.4.1.5
Orders, Written
1.1.1, 2.3, 3.9, 4.3.6, 7, 8.2.2, 11.4.9, 12.1, 12.2,
13.5.2, 14.3.1
OWNER
2
Owner, Definition of
2.1
Owner, Information and Services Required of
the
2.1.2, 2.2, 3.2.1, 3.12.4, 3.12.10, 4.2.7, 4.3.3, 6.1.3,
6.1.4, 6.2.5, 9.3.2, 9.6.1, 9.6.4, 9.9.2, 9.10.3,
10.3.3, 11.2, 11.4, 13.5.1, 13.5.2, 14.1.1.4, 14.1.4
Owner's Authority
1.6, 2.1.1, 2.3, 2.4, 3.4.2, 3.8.1, 3.12.10, 3.14.2,
4.1.2, 4.1.3, 4.2.4, 4.2.9, 4.3.6, 4.4.7, 5.2.1, 5.2.4,
5.4.1, 6.1, 6.3, 7.2.1, 7.3.1, 8.2.2, 8.3.1, 9.3.1, 9.3.2,
9.5.1, 9.9.1, 9.10.2, 10.3.2, 11.1.3, 11.3.1, 11.4.3,
11.4.10, 12.2.2, 12.3.1, 13.2.2, 14.3, 14.4
Owner's Financial Capability
2.2.1, 13.2.2, 14.1.1.5
Owner's Liability Insurance

11.2


Owner's Loss of Use Insurance
11.4.3
Owner's Relationship with Subcontractors
1.1.2, 5.2, 5.3, 5.4, 9.6.4, 9.10.2, 14.2.2
Owner's Right to Carry Out the Work
2.4, 12.2.4. 14.2.2.2
Owner's Right to Clean Up
6.3
Owner's Right to Perform Construction and to
Award Separate Contracts
6.1
Owner's Right to Stop the Work
2.3
Owner's Right to Suspend the Work
14.3
Owner's Right to Terminate the Contract
14.2
Ownership and Use of Drawings, Specifications
and Other Instruments of Service
1.1.1, 1.6, 2.2.5, 3.2.1, 3.11.1, 3.17.1, 4.2.12, 5.3
Partial Occupancy or Use
9.6.6, 9.9, 11.4.1.5
Patching, Cutting and
3.14, 6.2.5
Patents
3.17
Payment, Applications for
4.2.5, 7.3.8, 9.2, 9.3, 9.4, 9.5.1, 9.6.3, 9.7.1,
9.8.5, 9.10.1, 9.10.3, 9.10.5, 11.1.3, 14.2.4, 14.4.3
Payment, Certificates for
4.2.5, 4.2.9, 9.3.3, 9.4, 9.5, 9.6.1, 9.6.6, 9.7.1,
9.10.1, 9.10.3, 13.7, 14.1.1.3, 14.2.4
Payment, Failure of
4.3.6, 9.5.1.3, 9.7, 9.10.2, 14.1.1.3, 14.2.1.2, 13.6
Payment, Final
4.2.1, 4.2.9, 4.3.2, 9.8.2, 9.10, 11.1.2, 11.1.3, 11.4.1,
11.4.5, 12.3.1, 13.7, 14.2.4, 14.4.3
Payment Bond, Performance Bond and
7.3.6.4, 9.6.7, 9.10.3, 11.4.9, 11.5
Payments, Progress
4.3.3, 9.3, 9.6, 9.8.5, 9.10.3, 13.6, 14.2.3
PAYMENTS AND COMPLETION
9
Payments to Subcontractors
5.4.2, 9.5.1.3, 9.6.2, 9.6.3, 9.6.4, 9.6.7, 11.4.8,
14.2.1.2
PCB
10.3.1
Performance Bond and Payment Bond
7.3.6.4, 9.6.7, 9.10.3, 11.4.9, 11.5
Permits, Fees and Notices
2.2.2, 3.7, 3.13, 7.3.6.4, 10.2.2
PERSONS AND PROPERTY, PROTECTION                      



THIS DOCUMENT HAS IMPORTANT LEGAL
CONSEQUENCES. CONSULTATION WITH AN
ATTORNEY IS ENCOURAGED WITH
RESPECT TO ITS COMPLETION OR
MODIFICATION. AUTHENTICATION OF THIS
ELECTRONICALLY DRAFTED AIA
DOCUMENT MAY BE MADE BY USING AIA
DOCUMENT D401.

 

This document has been approved and
endorsed by The Associated General
Contractors of America.

                                     

[GRAPHIC OMITTED]

   






                                                                                                                                                               !
;                          

Ó 1997 AIAÒ
AIA DOCUMENT A201 - 1997
GENERAL CONDITIONS OF THE
CONTRACT FOR CONSTRUCTION

   

Ó Copyright 1911, 1915, 1918, 1925, 1937, 1951, 1958, 1961, 1963, 1966, 1967,
1970, 1976, 1987, 1997 by The
American Institute of Architects. Fifteenth Edition. Reproduction of the
material herein or substantial
quotation of its provisions without written permission of the AIA violates the
copyright laws of the United
States and will subject the violator to legal prosecution. WARNING: Unlicensed
photocopying violates U.S.
copyright laws and will subject the violator to legal prosecution, This document
was electronically produced
with permission of the AIA and can be reproduced in accordance with your license
without violation until
the date of expiration as noted below. User Document: 97a201.aia  --  7/3/2002.
AIA license Number
1000555, which expires on 9/30/2002.


The American Institute of Architects
1735. New York Avenue, N.W.
Washington, D.C. 20006-5292

6

 



--------------------------------------------------------------------------------



 

OF


10
Polychlorinated Biphenyl
10.3.1
Product Data, Definition of
3.12.2
Product Data and Samples, Shop Drawings
3.11, 3.12, 4.2.7
Progress and Completion
4.2.2, 4.3.3, 8.2, 9.8, 9.9.1, 14.1.4
Progress Payments
4.3.3, 9.3, 9.6, 9.8.5, 9.10.3, 13.6, 14.2.3
Project, Definition of the
1.1.4
Project Management Protective Liability
Insurance
11.3
Project Manual, Definition of the
1.1.7
Project Manuals
2.2.5
Project Representatives
4.2.10
Property Insurance
10.2.5, 11.4
PROTECTION OF PERSONS AND PROPERTY
10
Regulations and Laws
1.6, 3.2.2, 3.6, 3.7, 3.12.10, 3.13, 4.1.1, 4.4.8, 4.6,
9.6.4, 9.9.1, 10.2.2, 11.1, 11.4, 13.1, 13.4, 13.5.1,
13.5.2, 13.6, 14
Rejection of Work
3.5.1, 4.2.6, 12.2.1
Releases and Waivers of Liens
9.10.2
Representations
1.5.2, 3.5.1, 3.12.6, 6.2.2, 8.2.1, 9.3.3, 9.4.2, 9.5.1,
9.8.2, 9.10.1
Representatives
2.1.1, 3.1.1, 3.9, 4.1.1, 4.2.1, 4.2.10, 5.1.1, 5.1.2,
13.2.1
Resolution of Claims and Disputes
4.4, 4.5, 4.6
Responsibility for Those Performing the Work
3.3.2, 3.18, 4.2.3, 4.3.8, 5.3.1, 6.1.3, 6.2, 6.3, 9.5.1,
10
Retainage
9.3.1, 9.6.2, 9.8.5, 9.9.1, 9.10.2, 9.10.3
Review of Contract Documents and Field
Conditions by Contractor
1.5.2, 3.2, 3.7.3, 3.12.7, 6.1.3
Review of Contractor's Submittals by Owner and
Architect
3.10.1, 3.10.2, 3.11, 3.12, 4.2, 5.2, 6.1.3, 9.2, 9.8.2
Review of Shop Drawings, Product Data and

Samples by Contractor
3.12
Rights and Remedies
1.1.2, 2.3, 2.4, 3.5.1, 3.15.2, 4.2.6, 4.3.4, 4.5, 4.6,
5.3, 5.4, 6.1, 6.3, 7.3.1, 8.3, 9.5.1, 9.7, 10.2.5, 10.3,
12.2.2, 12.2.4,

13.4, 14
Royalties, Patents and Copyrights
3.17
Rules and Notices for Arbitration
4.6.2
Safety of Persons and Property
10.2, 10.6
Safety Precautions and Programs
3.3.1, 4.2.2, 4.2.7, 5.3.1, 10.1, 10.2, 10.6
Samples, Definition of
3.12.3
Samples, Shop Drawings, Product Data and
3.11, 3.12, 4.2.7
Samples at the Site, Documents and
3.11
Schedule of Values
9.2, 9.3.1
Schedules, Construction
1.4.1.2, 3.10, 3.12.1, 3.12.2, 4.3.7.2, 6.1.3
Separate Contracts and Contractors
1.1.4, 3.12.5, 3.14.2, 4.2.4, 4.2.7, 4.6.4, 6, 8.3.1,
11.4.7, 12.1.2, 12.2.5
Shop Drawings, Definition of
3.12.1
Shop Drawings, Product Data and Samples
3.11, 3.12, 4.2.7
Site, Use of
3.13, 6.1.1, 6.2.1
Site Inspections
1.2.2, 3.2.1, 3.3.3, 3.7.1, 4.2, 4.3.4, 9.4.2, 9.10.1,
13.5
Site Visits, Architect's
4.2.2, 4.2.9, 4.3.4, 9.4.2, 9.5.1, 9.9.2, 9.10.1, 13.5
Special Inspections and Testing
4.2.6, 12.2.1, 13.5
Specifications, Definition of the
1.1.6
Specifications, The
1.1.1, 1.1.6, 1.1.7, 1.2.2, 1.6, 3.11, 3.12.10, 3.17
Statute of Limitations
4.6.3, 12.2.6, 13.7
Stopping the Work
2.3, 4.3.6, 9.7, 10.3, 14.1
Stored Materials
6.2.1, 9.3.2, 10.2.1.2, 10.2.4, 11.4.1.4
Subcontractor, Definition of
5.1.1
SUBCONTRACTORS
5
Subcontractors, Work by                      



THIS DOCUMENT HAS IMPORTANT LEGAL
CONSEQUENCES. CONSULTATION WITH AN
ATTORNEY IS ENCOURAGED WITH
RESPECT TO ITS COMPLETION OR
MODIFICATION. AUTHENTICATION OF THIS
ELECTRONICALLY DRAFTED AIA
DOCUMENT MAY BE MADE BY USING AIA
DOCUMENT D401.

 

This document has been approved and
endorsed by The Associated General
Contractors of America.

                                     

[GRAPHIC OMITTED]

   






                                                                                                                                                               !
;                          

Ó 1997 AIAÒ
AIA DOCUMENT A201 - 1997
GENERAL CONDITIONS OF THE
CONTRACT FOR CONSTRUCTION

   

Ó Copyright 1911, 1915, 1918, 1925, 1937, 1951, 1958, 1961, 1963, 1966, 1967,
1970, 1976, 1987, 1997 by The
American Institute of Architects. Fifteenth Edition. Reproduction of the
material herein or substantial
quotation of its provisions without written permission of the AIA violates the
copyright laws of the United
States and will subject the violator to legal prosecution. WARNING: Unlicensed
photocopying violates U.S.
copyright laws and will subject the violator to legal prosecution, This document
was electronically produced
with permission of the AIA and can be reproduced in accordance with your license
without violation until
the date of expiration as noted below. User Document: 97a201.aia  --  7/3/2002.
AIA license Number
1000555, which expires on 9/30/2002.


The American Institute of Architects
1735. New York Avenue, N.W.
Washington, D.C. 20006-5292

7

 



--------------------------------------------------------------------------------



 

1.2.2, 3.3.2, 3.12.1, 4.2.3, 5.2.3, 5.3, 5.4, 9.3.1.2,
9.6.7
Subcontractual Relations


5.3, 5.4, 9.3.1.2, 9.6, 9.10 10.2.1, 11.4.7, 11.4.8,
14.1, 14.2.1, 14.3.2
Submittals
1.6, 3.10, 3.11, 3.12, 4.2.7, 5.2.1, 5.2.3, 7.3.6, 9.2,
9.3, 9.8, 9.9.1, 9.10.2, 9.10.3, 11.1.3
Subrogation, Waivers of
6.1.1, 11.4.5, 11.4.7
Substantial Completion
4.2.9, 8.1.1, 8.1.3, 8.2.3, 9.4.2, 9.8, 9.9.1, 9.10.3,
9.10.4.2, 12.2, 13.7
Substantial Completion, Definition of
9.8.1
Substitution of Subcontractors
5.2.3, 5.2.4
Substitution of Architect
4.1.3
Substitutions of Materials
3.4.2, 3.5.1, 7.3.7
Sub-subcontractor, Definition of
5.1.2
Subsurface Conditions
4.3.4
Successors and Assigns
13.2
Superintendent
3.9,10.2.6
Supervision and Construction Procedures
1.2.2, 3.3, 3.4, 3.12.10, 4.2.2, 4.2.7, 4.3.3, 6.1.3,
6.2.4, 7.1.3, 7.3.6, 8.2, 8.3.1, 9.4.2, 10, 12, 14
Surety
4.4.7, 5.4.1.2, 9.8.5, 9.10.2, 9.10.3, 14.2.2
Surety, Consent of
9.10.2, 9.10.3
Surveys
2.2.3
Suspension by the Owner for Convenience
14.4
Suspension of the Work
5.4.2, 14.3
Suspension or Termination of the Contract
4.3.6, 5.4.1.1, 11.4.9, 14
Taxes
3.6, 3.8.2.1, 7.3.6.4
Termination by the Contractor
4.3.10, 14.1
Termination by the Owner for Cause
4.3.10, 5.4.1.1, 14.2
Termination of the Architect
4.1.3
Termination of the Contractor
14.2.2
TERMINATION OR SUSPENSION OF THE

CONTRACT


14
Tests and Inspections
3.1.3, 3.3.3, 4.2.2, 4.2.6, 4.2.9, 9.4.2, 9.8.3, 9.9.2,
9.10.1, 10.3.2, 11.4.1.1, 12.2.1,13.5
TIME
8
Time, Delays and Extensions of
3.2.3, 4.3.1, 4.3.4, 4.3.7, 4.4.5, 5.2.3, 7.2.1, 7.3.1,
7.4.1, 7.5.1, 8.3, 9.5.1, 9.7.1, 10.3.2, 10.6.1, 14.3.2
Time Limits
2.1.2, 2.2, 2.4, 3.2.1, 3.7.3, 3.10, 3.11, 3.12.5, 3.15.1,
4.2, 4.3, 4.4, 4.5, 4.6, 5.2, 5.3, 5.4, 6.2.4, 7.3,
7.4, 8.2, 9.2, 9.3.1, 9.3.3, 9.4.1, 9.5, 9.6, 9.7, 9.8,
9.9, 9.10, 11.1.3, 11.4.1.5, 11.4.6, 11.4.10, 12.2, 13.5,
13.7, 14
Time Limits on Claims
4.3.2, 4.3.4, 4.3.8, 4.4, 4.5, 4.6
Title to Work
9.3.2, 9.3.3
UNCOVERING AND CORRECTION OF
WORK
12
Uncovering of Work
12.1
Unforeseen Conditions
4.3.4, 8.3.1, 10.3
Unit Prices
4.3.9, 7.3.3.2
Use of Documents
1.1.1, 1.6, 2.2.5, 3.12.6, 5.3
Use of Site
3.13, 6.1.1, 6.2.1
Values, Schedule of
9.2, 9.3.1
Waiver of Claims by the Architect
13.4.2
Waiver of Claims by the Contractor
4.3.10, 9.10.5, 11.4.7, 13.4.2
Waiver of Claims by the Owner
4.3.10, 9.9.3, 9.10.3, 9.10.4, 11.4.3, 11.4.5, 11.4.7,
12.2.2.1, 13.4.2, 14.2.4
Waiver of Consequential Damages
4.3.10, 14.2.4
Waiver of Liens
9.10.2, 9.10.4
Waivers of Subrogation
6.1.1, 11.4.5, 11.4.7
Warranty
3.5, 4.2.9, 4.3.5.3, 9.3.3, 9.8.4, 9.9.1, 9.10.4,
12.2.2, 13.7.1.3
Weather Delays
4.3.7.2
Work, Definition of
1.1.3                      



THIS DOCUMENT HAS IMPORTANT LEGAL
CONSEQUENCES. CONSULTATION WITH AN
ATTORNEY IS ENCOURAGED WITH
RESPECT TO ITS COMPLETION OR
MODIFICATION. AUTHENTICATION OF THIS
ELECTRONICALLY DRAFTED AIA
DOCUMENT MAY BE MADE BY USING AIA
DOCUMENT D401.

 

This document has been approved and
endorsed by The Associated General
Contractors of America.

                                     

[GRAPHIC OMITTED]

   






                                                                                                                                                               !
;                          

Ó 1997 AIAÒ
AIA DOCUMENT A201 - 1997
GENERAL CONDITIONS OF THE
CONTRACT FOR CONSTRUCTION

   

Ó Copyright 1911, 1915, 1918, 1925, 1937, 1951, 1958, 1961, 1963, 1966, 1967,
1970, 1976, 1987, 1997 by The
American Institute of Architects. Fifteenth Edition. Reproduction of the
material herein or substantial
quotation of its provisions without written permission of the AIA violates the
copyright laws of the United
States and will subject the violator to legal prosecution. WARNING: Unlicensed
photocopying violates U.S.
copyright laws and will subject the violator to legal prosecution, This document
was electronically produced
with permission of the AIA and can be reproduced in accordance with your license
without violation until
the date of expiration as noted below. User Document: 97a201.aia  --  7/3/2002.
AIA license Number
1000555, which expires on 9/30/2002.


The American Institute of Architects
1735. New York Avenue, N.W.
Washington, D.C. 20006-5292

8

 



--------------------------------------------------------------------------------



 

Written Consent

1.6, 3.4.2, 3.12.8, 3.14.2, 4.1.2, 4.3.4, 4.6.4, 9.3.2,
9.8.5, 9.9.1, 9.10.2, 9.10.3, 11.4.1, 13.2, 13.4.2
Written Interpretations
4.2.11, 4.2.12, 4.3.6
Written Notice
2.3, 2.4, 3.3.1, 3.9, 3.12.9, 3.12.10, 4.3, 4.4.8,
4.6.5, 5.2.1, 8.2.2, 9.7, 9.10, 10.2.2, 10.3, 11.1.3,

11.4.6, 12.2.2, 12.2.4, 13.3, 14
Written Orders
1.1.1, 2.3, 3.9, 4.3.6, 7, 8.2.2, 11.4.9, 12.1, 12.2,
13.5.2, 14.3.1

             



       

ARTICLE 1 GENERAL PROVISIONS

1.1 BASIC DEFINITIONS

1.1.1 THE CONTRACT DOCUMENTS

The Contract Documents consist of the Agreement between Owner and Contractor
(hereinafter the Agreement), Conditions of the Contract (General, Supplementary
and other Conditions), Drawings, Specifications, Addenda issued prior to
execution of the Contract, other documents listed in the Agreement and
Modifications issued after execution of the Contract. A Modification is (1) a
written amendment to the Contract signed by both parties, (2) a Change Order,
(3) a Construction Change Directive or (4) a written order for a minor change in
the Work issued by the Architect. Unless specifically enumerated in the
Agreement, the Contract Documents do not include other documents such as bidding
requirements (advertisement or invitation to bid, Instructions to Bidders,
sample forms, the Contractor's bid or portions of Addenda relating to bidding
requirements).

1.1.2 THE CONTRACT

The Contract Documents form the Contract for Construction. The Contract
represents the entire and integrated agreement between the parties hereto and
supersedes prior negotiations, representations or agreements, either written or
oral. The Contract may be amended or modified only by a Modification. The
Contract Documents shall not be construed to create a contractual relationship
of any kind (1) between the Architect and Contractor, (2) between the Owner and
a Subcontractor or Sub-subcontractor, (3) between the Owner and Architect or (4)
between any persons or entities other than the Owner and Contractor. The
Architect shall, however, be entitled to performance and enforcement of
obligations under the Contract intended to facilitate performance of the
Architect's duties.

1.1.3 THE WORK

The term "Work" means the construction and services required by the Contract
Documents, whether completed or partially completed, and includes all other
labor, materials, equipment and services provided or to be provided by the
Contractor to fulfill the Contractor's obligations. The Work may constitute the
whole or a part of the Project.

1.1.4 THE PROJECT

The Project is the total construction of which the Work performed under the
Contract Documents may be the whole or a part and which may include construction
by the Owner or by separate contractors.

1.1.5 THE DRAWINGS

The Drawings are the graphic and pictorial portions of the Contract Documents
showing the design, location and dimensions of the Work, generally including
plans, elevations, sections, details, schedules and diagrams.

1.1.6 THE SPECIFICATIONS

The Specifications are that portion of the Contract Documents consisting of the
written requirements for materials, equipment, systems, standards and
workmanship for the Work, and performance of related services.



THIS DOCUMENT HAS IMPORTANT LEGAL
CONSEQUENCES. CONSULTATION WITH AN
ATTORNEY IS ENCOURAGED WITH
RESPECT TO ITS COMPLETION OR
MODIFICATION. AUTHENTICATION OF THIS
ELECTRONICALLY DRAFTED AIA
DOCUMENT MAY BE MADE BY USING AIA
DOCUMENT D401.

 

This document has been approved and
endorsed by The Associated General
Contractors of America.

                                     

[GRAPHIC OMITTED]

   






                                                                                                                                                               !
;                          

Ó 1997 AIAÒ
AIA DOCUMENT A201 - 1997
GENERAL CONDITIONS OF THE
CONTRACT FOR CONSTRUCTION

   

Ó Copyright 1911, 1915, 1918, 1925, 1937, 1951, 1958, 1961, 1963, 1966, 1967,
1970, 1976, 1987, 1997 by The
American Institute of Architects. Fifteenth Edition. Reproduction of the
material herein or substantial
quotation of its provisions without written permission of the AIA violates the
copyright laws of the United
States and will subject the violator to legal prosecution. WARNING: Unlicensed
photocopying violates U.S.
copyright laws and will subject the violator to legal prosecution, This document
was electronically produced
with permission of the AIA and can be reproduced in accordance with your license
without violation until
the date of expiration as noted below. User Document: 97a201.aia  --  7/3/2002.
AIA license Number
1000555, which expires on 9/30/2002.


The American Institute of Architects
1735. New York Avenue, N.W.
Washington, D.C. 20006-5292

9

 



--------------------------------------------------------------------------------



 

1.1.7 THE PROJECT MANUAL

The Project Manual is a volume assembled for the Work which may include the
bidding requirements, sample forms, Conditions of the Contract and
Specifications.

1.2 CORRELATION AND INTENT OF THE CONTRACT DOCUMENTS

1.2.1

The intent of the Contract Documents is to include all items necessary for the
proper execution and completion of the Work by the Contractor. The Contract
Documents are complementary, and what is required by one shall be as binding as
if required by all; performance by the Contractor shall be required only to the
extent consistent with the Contract Documents and reasonably inferable from them
as being necessary to produce the indicated results.

1.2.2

Organization of the Specifications into divisions, sections and articles, and
arrangement of Drawings shall not control the Contractor in dividing the Work
among Subcontractors or in establishing the extent of Work to be performed by
any trade.



1.2.3

Unless otherwise stated in the Contract Documents, words which have well-known
technical or construction industry meanings are used in the Contract Documents
in accordance with such recognized meanings.



1.3 CAPITALIZATION

1.3.1

Terms capitalized in these General Conditions include those which are (1)
specifically defined, (2) the titles of numbered articles and identified
references to Paragraphs, Subparagraphs and Clauses in the document or (3) the
titles of other documents published by the American Institute of Architects.



1.4 INTERPRETATION

1.4.1

In the interest of brevity the Contract Documents frequently omit modifying
words such as "all" and "any" and articles such as "the" and "an," but the fact
that a modifier or an article is absent from one statement and appears in
another is not intended to affect the interpretation of either statement.



1.5 EXECUTION OF CONTRACT DOCUMENTS

1.5.1

The Contract Documents shall be signed by the Owner and Contractor. If either
the Owner or Contractor or both do not sign all the Contract Documents, the
Architect shall identify such unsigned Documents upon request.



1.5.2

Execution of the Contract by the Contractor is a representation that the
Contractor has visited the site, become generally familiar with local conditions
under which the Work is to be performed and correlated personal observations
with requirements of the Contract Documents.



1.6 OWNERSHIP AND USE OF DRAWINGS, SPECIFICATIONS AND OTHER
INSTRUMENTS OF SERVICE

1.6.1

The Drawings, Specifications and other documents, including those in electronic
form, prepared by the Architect and the Architect's consultants are Instruments
of Service through which the Work to be executed by the Contractor is described.
The Contractor may retain one record set. Neither the Contractor nor any
Subcontractor, Sub-subcontractor or material or equipment supplier shall own or
claim a copyright in the Drawings, Specifications and other documents prepared
by the Architect or the Architect's consultants, and unless otherwise indicated
the Architect and the Architect's consultants shall be deemed the authors of
them and will retain all common law, statutory and other reserved rights, in
addition to the copyrights. All copies of Instruments of Service, except the
Contractor's record set, shall be returned or suitably accounted for to the
Architect, on request, upon completion of the Work.



                     



THIS DOCUMENT HAS IMPORTANT LEGAL
CONSEQUENCES. CONSULTATION WITH AN
ATTORNEY IS ENCOURAGED WITH
RESPECT TO ITS COMPLETION OR
MODIFICATION. AUTHENTICATION OF THIS
ELECTRONICALLY DRAFTED AIA
DOCUMENT MAY BE MADE BY USING AIA
DOCUMENT D401.

 

This document has been approved and
endorsed by The Associated General
Contractors of America.

                               



 

[GRAPHIC OMITTED]

   






                                                                                                                                                               !
;                          

Ó 1997 AIAÒ
AIA DOCUMENT A201 - 1997
GENERAL CONDITIONS OF THE
CONTRACT FOR CONSTRUCTION

   

Ó Copyright 1911, 1915, 1918, 1925, 1937, 1951, 1958, 1961, 1963, 1966, 1967,
1970, 1976, 1987, 1997 by The
American Institute of Architects. Fifteenth Edition. Reproduction of the
material herein or substantial
quotation of its provisions without written permission of the AIA violates the
copyright laws of the United
States and will subject the violator to legal prosecution. WARNING: Unlicensed
photocopying violates U.S.
copyright laws and will subject the violator to legal prosecution, This document
was electronically produced
with permission of the AIA and can be reproduced in accordance with your license
without violation until
the date of expiration as noted below. User Document: 97a201.aia  --  7/3/2002.
AIA license Number
1000555, which expires on 9/30/2002.


The American Institute of Architects
1735. New York Avenue, N.W.
Washington, D.C. 20006-5292

10

 





--------------------------------------------------------------------------------



 

The Drawings, Specifications and other documents prepared by the Architect and
the Architect's consultants, and copies thereof furnished to the Contractor, are
for use solely with respect to this Project. They are not to be used by the
Contractor or any Subcontractor, Sub-subcontractor or material or equipment
supplier on other projects or for additions to this Project outside the scope of
the Work without the specific written consent of the Owner, Architect and the
Architect's consultants. The Contractor, Subcontractors, Sub-subcontractors and
material or equipment suppliers are authorized to use and reproduce applicable
portions of the Drawings, Specifications and other documents prepared by the
Architect and the Architect's consultants appropriate to and for use in the
execution of their Work under the Contract Documents. All copies made under this
authorization shall bear the statutory copyright notice, if any, shown on the
Dr! awings, Specifications and other documents prepared by the Architect and the
Architect's consultants. Submittal or distribution to meet official regulatory
requirements or for other purposes in connection with this Project is not to be
construed as publication in derogation of the Architect's or Architect's
consultants' copyrights or other reserved rights.

ARTICLE 2 OWNER

2.1 GENERAL

2.1.1

The Owner is the person or entity identified as such in the Agreement and is
referred to throughout the Contract Documents as if singular in number. The
Owner shall designate in writing a representative who shall have express
authority to bind the Owner with respect to all matters requiring the Owner's
approval or authorization. Except as otherwise provided in Subparagraph 4.2.1,
the Architect does not have such authority. The term "Owner" means the Owner or
the Owner's authorized representative.

2.1.2

The Owner shall furnish to the Contractor within fifteen days after receipt of a
written request, information necessary and relevant for the Contractor to
evaluate, give notice of or enforce mechanic's lien rights. Such information
shall include a correct statement of the record legal title to the property on
which the Project is located, usually referred to as the site, and the Owner's
interest therein.



2.2 INFORMATION AND SERVICES REQUIRED OF THE OWNER

2.2.1

The Owner shall, at the written request of the Contractor, prior to commencement
of the Work and thereafter, furnish to the Contractor reasonable evidence that
financial arrangements have been made to fulfill the Owner's obligations under
the Contract. Furnishing of such evidence shall be a condition precedent to
commencement or continuation of the Work. After such evidence has been
furnished, the Owner shall not materially vary such financial arrangements
without prior notice to the Contractor.



2.2.2

Except for permits and fees, including those required under Subparagraph 3.7.1,
which are the responsibility of the Contractor under the Contract Documents, the
Owner shall secure and pay for necessary approvals, easements, assessments and
charges required for construction, use or occupancy of permanent structures or
for permanent changes in existing facilities.



2.2.3

The Owner shall furnish surveys describing physical characteristics, legal
limitations and utility locations for the site of the Project, and a legal
description of the site. The Contractor shall be entitled to rely on the
accuracy of information furnished by the Owner but shall exercise proper
precautions relating to the safe performance of the Work.



2.2.4

Information or services required of the Owner by the Contract Documents shall be
furnished by the Owner with reasonable promptness. Any other information or
services relevant to the Contractor's performance of the Work under the Owner's
control shall be furnished by the Owner after receipt from the Contractor of a
written request for such information or services.



                     



THIS DOCUMENT HAS IMPORTANT LEGAL
CONSEQUENCES. CONSULTATION WITH AN
ATTORNEY IS ENCOURAGED WITH
RESPECT TO ITS COMPLETION OR
MODIFICATION. AUTHENTICATION OF THIS
ELECTRONICALLY DRAFTED AIA
DOCUMENT MAY BE MADE BY USING AIA
DOCUMENT D401.

 

This document has been approved and
endorsed by The Associated General
Contractors of America.

                                 



[GRAPHIC OMITTED]

   






                                                                                                                                                               !
;                          

Ó 1997 AIAÒ
AIA DOCUMENT A201 - 1997
GENERAL CONDITIONS OF THE
CONTRACT FOR CONSTRUCTION

   

Ó Copyright 1911, 1915, 1918, 1925, 1937, 1951, 1958, 1961, 1963, 1966, 1967,
1970, 1976, 1987, 1997 by The
American Institute of Architects. Fifteenth Edition. Reproduction of the
material herein or substantial
quotation of its provisions without written permission of the AIA violates the
copyright laws of the United
States and will subject the violator to legal prosecution. WARNING: Unlicensed
photocopying violates U.S.
copyright laws and will subject the violator to legal prosecution, This document
was electronically produced
with permission of the AIA and can be reproduced in accordance with your license
without violation until
the date of expiration as noted below. User Document: 97a201.aia  --  7/3/2002.
AIA license Number
1000555, which expires on 9/30/2002.


The American Institute of Architects
1735. New York Avenue, N.W.
Washington, D.C. 20006-5292

11

 





--------------------------------------------------------------------------------



 

2.2.5

Unless otherwise provided in the Contract Documents, the Contractor will be
furnished, free of charge, such copies of Drawings and Project Manuals as are
reasonably necessary for execution of the Work.

2.3 OWNER'S RIGHT TO STOP THE WORK

2.3.1

If the Contractor fails to correct Work which is not in accordance with the
requirements of the Contract Documents as required by Paragraph 12.2 or
persistently fails to carry out Work in accordance with the Contract Documents,
the Owner may issue a written order to the Contractor to stop the Work, or any
portion thereof, until the cause for such order has been eliminated; however,
the right of the Owner to stop the Work shall not give rise to a duty on the
part of the Owner to exercise this right for the benefit of the Contractor or
any other person or entity, except to the extent required by Subparagraph 6.1.3.



2.4 OWNER'S RIGHT TO CARRY OUT THE WORK

2.4.1

If the Contractor defaults or neglects to carry out the Work in accordance with
the Contract Documents and fails within a seven-day period after receipt of
written notice from the Owner to commence and continue correction of such
default or neglect with diligence and promptness, the Owner may after such
seven-day period give the Contractor a second written notice to correct such
deficiencies within a three-day period. If the Contractor within such three-day
period after receipt of such second notice fails to commence and continue to
correct any deficiencies, the Owner may, without prejudice to other remedies the
Owner may have, correct such deficiencies. In such case an appropriate Change
Order shall be issued deducting from payments then or thereafter due the
Contractor the reasonable cost of correcting such deficiencies, including
Owner's expenses and compensation for the Architect's additional services made
nec! essary by such default, neglect or failure. Such action by the Owner and
amounts charged to the Contractor are both subject to prior approval of the
Architect. If payments then or thereafter due the Contractor are not sufficient
to cover such amounts, the Contractor shall pay the difference to the Owner.



ARTICLE 3 CONTRACTOR

3.1 GENERAL

3.1.1

The Contractor is the person or entity identified as such in the Agreement and
is referred to throughout the Contract Documents as if singular in number. The
term "Contractor" means the Contractor or the Contractor's authorized
representative.



3.1.2

The Contractor shall perform the Work in accordance with the Contract Documents.



3.1.3

The Contractor shall not be relieved of obligations to perform the Work in
accordance with the Contract Documents either by activities or duties of the
Architect in the Architect's administration of the Contract, or by tests,
inspections or approvals required or performed by persons other than the
Contractor.



3.2 REVIEW OF CONTRACT DOCUMENTS AND FIELD CONDITIONS BY
CONTRACTOR

3.2.1

Since the Contract Documents are complementary, before starting each portion of
the Work, the Contractor shall carefully study and compare the various Drawings
and other Contract Documents relative to that portion of the Work, as well as
the information furnished by the Owner pursuant to Subparagraph 2.2.3, shall
take field measurements of any existing conditions related to that portion of
the Work and shall observe any conditions at the site affecting it. These
obligations are for the purpose of facilitating construction by the Contractor
and are not for the purpose of discovering errors, omissions, or inconsistencies
in the Contract Documents; however, any errors, inconsistencies or omissions
discovered by the Contractor shall be reported promptly to the Architect as a
request for information in such form as the Architect may require.



                     



THIS DOCUMENT HAS IMPORTANT LEGAL
CONSEQUENCES. CONSULTATION WITH AN
ATTORNEY IS ENCOURAGED WITH
RESPECT TO ITS COMPLETION OR
MODIFICATION. AUTHENTICATION OF THIS
ELECTRONICALLY DRAFTED AIA
DOCUMENT MAY BE MADE BY USING AIA
DOCUMENT D401.

 

This document has been approved and
endorsed by The Associated General
Contractors of America.

                                 



[GRAPHIC OMITTED]

   






                                                                                                                                                               !
;                          

Ó 1997 AIAÒ
AIA DOCUMENT A201 - 1997
GENERAL CONDITIONS OF THE
CONTRACT FOR CONSTRUCTION

   

Ó Copyright 1911, 1915, 1918, 1925, 1937, 1951, 1958, 1961, 1963, 1966, 1967,
1970, 1976, 1987, 1997 by The
American Institute of Architects. Fifteenth Edition. Reproduction of the
material herein or substantial
quotation of its provisions without written permission of the AIA violates the
copyright laws of the United
States and will subject the violator to legal prosecution. WARNING: Unlicensed
photocopying violates U.S.
copyright laws and will subject the violator to legal prosecution, This document
was electronically produced
with permission of the AIA and can be reproduced in accordance with your license
without violation until
the date of expiration as noted below. User Document: 97a201.aia  --  7/3/2002.
AIA license Number
1000555, which expires on 9/30/2002.


The American Institute of Architects
1735. New York Avenue, N.W.
Washington, D.C. 20006-5292

12

 





--------------------------------------------------------------------------------



 

3.2.2

Any design errors or omissions noted by the Contractor during this review shall
be reported promptly to the Architect, but it is recognized that the
Contractor's review is made in the Contractor's capacity as a contractor and not
as a licensed design professional unless otherwise specifically provided in the
Contract Documents. The Contractor is not required to ascertain that the
Contract Documents are in accordance with applicable laws, statutes, ordinances,
building codes, and rules and regulations, but any nonconformity discovered by
or made known to the Contractor shall be reported promptly to the Architect.

3.2.3

If the Contractor believes that additional cost or time is involved because of
clarifications or instructions issued by the Architect in response to the
Contractor's notices or requests for information pursuant to Subparagraphs 3.2.1
and 3.2.2, the Contractor shall make Claims as provided in Subparagraphs 4.3.6
and 4.3.7. If the Contractor fails to perform the obligations of Subparagraphs
3.2.1 and 3.2.2, the Contractor shall pay such costs and damages to the Owner as
would have been avoided if the Contractor had performed such obligations. The
Contractor shall not be liable to the Owner or Architect for damages resulting
from errors, inconsistencies or omissions in the Contract Documents or for
differences between field measurements or conditions and the Contract Documents
unless the Contractor recognized such error, inconsistency, omission or
difference and knowingly failed to! report it to the Architect.



3.3 SUPERVISION AND CONSTRUCTION PROCEDURES

3.3.1

The Contractor shall supervise and direct the Work, using the Contractor's best
skill and attention. The Contractor shall be solely responsible for and have
control over construction means, methods, techniques, sequences and procedures
and for coordinating all portions of the Work under the Contract, unless the
Contract Documents give other specific instructions concerning these matters. If
the Contract Documents give specific instructions concerning construction means,
methods, techniques, sequences or procedures, the Contractor shall evaluate the
jobsite safety thereof and, except as stated below, shall be fully and solely
responsible for the jobsite safety of such means, methods, techniques, sequences
or procedures. If the Contractor determines that such means, methods,
techniques, sequences or procedures may not be safe, the Contractor shall give
timely written notice to the Owner and Architect and shall not p! roceed with
that portion of the Work without further written instructions from the
Architect. If the Contractor is then instructed to proceed with the required
means, methods, techniques, sequences or procedures without acceptance of
changes proposed by the Contractor, the Owner shall be solely responsible for
any resulting loss or damage.



3.3.2

The Contractor shall be responsible to the Owner for acts and omissions of the
Contractor's employees, Subcontractors and their agents and employees, and other
persons or entities performing portions of the Work for or on behalf of the
Contractor or any of its Subcontractors.



3.3.3

The Contractor shall be responsible for inspection of portions of Work already
performed to determine that such portions are in proper condition to receive
subsequent Work.



3.4 LABOR AND MATERIALS

3.4.1

Unless otherwise provided in the Contract Documents, the Contractor shall
provide and pay for labor, materials, equipment, tools, construction equipment
and machinery, water, heat, utilities, transportation, and other facilities and
services necessary for proper execution and completion of the Work, whether
temporary or permanent and whether or not incorporated or to be incorporated in
the Work.



3.4.2

The Contractor may make substitutions only with the consent of the Owner, after
evaluation by the Architect and in accordance with a Change Order.



                     



THIS DOCUMENT HAS IMPORTANT LEGAL
CONSEQUENCES. CONSULTATION WITH AN
ATTORNEY IS ENCOURAGED WITH
RESPECT TO ITS COMPLETION OR
MODIFICATION. AUTHENTICATION OF THIS
ELECTRONICALLY DRAFTED AIA
DOCUMENT MAY BE MADE BY USING AIA
DOCUMENT D401.

 

This document has been approved and
endorsed by The Associated General
Contractors of America.

                                 



[GRAPHIC OMITTED]

   






                                                                                                                                                               !
;                          

Ó 1997 AIAÒ
AIA DOCUMENT A201 - 1997
GENERAL CONDITIONS OF THE
CONTRACT FOR CONSTRUCTION

   

Ó Copyright 1911, 1915, 1918, 1925, 1937, 1951, 1958, 1961, 1963, 1966, 1967,
1970, 1976, 1987, 1997 by The
American Institute of Architects. Fifteenth Edition. Reproduction of the
material herein or substantial
quotation of its provisions without written permission of the AIA violates the
copyright laws of the United
States and will subject the violator to legal prosecution. WARNING: Unlicensed
photocopying violates U.S.
copyright laws and will subject the violator to legal prosecution, This document
was electronically produced
with permission of the AIA and can be reproduced in accordance with your license
without violation until
the date of expiration as noted below. User Document: 97a201.aia  --  7/3/2002.
AIA license Number
1000555, which expires on 9/30/2002.


The American Institute of Architects
1735. New York Avenue, N.W.
Washington, D.C. 20006-5292

13

 





--------------------------------------------------------------------------------



 

3.4.3

The Contractor shall enforce strict discipline and good order among the
Contractor's employees and other persons carrying out the Contract. The
Contractor shall not permit employment of unfit persons or persons not skilled
in tasks assigned to them.

3.5 WARRANTY

3.5.1

The Contractor warrants to the Owner and Architect that materials and equipment
furnished under the Contract will be of good quality and new unless otherwise
required or permitted by the Contract Documents, that the Work will be free from
defects not inherent in the quality required or permitted, and that the Work
will conform to the requirements of the Contract Documents. Work not conforming
to these requirements, including substitutions not properly approved and
authorized, may be considered defective. The Contractor's warranty excludes
remedy for damage or defect caused by abuse, modifications not executed by the
Contractor, improper or insufficient maintenance, improper operation, or normal
wear and tear and normal usage. If required by the Architect, the Contractor
shall furnish satisfactory evidence as to the kind and quality of materials and
equipment.



3.6 TAXES

3.6.1

The Contractor shall pay sales, consumer, use and similar taxes for the Work
provided by the Contractor which are legally enacted when bids are received or
negotiations concluded, whether or not yet effective or merely scheduled to go
into effect.



3.7 PERMITS, FEES AND NOTICES

3.7.1

Unless otherwise provided in the Contract Documents, the Contractor shall secure
and pay for the building permit and other permits and governmental fees,
licenses and inspections necessary for proper execution and completion of the
Work which are customarily secured after execution of the Contract and which are
legally required when bids are received or negotiations concluded.



3.7.2

The Contractor shall comply with and give notices required by laws, ordinances,
rules, regulations and lawful orders of public authorities applicable to
performance of the Work.



3.7.3

It is not the Contractor's responsibility to ascertain that the Contract
Documents are in accordance with applicable laws, statutes, ordinances, building
codes, and rules and regulations. However, if the Contractor observes that
portions of the Contract Documents are at variance therewith, the Contractor
shall promptly notify the Architect and Owner in writing, and necessary changes
shall be accomplished by appropriate Modification.



3.7.4

If the Contractor performs Work knowing it to be contrary to laws, statutes,
ordinances, building codes, and rules and regulations without such notice to the
Architect and Owner, the Contractor shall assume appropriate responsibility for
such Work and shall bear the costs attributable to correction.



3.8 ALLOWANCES

3.8.1

The Contractor shall include in the Contract Sum all allowances stated in the
Contract Documents. Items covered by allowances shall be supplied for such
amounts and by such persons or entities as the Owner may direct, but the
Contractor shall not be required to employ persons or entities to whom the
Contractor has reasonable objection.



3.8.2

Unless otherwise provided in the Contract Documents:



        1.

allowances shall cover the cost to the Contractor of materials and equipment
delivered at the site and all required taxes, less applicable trade discounts;
        2. Contractor's costs for unloading and handling at the site, labor,
installation costs, overhead, profit and other expenses contemplated for stated
allowance amounts shall be included in the Contract Sum but not in the
allowances;



                     



THIS DOCUMENT HAS IMPORTANT LEGAL
CONSEQUENCES. CONSULTATION WITH AN
ATTORNEY IS ENCOURAGED WITH
RESPECT TO ITS COMPLETION OR
MODIFICATION. AUTHENTICATION OF THIS
ELECTRONICALLY DRAFTED AIA
DOCUMENT MAY BE MADE BY USING AIA
DOCUMENT D401.

 

This document has been approved and
endorsed by The Associated General
Contractors of America.

                                 



[GRAPHIC OMITTED]

   






                                                                                                                                                               !
;                          

Ó 1997 AIAÒ
AIA DOCUMENT A201 - 1997
GENERAL CONDITIONS OF THE
CONTRACT FOR CONSTRUCTION

   

Ó Copyright 1911, 1915, 1918, 1925, 1937, 1951, 1958, 1961, 1963, 1966, 1967,
1970, 1976, 1987, 1997 by The
American Institute of Architects. Fifteenth Edition. Reproduction of the
material herein or substantial
quotation of its provisions without written permission of the AIA violates the
copyright laws of the United
States and will subject the violator to legal prosecution. WARNING: Unlicensed
photocopying violates U.S.
copyright laws and will subject the violator to legal prosecution, This document
was electronically produced
with permission of the AIA and can be reproduced in accordance with your license
without violation until
the date of expiration as noted below. User Document: 97a201.aia  --  7/3/2002.
AIA license Number
1000555, which expires on 9/30/2002.


The American Institute of Architects
1735. New York Avenue, N.W.
Washington, D.C. 20006-5292

14

 





--------------------------------------------------------------------------------



 

        3.

whenever costs are more than or less than allowances, the Contract Sum shall be
adjusted accordingly by Change Order. The amount of the Change Order shall
reflect (1) the difference between actual costs and the allowances under Clause
3.8.2.1 and (2) changes in Contractor's costs under Clause 3.8.2.2.

3.8.3

Materials and equipment under an allowance shall be selected by the Owner in
sufficient time to avoid delay in the Work.



3.9 SUPERINTENDENT

3.9.1

The Contractor shall employ a competent superintendent and necessary assistants
who shall be in attendance at the Project site during performance of the Work.
The superintendent shall represent the Contractor, and communications given to
the superintendent shall be as binding as if given to the Contractor. Important
communications shall be confirmed in writing. Other communications shall be
similarly confirmed on written request in each case.



3.10 CONTRACTOR'S CONSTRUCTION SCHEDULES

3.10.1

The Contractor, promptly after being awarded the Contract, shall prepare and
submit for the Owner's and Architect's information a Contractor's construction
schedule for the Work. The schedule shall not exceed time limits current under
the Contract Documents, shall be revised at appropriate intervals as required by
the conditions of the Work and Project, shall be related to the entire Project
to the extent required by the Contract Documents, and shall provide for
expeditious and practicable execution of the Work.



3.10.2

The Contractor shall prepare and keep current, for the Architect's approval, a
schedule of submittals which is coordinated with the Contractor's construction
schedule and allows the Architect reasonable time to review submittals.



3.10.3

The Contractor shall perform the Work in general accordance with the most recent
schedules submitted to the Owner and Architect.



3.11 DOCUMENTS AND SAMPLES AT THE SITE

3.11.1

The Contractor shall maintain at the site for the Owner one record copy of the
Drawings, Specifications, Addenda, Change Orders and other Modifications, in
good order and marked currently to record field changes and selections made
during construction, and one record copy of approved Shop Drawings, Product
Data, Samples and similar required submittals. These shall be available to the
Architect and shall be delivered to the Architect for submittal to the Owner
upon completion of the Work.



3.12 SHOP DRAWINGS, PRODUCT DATA AND SAMPLES

3.12.1

Shop Drawings are drawings, diagrams, schedules and other data specially
prepared for the Work by the Contractor or a Subcontractor, Sub-subcontractor,
manufacturer, supplier or distributor to illustrate some portion of the Work.



3.12.2

Product Data are illustrations, standard schedules, performance charts,
instructions, brochures, diagrams and other information furnished by the
Contractor to illustrate materials or equipment for some portion of the Work.



3.12.3

Samples are physical examples which illustrate materials, equipment or
workmanship and establish standards by which the Work will be judged.



3.12.4

Shop Drawings, Product Data, Samples and similar submittals are not Contract
Documents. The purpose of their submittal is to demonstrate for those portions
of the Work for which submittals are required by the Contract Documents the way
by which the Contractor proposes to conform to the information given and the
design concept expressed in the                      



THIS DOCUMENT HAS IMPORTANT LEGAL
CONSEQUENCES. CONSULTATION WITH AN
ATTORNEY IS ENCOURAGED WITH
RESPECT TO ITS COMPLETION OR
MODIFICATION. AUTHENTICATION OF THIS
ELECTRONICALLY DRAFTED AIA
DOCUMENT MAY BE MADE BY USING AIA
DOCUMENT D401.

 

This document has been approved and
endorsed by The Associated General
Contractors of America.

                                 



[GRAPHIC OMITTED]

   






                                                                                                                                                               !
;                          

Ó 1997 AIAÒ
AIA DOCUMENT A201 - 1997
GENERAL CONDITIONS OF THE
CONTRACT FOR CONSTRUCTION

   

Ó Copyright 1911, 1915, 1918, 1925, 1937, 1951, 1958, 1961, 1963, 1966, 1967,
1970, 1976, 1987, 1997 by The
American Institute of Architects. Fifteenth Edition. Reproduction of the
material herein or substantial
quotation of its provisions without written permission of the AIA violates the
copyright laws of the United
States and will subject the violator to legal prosecution. WARNING: Unlicensed
photocopying violates U.S.
copyright laws and will subject the violator to legal prosecution, This document
was electronically produced
with permission of the AIA and can be reproduced in accordance with your license
without violation until
the date of expiration as noted below. User Document: 97a201.aia  --  7/3/2002.
AIA license Number
1000555, which expires on 9/30/2002.


The American Institute of Architects
1735. New York Avenue, N.W.
Washington, D.C. 20006-5292

15

 





--------------------------------------------------------------------------------



 

Contract Documents. Review by the Architect is subject to the limitations of
Subparagraph 4.2.7. Informational submittals upon which the Architect is not
expected to take responsive action may be so identified in the Contract
Documents. Submittals which are not required by the Contract Documents may be
returned by the Architect without action.

3.12.5

The Contractor shall review for compliance with the Contract Documents, approve
and submit to the Architect Shop Drawings, Product Data, Samples and similar
submittals required by the Contract Documents with reasonable promptness and in
such sequence as to cause no delay in the Work or in the activities of the Owner
or of separate contractors. Submittals which are not marked as reviewed for
compliance with the Contract Documents and approved by the Contractor may be
returned by the Architect without action.

3.12.6

By approving and submitting Shop Drawings, Product Data, Samples and similar
submittals, the Contractor represents that the Contractor has determined and
verified materials, field measurements and field construction criteria related
thereto, or will do so, and has checked and coordinated the information
contained within such submittals with the requirements of the Work and of the
Contract Documents.



3.12.7

The Contractor shall perform no portion of the Work for which the Contract
Documents require submittal and review of Shop Drawings, Product Data, Samples
or similar submittals until the respective submittal has been approved by the
Architect.



3.12.8

The Work shall be in accordance with approved submittals except that the
Contractor shall not be relieved of responsibility for deviations from
requirements of the Contract Documents by the Architect's approval of Shop
Drawings, Product Data, Samples or similar submittals unless the Contractor has
specifically informed the Architect in writing of such deviation at the time of
submittal and (1) the Architect has given written approval to the specific
deviation as a minor change in the Work, or (2) a Change Order or Construction
Change Directive has been issued authorizing the deviation. The Contractor shall
not be relieved of responsibility for errors or omissions in Shop Drawings,
Product Data, Samples or similar submittals by the Architect's approval thereof.



3.12.9

The Contractor shall direct specific attention, in writing or on resubmitted
Shop Drawings, Product Data, Samples or similar submittals, to revisions other
than those requested by the Architect on previous submittals. In the absence of
such written notice the Architect's approval of a resubmission shall not apply
to such revisions.



3.12.10

The Contractor shall not be required to provide professional services which
constitute the practice of architecture or engineering unless such services are
specifically required by the Contract Documents for a portion of the Work or
unless the Contractor needs to provide such services in order to carry out the
Contractor's responsibilities for construction means, methods, techniques,
sequences and procedures. The Contractor shall not be required to provide
professional services in violation of applicable law. If professional design
services or certifications by a design professional related to systems,
materials or equipment are specifically required of the Contractor by the
Contract Documents, the Owner and the Architect will specify all performance and
design criteria that such services must satisfy. The Contractor shall cause such
services or certifications to be provided b! y a properly licensed design
professional, whose signature and seal shall appear on all drawings,
calculations, specifications, certifications, Shop Drawings and other submittals
prepared by such professional. Shop Drawings and other submittals related to the
Work designed or certified by such professional, if prepared by others, shall
bear such professional's written approval when submitted to the Architect. The
Owner and the Architect shall be entitled to rely upon the adequacy, accuracy
and completeness of the services, certifications or approvals performed by such
design professionals, provided the Owner and Architect have specified to the
Contractor all performance and design criteria that such services must satisfy.
Pursuant to this Subparagraph 3.12.10, the Architect will review, approve or
take other appropriate action on submittals only for the limited purpose of
checking                      



THIS DOCUMENT HAS IMPORTANT LEGAL
CONSEQUENCES. CONSULTATION WITH AN
ATTORNEY IS ENCOURAGED WITH
RESPECT TO ITS COMPLETION OR
MODIFICATION. AUTHENTICATION OF THIS
ELECTRONICALLY DRAFTED AIA
DOCUMENT MAY BE MADE BY USING AIA
DOCUMENT D401.

 

This document has been approved and
endorsed by The Associated General
Contractors of America.

                                     

[GRAPHIC OMITTED]








                                                                                                                                                               !
;                          

Ó 1997 AIAÒ
AIA DOCUMENT A201 - 1997
GENERAL CONDITIONS OF THE
CONTRACT FOR CONSTRUCTION

   

Ó Copyright 1911, 1915, 1918, 1925, 1937, 1951, 1958, 1961, 1963, 1966, 1967,
1970, 1976, 1987, 1997 by The
American Institute of Architects. Fifteenth Edition. Reproduction of the
material herein or substantial
quotation of its provisions without written permission of the AIA violates the
copyright laws of the United
States and will subject the violator to legal prosecution. WARNING: Unlicensed
photocopying violates U.S.
copyright laws and will subject the violator to legal prosecution, This document
was electronically produced
with permission of the AIA and can be reproduced in accordance with your license
without violation until
the date of expiration as noted below. User Document: 97a201.aia  --  7/3/2002.
AIA license Number
1000555, which expires on 9/30/2002.


The American Institute of Architects
1735. New York Avenue, N.W.
Washington, D.C. 20006-5292

16

 





--------------------------------------------------------------------------------



 

for conformance with information given and the design concept expressed in the
Contract Documents. The Contractor shall not be responsible for the adequacy of
the performance or design criteria required by the Contract Documents.

3.13 USE OF SITE

3.13.1

The Contractor shall confine operations at the site to areas permitted by law,
ordinances, permits and the Contract Documents and shall not unreasonably
encumber the site with materials or equipment.

3.14 CUTTING AND PATCHING

3.14.1

The Contractor shall be responsible for cutting, fitting or patching required to
complete the Work or to make its parts fit together properly.



3.14.2

The Contractor shall not damage or endanger a portion of the Work or fully or
partially completed construction of the Owner or separate contractors by
cutting, patching or otherwise altering such construction, or by excavation. The
Contractor shall not cut or otherwise alter such construction by the Owner or a
separate contractor except with written consent of the Owner and of such
separate contractor; such consent shall not be unreasonably withheld. The
Contractor shall not unreasonably withhold from the Owner or a separate
contractor the Contractor's consent to cutting or otherwise altering the Work.



3.15 CLEANING UP

3.15.1

The Contractor shall keep the premises and surrounding area free from
accumulation of waste materials or rubbish caused by operations under the
Contract. At completion of the Work, the Contractor shall remove from and about
the Project waste materials, rubbish, the Contractor's tools, construction
equipment, machinery and surplus materials.



3.15.2

If the Contractor fails to clean up as provided in the Contract Documents, the
Owner may do so and the cost thereof shall be charged to the Contractor.



3.16 ACCESS TO WORK

3.16.1

The Contractor shall provide the Owner and Architect access to the Work in
preparation and progress wherever located.



3.17 ROYALTIES, PATENTS AND COPYRIGHTS

3.17.1

The Contractor shall pay all royalties and license fees. The Contractor shall
defend suits or claims for infringement of copyrights and patent rights and
shall hold the Owner and Architect harmless from loss on account thereof, but
shall not be responsible for such defense or loss when a particular design,
process or product of a particular manufacturer or manufacturers is required by
the Contract Documents or where the copyright violations are contained in
Drawings, Specifications or other documents prepared by the Owner or Architect.
However, if the Contractor has reason to believe that the required design,
process or product is an infringement of a copyright or a patent, the Contractor
shall be responsible for such loss unless such information is promptly furnished
to the Architect.



3.18 INDEMNIFICATION

3.18.1

To the fullest extent permitted by law and to the extent claims, damages, losses
or expenses are not covered by Project Management Protective Liability insurance
purchased by the Contractor in accordance with Paragraph 11.3, the Contractor
shall indemnify and hold harmless the Owner, Architect, Architect's consultants,
and agents and employees of any of them from and against claims, damages, losses
and expenses, including but not limited to attorneys' fees, arising out of or
resulting from performance of the Work, provided that such claim, damage, loss
or expense is attributable to bodily injury, sickness, disease or death, or to
injury to or destruction of tangible property (other than the Work itself), but
only to the extent caused by the negligent acts or omissions of the Contractor,
a Subcontractor, anyone directly or                      



THIS DOCUMENT HAS IMPORTANT LEGAL
CONSEQUENCES. CONSULTATION WITH AN
ATTORNEY IS ENCOURAGED WITH
RESPECT TO ITS COMPLETION OR
MODIFICATION. AUTHENTICATION OF THIS
ELECTRONICALLY DRAFTED AIA
DOCUMENT MAY BE MADE BY USING AIA
DOCUMENT D401.

 

This document has been approved and
endorsed by The Associated General
Contractors of America.

                                     

[GRAPHIC OMITTED]








                                                                                                                                                               !
;                          

Ó 1997 AIAÒ
AIA DOCUMENT A201 - 1997
GENERAL CONDITIONS OF THE
CONTRACT FOR CONSTRUCTION

   

Ó Copyright 1911, 1915, 1918, 1925, 1937, 1951, 1958, 1961, 1963, 1966, 1967,
1970, 1976, 1987, 1997 by The
American Institute of Architects. Fifteenth Edition. Reproduction of the
material herein or substantial
quotation of its provisions without written permission of the AIA violates the
copyright laws of the United
States and will subject the violator to legal prosecution. WARNING: Unlicensed
photocopying violates U.S.
copyright laws and will subject the violator to legal prosecution, This document
was electronically produced
with permission of the AIA and can be reproduced in accordance with your license
without violation until
the date of expiration as noted below. User Document: 97a201.aia  --  7/3/2002.
AIA license Number
1000555, which expires on 9/30/2002.


The American Institute of Architects
1735. New York Avenue, N.W.
Washington, D.C. 20006-5292

17

 





--------------------------------------------------------------------------------



 

indirectly employed by them or anyone for whose acts they may be liable,
regardless of whether or not such claim, damage, loss or expense is caused in
part by a party indemnified hereunder. Such obligation shall not be construed to
negate, abridge, or reduce other rights or obligations of indemnity which would
otherwise exist as to a party or person described in this Paragraph 3.18.

3.18.2

In claims against any person or entity indemnified under this Paragraph 3.18 by
an employee of the Contractor, a Subcontractor, anyone directly or indirectly
employed by them or anyone for whose acts they may be liable, the
indemnification obligation under Subparagraph 3.18.1 shall not be limited by a
limitation on amount or type of damages, compensation or benefits payable by or
for the Contractor or a Subcontractor under workers' compensation acts,
disability benefit acts or other employee benefit acts.

ARTICLE 4 ADMINISTRATION OF THE CONTRACT

4.1 ARCHITECT

4.1.1

The Architect is the person lawfully licensed to practice architecture or an
entity lawfully practicing architecture identified as such in the Agreement and
is referred to throughout the Contract Documents as if singular in number. The
term "Architect" means the Architect or the Architect's authorized
representative.



4.1.2

Duties, responsibilities and limitations of authority of the Architect as set
forth in the Contract Documents shall not be restricted, modified or extended
without written consent of the Owner, Contractor and Architect. Consent shall
not be unreasonably withheld.



4.1.3

If the employment of the Architect is terminated, the Owner shall employ a new
Architect against whom the Contractor has no reasonable objection and whose
status under the Contract Documents shall be that of the former Architect.



4.2 ARCHITECT'S ADMINISTRATION OF THE CONTRACT

4.2.1

The Architect will provide administration of the Contract as described in the
Contract Documents, and will be an Owner's representative (1) during
construction, (2) until final payment is due and (3) with the Owner's
concurrence, from time to time during the one-year period for correction of Work
described in Paragraph 12.2. The Architect will have authority to act on behalf
of the Owner only to the extent provided in the Contract Documents, unless
otherwise modified in writing in accordance with other provisions of the
Contract.



4.2.2

The Architect, as a representative of the Owner, will visit the site at
intervals appropriate to the stage of the Contractor's operations (1) to become
generally familiar with and to keep the Owner informed about the progress and
quality of the portion of the Work completed, (2) to endeavor to guard the Owner
against defects and deficiencies in the Work, and (3) to determine in general if
the Work is being performed in a manner indicating that the Work, when fully
completed, will be in accordance with the Contract Documents. However, the
Architect will not be required to make exhaustive or continuous on-site
inspections to check the quality or quantity of the Work. The Architect will
neither have control over or charge of, nor be responsible for, the construction
means, methods, techniques, sequences or procedures, or for the safety
precautions and programs in connection with th! e Work, since these are solely
the Contractor's rights and responsibilities under the Contract Documents,
except as provided in Subparagraph 3.3.1.



4.2.3

The Architect will not be responsible for the Contractor's failure to perform
the Work in accordance with the requirements of the Contract Documents. The
Architect will not have control over or charge of and will not be responsible
for acts or omissions of the Contractor, Subcontractors, or their agents or
employees, or any other persons or entities performing portions of the Work.



                     



THIS DOCUMENT HAS IMPORTANT LEGAL
CONSEQUENCES. CONSULTATION WITH AN
ATTORNEY IS ENCOURAGED WITH
RESPECT TO ITS COMPLETION OR
MODIFICATION. AUTHENTICATION OF THIS
ELECTRONICALLY DRAFTED AIA
DOCUMENT MAY BE MADE BY USING AIA
DOCUMENT D401.

 

This document has been approved and
endorsed by The Associated General
Contractors of America.

                                     

[GRAPHIC OMITTED]








                                                                                                                                                               !
;                          

Ó 1997 AIAÒ
AIA DOCUMENT A201 - 1997
GENERAL CONDITIONS OF THE
CONTRACT FOR CONSTRUCTION

   

Ó Copyright 1911, 1915, 1918, 1925, 1937, 1951, 1958, 1961, 1963, 1966, 1967,
1970, 1976, 1987, 1997 by The
American Institute of Architects. Fifteenth Edition. Reproduction of the
material herein or substantial
quotation of its provisions without written permission of the AIA violates the
copyright laws of the United
States and will subject the violator to legal prosecution. WARNING: Unlicensed
photocopying violates U.S.
copyright laws and will subject the violator to legal prosecution, This document
was electronically produced
with permission of the AIA and can be reproduced in accordance with your license
without violation until
the date of expiration as noted below. User Document: 97a201.aia  --  7/3/2002.
AIA license Number
1000555, which expires on 9/30/2002.


The American Institute of Architects
1735. New York Avenue, N.W.
Washington, D.C. 20006-5292

18

 





--------------------------------------------------------------------------------



 

4.2.4 Communications Facilitating Contract Administration.

Except as otherwise provided in the Contract Documents or when direct
communications have been specially authorized, the Owner and Contractor shall
endeavor to communicate with each other through the Architect about matters
arising out of or relating to the Contract. Communications by and with the
Architect's consultants shall be through the Architect. Communications by and
with Subcontractors and material suppliers shall be through the Contractor.
Communications by and with separate contractors shall be through the Owner.

4.2.5

Based on the Architect's evaluations of the Contractor's Applications for
Payment, the Architect will review and certify the amounts due the Contractor
and will issue Certificates for Payment in such amounts.



4.2.6

The Architect will have authority to reject Work that does not conform to the
Contract Documents. Whenever the Architect considers it necessary or advisable,
the Architect will have authority to require inspection or testing of the Work
in accordance with Subparagraphs 13.5.2 and 13.5.3, whether or not such Work is
fabricated, installed or completed. However, neither this authority of the
Architect nor a decision made in good faith either to exercise or not to
exercise such authority shall give rise to a duty or responsibility of the
Architect to the Contractor, Subcontractors, material and equipment suppliers,
their agents or employees, or other persons or entities performing portions of
the Work.



4.2.7

The Architect will review and approve or take other appropriate action upon the
Contractor's submittals such as Shop Drawings, Product Data and Samples, but
only for the limited purpose of checking for conformance with information given
and the design concept expressed in the Contract Documents. The Architect's
action will be taken with such reasonable promptness as to cause no delay in the
Work or in the activities of the Owner, Contractor or separate contractors,
while allowing sufficient time in the Architect's professional judgment to
permit adequate review. Review of such submittals is not conducted for the
purpose of determining the accuracy and completeness of other details such as
dimensions and quantities, or for substantiating instructions for installation
or performance of equipment or systems, all of which remain the responsibility
of the Contractor as required by th! e Contract Documents. The Architect's
review of the Contractor's submittals shall not relieve the Contractor of the
obligations under Paragraphs 3.3, 3.5 and 3.12. The Architect's review shall not
constitute approval of safety precautions or, unless otherwise specifically
stated by the Architect, of any construction means, methods, techniques,
sequences or procedures. The Architect's approval of a specific item shall not
indicate approval of an assembly of which the item is a component.



4.2.8

The Architect will prepare Change Orders and Construction Change Directives, and
may authorize minor changes in the Work as provided in Paragraph 7.4.



4.2.9

The Architect will conduct inspections to determine the date or dates of
Substantial Completion and the date of final completion, will receive and
forward to the Owner, for the Owner's review and records, written warranties and
related documents required by the Contract and assembled by the Contractor, and
will issue a final Certificate for Payment upon compliance with the requirements
of the Contract Documents.



4.2.10

If the Owner and Architect agree, the Architect will provide one or more project
representatives to assist in carrying out the Architect's responsibilities at
the site. The duties, responsibilities and limitations of authority of such
project representatives shall be as set forth in an exhibit to be incorporated
in the Contract Documents.



4.2.11

The Architect will interpret and decide matters concerning performance under,
and requirements of, the Contract Documents on written request of either the
Owner or Contractor. The Architect's response to such requests will be made in
writing within any time limits agreed upon or otherwise with reasonable
promptness. If no agreement is made concerning the time within which
interpretations required of the Architect shall be furnished in                
     



THIS DOCUMENT HAS IMPORTANT LEGAL
CONSEQUENCES. CONSULTATION WITH AN
ATTORNEY IS ENCOURAGED WITH
RESPECT TO ITS COMPLETION OR
MODIFICATION. AUTHENTICATION OF THIS
ELECTRONICALLY DRAFTED AIA
DOCUMENT MAY BE MADE BY USING AIA
DOCUMENT D401.

 

This document has been approved and
endorsed by The Associated General
Contractors of America.

                                     

[GRAPHIC OMITTED]








                                                                                                                                                               !
;                          

Ó 1997 AIAÒ
AIA DOCUMENT A201 - 1997
GENERAL CONDITIONS OF THE
CONTRACT FOR CONSTRUCTION

   

Ó Copyright 1911, 1915, 1918, 1925, 1937, 1951, 1958, 1961, 1963, 1966, 1967,
1970, 1976, 1987, 1997 by The
American Institute of Architects. Fifteenth Edition. Reproduction of the
material herein or substantial
quotation of its provisions without written permission of the AIA violates the
copyright laws of the United
States and will subject the violator to legal prosecution. WARNING: Unlicensed
photocopying violates U.S.
copyright laws and will subject the violator to legal prosecution, This document
was electronically produced
with permission of the AIA and can be reproduced in accordance with your license
without violation until
the date of expiration as noted below. User Document: 97a201.aia  --  7/3/2002.
AIA license Number
1000555, which expires on 9/30/2002.


The American Institute of Architects
1735. New York Avenue, N.W.
Washington, D.C. 20006-5292

19

 





--------------------------------------------------------------------------------



 

compliance with this Paragraph 4.2, then delay shall not be recognized on
account of failure by the Architect to furnish such interpretations until 15
days after written request is made for them.

4.2.12

Interpretations and decisions of the Architect will be consistent with the
intent of and reasonably inferable from the Contract Documents and will be in
writing or in the form of drawings. When making such interpretations and initial
decisions, the Architect will endeavor to secure faithful performance by both
Owner and Contractor, will not show partiality to either and will not be liable
for results of interpretations or decisions so rendered in good faith.

4.2.13

The Architect's decisions on matters relating to aesthetic effect will be final
if consistent with the intent expressed in the Contract Documents.



4.3 CLAIMS AND DISPUTES

4.3.1 Definition

. A Claim is a demand or assertion by one of the parties seeking, as a matter of
right, adjustment or interpretation of Contract terms, payment of money,
extension of time or other relief with respect to the terms of the Contract. The
term "Claim" also includes other disputes and matters in question between the
Owner and Contractor arising out of or relating to the Contract. Claims must be
initiated by written notice. The responsibility to substantiate Claims shall
rest with the party making the Claim.



4.3.2 Time Limits on Claims.

Claims by either party must be initiated within 21 days after occurrence of the
event giving rise to such Claim or within 21 days after the claimant first
recognizes the condition giving rise to the Claim, whichever is later. Claims
must be initiated by written notice to the Architect and the other party.



4.3.3 Continuing Contract Performance.

Pending final resolution of a Claim except as otherwise agreed in writing or as
provided in Subparagraph 9.7.1 and Article 14, the Contractor shall proceed
diligently with performance of the Contract and the Owner shall continue to make
payments in accordance with the Contract Documents.



4.3.4 Claims for Concealed or Unknown Conditions.

If conditions are encountered at the site which are (1) subsurface or otherwise
concealed physical conditions which differ materially from those indicated in
the Contract Documents or (2) unknown physical conditions of an unusual nature,
which differ materially from those ordinarily found to exist and generally
recognized as inherent in construction activities of the character provided for
in the Contract Documents, then notice by the observing party shall be given to
the other party promptly before conditions are disturbed and in no event later
than 21 days after first observance of the conditions. The Architect will
promptly investigate such conditions and, if they differ materially and cause an
increase or decrease in the Contractor's cost of, or time required for,
performance of any part of the Work, will recommend an equitable adj! ustment in
the Contract Sum or Contract Time, or both. If the Architect determines that the
conditions at the site are not materially different from those indicated in the
Contract Documents and that no change in the terms of the Contract is justified,
the Architect shall so notify the Owner and Contractor in writing, stating the
reasons. Claims by either party in opposition to such determination must be made
within 21 days after the Architect has given notice of the decision. If the
conditions encountered are materially different, the Contract Sum and Contract
Time shall be equitably adjusted, but if the Owner and Contractor cannot agree
on an adjustment in the Contract Sum or Contract Time, the adjustment shall be
referred to the Architect for initial determination, subject to further
proceedings pursuant to Paragraph 4.4.



4.3.5 Claims for Additional Cost.

If the Contractor wishes to make Claim for an increase in the Contract Sum,
written notice as provided herein shall be given before proceeding to execute
the Work. Prior notice is not required for Claims relating to an emergency
endangering life or property arising under Paragraph 10.6.



                     



THIS DOCUMENT HAS IMPORTANT LEGAL
CONSEQUENCES. CONSULTATION WITH AN
ATTORNEY IS ENCOURAGED WITH
RESPECT TO ITS COMPLETION OR
MODIFICATION. AUTHENTICATION OF THIS
ELECTRONICALLY DRAFTED AIA
DOCUMENT MAY BE MADE BY USING AIA
DOCUMENT D401.

 

This document has been approved and
endorsed by The Associated General
Contractors of America.

                                     

[GRAPHIC OMITTED]








                                                                                                                                                               !
;                          

Ó 1997 AIAÒ
AIA DOCUMENT A201 - 1997
GENERAL CONDITIONS OF THE
CONTRACT FOR CONSTRUCTION

   

Ó Copyright 1911, 1915, 1918, 1925, 1937, 1951, 1958, 1961, 1963, 1966, 1967,
1970, 1976, 1987, 1997 by The
American Institute of Architects. Fifteenth Edition. Reproduction of the
material herein or substantial
quotation of its provisions without written permission of the AIA violates the
copyright laws of the United
States and will subject the violator to legal prosecution. WARNING: Unlicensed
photocopying violates U.S.
copyright laws and will subject the violator to legal prosecution, This document
was electronically produced
with permission of the AIA and can be reproduced in accordance with your license
without violation until
the date of expiration as noted below. User Document: 97a201.aia  --  7/3/2002.
AIA license Number
1000555, which expires on 9/30/2002.


The American Institute of Architects
1735. New York Avenue, N.W.
Washington, D.C. 20006-5292

20

 





--------------------------------------------------------------------------------



 

4.3.6

If the Contractor believes additional cost is involved for reasons including but
not limited to (1) a written interpretation from the Architect, (2) an order by
the Owner to stop the Work where the Contractor was not at fault, (3) a written
order for a minor change in the Work issued by the Architect, (4) failure of
payment by the Owner, (5) termination of the Contract by the Owner, (6) Owner's
suspension or (7) other reasonable grounds, Claim shall be filed in accordance
with this Paragraph 4.3.

4.3.7 Claims for Additional Time

4.3.7.1

If the Contractor wishes to make Claim for an increase in the Contract Time,
written notice as provided herein shall be given. The Contractor's Claim shall
include an estimate of cost and of probable effect of delay on progress of the
Work. In the case of a continuing delay only one Claim is necessary.



4.3.7.2

If adverse weather conditions are the basis for a Claim for additional time,
such Claim shall be documented by data substantiating that weather conditions
were abnormal for the period of time, could not have been reasonably anticipated
and had an adverse effect on the scheduled construction.



4.3.8 Injury or Damage to Person or Property.

If either party to the Contract suffers injury or damage to person or property
because of an act or omission of the other party, or of others for whose acts
such party is legally responsible, written notice of such injury or damage,
whether or not insured, shall be given to the other party within a reasonable
time not exceeding 21 days after discovery. The notice shall provide sufficient
detail to enable the other party to investigate the matter.



4.3.9

If unit prices are stated in the Contract Documents or subsequently agreed upon,
and if quantities originally contemplated are materially changed in a proposed
Change Order or Construction Change Directive so that application of such unit
prices to quantities of Work proposed will cause substantial inequity to the
Owner or Contractor, the applicable unit prices shall be equitably adjusted.



4.3.10 Claims for Consequential Damages.

The Contractor and Owner waive Claims against each other for consequential
damages arising out of or relating to this Contract. This mutual waiver
includes:
        .1 damages incurred by the Owner for rental expenses, for losses of use,
income, profit, financing, business and reputation, and for loss of management
or employee productivity or of the services of such persons; and
        .2 damages incurred by the Contractor for principal office expenses
including the compensation of personnel stationed there, for losses of
financing, business and reputation, and for loss of profit except anticipated
profit arising directly from the Work.



This mutual waiver is applicable, without limitation, to all consequential
damages due to either party's termination in accordance with Article 14. Nothing
contained in this Subparagraph 4.3.10 shall be deemed to preclude an award of
liquidated direct damages, when applicable, in accordance with the requirements
of the Contract Documents.

4.4 RESOLUTION OF CLAIMS AND DISPUTES

4.4.1 Decision of Architect.

Claims, including those alleging an error or omission by the Architect but
excluding those arising under Paragraphs 10.3 through 10.5, shall be referred
initially to the Architect for decision. An initial decision by the Architect
shall be required as a condition precedent to mediation, arbitration or
litigation of all Claims between the Contractor and Owner arising prior to the
date final payment is due, unless 30 days have passed after the Claim has been
referred to the Architect with no decision having been rendered by the          
           



THIS DOCUMENT HAS IMPORTANT LEGAL
CONSEQUENCES. CONSULTATION WITH AN
ATTORNEY IS ENCOURAGED WITH
RESPECT TO ITS COMPLETION OR
MODIFICATION. AUTHENTICATION OF THIS
ELECTRONICALLY DRAFTED AIA
DOCUMENT MAY BE MADE BY USING AIA
DOCUMENT D401.

 

This document has been approved and
endorsed by The Associated General
Contractors of America.

                                     

[GRAPHIC OMITTED]

   






                                                                                                                                                               !
;                          

Ó 1997 AIAÒ
AIA DOCUMENT A201 - 1997
GENERAL CONDITIONS OF THE
CONTRACT FOR CONSTRUCTION

Ó Copyright 1911, 1915, 1918, 1925, 1937, 1951, 1958, 1961, 1963, 1966, 1967,
1970, 1976, 1987, 1997 by The
American Institute of Architects. Fifteenth Edition. Reproduction of the
material herein or substantial
quotation of its provisions without written permission of the AIA violates the
copyright laws of the United
States and will subject the violator to legal prosecution. WARNING: Unlicensed
photocopying violates U.S.
copyright laws and will subject the violator to legal prosecution, This document
was electronically produced
with permission of the AIA and can be reproduced in accordance with your license
without violation until
the date of expiration as noted below. User Document: 97a201.aia  --  7/3/2002.
AIA license Number
1000555, which expires on 9/30/2002.


The American Institute of Architects
1735. New York Avenue, N.W.
Washington, D.C. 20006-5292

21

 





--------------------------------------------------------------------------------



 

Architect. The Architect will not decide disputes between the Contractor and
persons or entities other than the Owner.

4.4.2

The Architect will review Claims and within ten days of the receipt of the Claim
take one or more of the following actions: (1) request additional supporting
data from the claimant or a response with supporting data from the other party,
(2) reject the Claim in whole or in part, (3) approve the Claim, (4) suggest a
compromise, or (5) advise the parties that the Architect is unable to resolve
the Claim if the Architect lacks sufficient information to evaluate the merits
of the Claim or if the Architect concludes that, in the Architect's sole
discretion, it would be inappropriate for the Architect to resolve the Claim.

4.4.3

In evaluating Claims, the Architect may, but shall not be obligated to, consult
with or seek information from either party or from persons with special
knowledge or expertise who may assist the Architect in rendering a decision. The
Architect may request the Owner to authorize retention of such persons at the
Owner's expense.



4.4.4

If the Architect requests a party to provide a response to a Claim or to furnish
additional supporting data, such party shall respond, within ten days after
receipt of such request, and shall either provide a response on the requested
supporting data, advise the Architect when the response or supporting data will
be furnished or advise the Architect that no supporting data will be furnished.
Upon receipt of the response or supporting data, if any, the Architect will
either reject or approve the Claim in whole or in part.



4.4.5

The Architect will approve or reject Claims by written decision, which shall
state the reasons therefor and which shall notify the parties of any change in
the Contract Sum or Contract Time or both. The approval or rejection of a Claim
by the Architect shall be final and binding on the parties but subject to
mediation and arbitration.



4.4.6

When a written decision of the Architect states that (1) the decision is final
but subject to mediation and arbitration and (2) a demand for arbitration of a
Claim covered by such decision must be made within 30 days after the date on
which the party making the demand receives the final written decision, then
failure to demand arbitration within said 30 days' period shall result in the
Architect's decision becoming final and binding upon the Owner and Contractor.
If the Architect renders a decision after arbitration proceedings have been
initiated, such decision may be entered as evidence, but shall not supersede
arbitration proceedings unless the decision is acceptable to all parties
concerned.



4.4.7

Upon receipt of a Claim against the Contractor or at any time thereafter, the
Architect or the Owner may, but is not obligated to, notify the surety, if any,
of the nature and amount of the Claim. If the Claim relates to a possibility of
a Contractor's default, the Architect or the Owner may, but is not obligated to,
notify the surety and request the surety's assistance in resolving the
controversy.



4.4.8

If a Claim relates to or is the subject of a mechanic's lien, the party
asserting such Claim may proceed in accordance with applicable law to comply
with the lien notice or filing deadlines prior to resolution of the Claim by the
Architect, by mediation or by arbitration.



4.5 MEDIATION

4.5.1

Any Claim arising out of or related to the Contract, except Claims relating to
aesthetic effect and except those waived as provided for in Subparagraphs
4.3.10, 9.10.4 and 9.10.5 shall, after initial decision by the Architect or 30
days after submission of the Claim to the Architect, be subject to mediation as
a condition precedent to arbitration or the institution of legal or equitable
proceedings by either party.



4.5.2

The parties shall endeavor to resolve their Claims by mediation which, unless
the parties mutually agree otherwise, shall be in accordance with the
Construction Industry



                     



THIS DOCUMENT HAS IMPORTANT LEGAL
CONSEQUENCES. CONSULTATION WITH AN
ATTORNEY IS ENCOURAGED WITH
RESPECT TO ITS COMPLETION OR
MODIFICATION. AUTHENTICATION OF THIS
ELECTRONICALLY DRAFTED AIA
DOCUMENT MAY BE MADE BY USING AIA
DOCUMENT D401.

 

This document has been approved and
endorsed by The Associated General
Contractors of America.

                                     

[GRAPHIC OMITTED]








                                                                                                                                                               !
;                          

Ó 1997 AIAÒ
AIA DOCUMENT A201 - 1997
GENERAL CONDITIONS OF THE
CONTRACT FOR CONSTRUCTION

   

Ó Copyright 1911, 1915, 1918, 1925, 1937, 1951, 1958, 1961, 1963, 1966, 1967,
1970, 1976, 1987, 1997 by The
American Institute of Architects. Fifteenth Edition. Reproduction of the
material herein or substantial
quotation of its provisions without written permission of the AIA violates the
copyright laws of the United
States and will subject the violator to legal prosecution. WARNING: Unlicensed
photocopying violates U.S.
copyright laws and will subject the violator to legal prosecution, This document
was electronically produced
with permission of the AIA and can be reproduced in accordance with your license
without violation until
the date of expiration as noted below. User Document: 97a201.aia  --  7/3/2002.
AIA license Number
1000555, which expires on 9/30/2002.


The American Institute of Architects
1735. New York Avenue, N.W.
Washington, D.C. 20006-5292

22

 





--------------------------------------------------------------------------------



 

Mediation Rules of the American Arbitration Association currently in effect.
Request for mediation shall be filed in writing with the other party to the
Contract and with the American Arbitration Association. The request may be made
concurrently with the filing of a demand for arbitration but, in such event,
mediation shall proceed in advance of arbitration or legal or equitable
proceedings, which shall be stayed pending mediation for a period of 60 days
from the date of filing, unless stayed for a longer period by agreement of the
parties or court order.

4.5.3

The parties shall share the mediator's fee and any filing fees equally. The
mediation shall be held in the place where the Project is located, unless
another location is mutually agreed upon. Agreements reached in mediation shall
be enforceable as settlement agreements in any court having jurisdiction
thereof.

4.6 ARBITRATION

4.6.1

Any Claim arising out of or related to the Contract, except Claims relating to
aesthetic effect and except those waived as provided for in Subparagraphs
4.3.10, 9.10.4 and 9.10.5, shall, after decision by the Architect or 30 days
after submission of the Claim to the Architect, be subject to arbitration. Prior
to arbitration, the parties shall endeavor to resolve disputes by mediation in
accordance with the provisions of Paragraph 4.5.



4.6.2

Claims not resolved by mediation shall be decided by arbitration which, unless
the parties mutually agree otherwise, shall be in accordance with the
Construction Industry Arbitration Rules of the American Arbitration Association
currently in effect. The demand for arbitration shall be filed in writing with
the other party to the Contract and with the American Arbitration Association,
and a copy shall be filed with the Architect.



4.6.3

A demand for arbitration shall be made within the time limits specified in
Subparagraphs 4.4.6 and 4.6.1 as applicable, and in other cases within a
reasonable time after the Claim has arisen, and in no event shall it be made
after the date when institution of legal or equitable proceedings based on such
Claim would be barred by the applicable statute of limitations as determined
pursuant to Paragraph 13.7.



4.6.4 Limitation on Consolidation or Joinder.

No arbitration arising out of or relating to the Contract shall include, by
consolidation or joinder or in any other manner, the Architect, the Architect's
employees or consultants, except by written consent containing specific
reference to the Agreement and signed by the Architect, Owner, Contractor and
any other person or entity sought to be joined. No arbitration shall include, by
consolidation or joinder or in any other manner, parties other than the Owner,
Contractor, a separate contractor as described in Article 6 and other persons
substantially involved in a common question of fact or law whose presence is
required if complete relief is to be accorded in arbitration. No person or
entity other than the Owner, Contractor or a separate contractor as described in
Article 6 shall be included as an original third party or additional third!
party to an arbitration whose interest or responsibility is insubstantial.
Consent to arbitration involving an additional person or entity shall not
constitute consent to arbitration of a Claim not described therein or with a
person or entity not named or described therein. The foregoing agreement to
arbitrate and other agreements to arbitrate with an additional person or entity
duly consented to by parties to the Agreement shall be specifically enforceable
under applicable law in any court having jurisdiction thereof.



4.6.5 Claims and Timely Assertion of Claims.

The party filing a notice of demand for arbitration must assert in the demand
all Claims then known to that party on which arbitration is permitted to be
demanded.



4.6.6 Judgment on Final Award.

The award rendered by the arbitrator or arbitrators shall be final, and judgment
may be entered upon it in accordance with applicable law in any court having
jurisdiction thereof.



                     



THIS DOCUMENT HAS IMPORTANT LEGAL
CONSEQUENCES. CONSULTATION WITH AN
ATTORNEY IS ENCOURAGED WITH
RESPECT TO ITS COMPLETION OR
MODIFICATION. AUTHENTICATION OF THIS
ELECTRONICALLY DRAFTED AIA
DOCUMENT MAY BE MADE BY USING AIA
DOCUMENT D401.

 

This document has been approved and
endorsed by The Associated General
Contractors of America.

                                     

[GRAPHIC OMITTED]








                                                                                                                                                               !
;                          

Ó 1997 AIAÒ
AIA DOCUMENT A201 - 1997
GENERAL CONDITIONS OF THE
CONTRACT FOR CONSTRUCTION

   

Ó Copyright 1911, 1915, 1918, 1925, 1937, 1951, 1958, 1961, 1963, 1966, 1967,
1970, 1976, 1987, 1997 by The
American Institute of Architects. Fifteenth Edition. Reproduction of the
material herein or substantial
quotation of its provisions without written permission of the AIA violates the
copyright laws of the United
States and will subject the violator to legal prosecution. WARNING: Unlicensed
photocopying violates U.S.
copyright laws and will subject the violator to legal prosecution, This document
was electronically produced
with permission of the AIA and can be reproduced in accordance with your license
without violation until
the date of expiration as noted below. User Document: 97a201.aia  --  7/3/2002.
AIA license Number
1000555, which expires on 9/30/2002.


The American Institute of Architects
1735. New York Avenue, N.W.
Washington, D.C. 20006-5292

23

 





--------------------------------------------------------------------------------



 

ARTICLE 5 SUBCONTRACTORS

5.1 DEFINITIONS

5.1.1

A Subcontractor is a person or entity who has a direct contract with the
Contractor to perform a portion of the Work at the site. The term
"Subcontractor" is referred to throughout the Contract Documents as if singular
in number and means a Subcontractor or an authorized representative of the
Subcontractor. The term "Subcontractor" does not include a separate contractor
or subcontractors of a separate contractor.

5.1.2

A Sub-subcontractor is a person or entity who has a direct or indirect contract
with a Subcontractor to perform a portion of the Work at the site. The term
"Sub-subcontractor" is referred to throughout the Contract Documents as if
singular in number and means a Sub-subcontractor or an authorized representative
of the Sub-subcontractor.



5.2 AWARD OF SUBCONTRACTS AND OTHER CONTRACTS FOR PORTIONS OF
THE WORK

5.2.1

Unless otherwise stated in the Contract Documents or the bidding requirements,
the Contractor, as soon as practicable after award of the Contract, shall
furnish in writing to the Owner through the Architect the names of persons or
entities (including those who are to furnish materials or equipment fabricated
to a special design) proposed for each principal portion of the Work. The
Architect will promptly reply to the Contractor in writing stating whether or
not the Owner or the Architect, after due investigation, has reasonable
objection to any such proposed person or entity. Failure of the Owner or
Architect to reply promptly shall constitute notice of no reasonable objection.



5.2.2

The Contractor shall not contract with a proposed person or entity to whom the
Owner or Architect has made reasonable and timely objection. The Contractor
shall not be required to contract with anyone to whom the Contractor has made
reasonable objection.



5.2.3

If the Owner or Architect has reasonable objection to a person or entity
proposed by the Contractor, the Contractor shall propose another to whom the
Owner or Architect has no reasonable objection. If the proposed but rejected
Subcontractor was reasonably capable of performing the Work, the Contract Sum
and Contract Time shall be increased or decreased by the difference, if any,
occasioned by such change, and an appropriate Change Order shall be issued
before commencement of the substitute Subcontractor's Work. However, no increase
in the Contract Sum or Contract Time shall be allowed for such change unless the
Contractor has acted promptly and responsively in submitting names as required.



5.2.4

The Contractor shall not change a Subcontractor, person or entity previously
selected if the Owner or Architect makes reasonable objection to such
substitute.



5.3 SUBCONTRACTUAL RELATIONS

5.3.1

By appropriate agreement, written where legally required for validity, the
Contractor shall require each Subcontractor, to the extent of the Work to be
performed by the Subcontractor, to be bound to the Contractor by terms of the
Contract Documents, and to assume toward the Contractor all the obligations and
responsibilities, including the responsibility for safety of the Subcontractor's
Work, which the Contractor, by these Documents, assumes toward the Owner and
Architect. Each subcontract agreement shall preserve and protect the rights of
the Owner and Architect under the Contract Documents with respect to the Work to
be performed by the Subcontractor so that subcontracting thereof will not
prejudice such rights, and shall allow to the Subcontractor, unless specifically
provided otherwise in the subcontract agreement, the benefit of all rights,
remedies and redress against the Contractor that the Contractor, by ! the
Contract Documents, has against the Owner. Where appropriate, the Contractor
shall require each Subcontractor to enter into similar agreements with
Sub-subcontractors. The Contractor shall make available to each proposed
Subcontractor, prior to the execution of the subcontract agreement, copies of
the Contract Documents to



                     



THIS DOCUMENT HAS IMPORTANT LEGAL
CONSEQUENCES. CONSULTATION WITH AN
ATTORNEY IS ENCOURAGED WITH
RESPECT TO ITS COMPLETION OR
MODIFICATION. AUTHENTICATION OF THIS
ELECTRONICALLY DRAFTED AIA
DOCUMENT MAY BE MADE BY USING AIA
DOCUMENT D401.

 

This document has been approved and
endorsed by The Associated General
Contractors of America.

                                     

[GRAPHIC OMITTED]








                                                                                                                                                               !
;                          

Ó 1997 AIAÒ
AIA DOCUMENT A201 - 1997
GENERAL CONDITIONS OF THE
CONTRACT FOR CONSTRUCTION

   

Ó Copyright 1911, 1915, 1918, 1925, 1937, 1951, 1958, 1961, 1963, 1966, 1967,
1970, 1976, 1987, 1997 by The
American Institute of Architects. Fifteenth Edition. Reproduction of the
material herein or substantial
quotation of its provisions without written permission of the AIA violates the
copyright laws of the United
States and will subject the violator to legal prosecution. WARNING: Unlicensed
photocopying violates U.S.
copyright laws and will subject the violator to legal prosecution, This document
was electronically produced
with permission of the AIA and can be reproduced in accordance with your license
without violation until
the date of expiration as noted below. User Document: 97a201.aia  --  7/3/2002.
AIA license Number
1000555, which expires on 9/30/2002.


The American Institute of Architects
1735. New York Avenue, N.W.
Washington, D.C. 20006-5292

24

 





--------------------------------------------------------------------------------



 

which the Subcontractor will be bound, and, upon written request of the
Subcontractor, identify to the Subcontractor terms and conditions of the
proposed subcontract agreement which may be at variance with the Contract
Documents. Subcontractors will similarly make copies of applicable portions of
such documents available to their respective proposed Sub-subcontractors.

5.4 CONTINGENT ASSIGNMENT OF SUBCONTRACTS

5.4.1

Each subcontract agreement for a portion of the Work is assigned by the
Contractor to the Owner provided that:
        .1 assignment is effective only after termination of the Contract by the
Owner for cause pursuant to Paragraph 14.2 and only for those subcontract
agreements which the Owner accepts by notifying the Subcontractor and Contractor
in writing; and
        .2 assignment is subject to the prior rights of the surety, if any,
obligated under bond relating to the Contract.

5.4.2

Upon such assignment, if the Work has been suspended for more than 30 days, the
Subcontractor's compensation shall be equitably adjusted for increases in cost
resulting from the suspension.



ARTICLE 6 CONSTRUCTION BY OWNER OR BY SEPARATE CONTRACTORS

6.1 OWNER'S RIGHT TO PERFORM CONSTRUCTION AND TO AWARD
SEPARATE CONTRACTS

6.1.1

The Owner reserves the right to perform construction or operations related to
the Project with the Owner's own forces, and to award separate contracts in
connection with other portions of the Project or other construction or
operations on the site under Conditions of the Contract identical or
substantially similar to these including those portions related to insurance and
waiver of subrogation. If the Contractor claims that delay or additional cost is
involved because of such action by the Owner, the Contractor shall make such
Claim as provided in Paragraph 4.3.



6.1.2

When separate contracts are awarded for different portions of the Project or
other construction or operations on the site, the term "Contractor" in the
Contract Documents in each case shall mean the Contractor who executes each
separate Owner-Contractor Agreement.



6.1.3

The Owner shall provide for coordination of the activities of the Owner's own
forces and of each separate contractor with the Work of the Contractor, who
shall cooperate with them. The Contractor shall participate with other separate
contractors and the Owner in reviewing their construction schedules when
directed to do so. The Contractor shall make any revisions to the construction
schedule deemed necessary after a joint review and mutual agreement. The
construction schedules shall then constitute the schedules to be used by the
Contractor, separate contractors and the Other until subsequently revised.



6.1.4

Unless otherwise provided in the Contract Documents, when the Owner performs
construction or operations related to the Project with the Owner's own forces,
the Owner shall be deemed to be subject to the same obligations and to have the
same rights which apply to the Contractor under the Conditions of the Contract,
including, without excluding others, those stated in Article 3, this Article 6
and Articles 10, 11 and 12.



6.2 MUTUAL RESPONSIBILITY

6.2.1

The Contractor shall afford the Owner and separate contractors reasonable
opportunity for introduction and storage of their materials and equipment and
performance of their activities, and shall connect and coordinate the
Contractor's construction and operations with theirs as required by the Contract
Documents.



                     



THIS DOCUMENT HAS IMPORTANT LEGAL
CONSEQUENCES. CONSULTATION WITH AN
ATTORNEY IS ENCOURAGED WITH
RESPECT TO ITS COMPLETION OR
MODIFICATION. AUTHENTICATION OF THIS
ELECTRONICALLY DRAFTED AIA
DOCUMENT MAY BE MADE BY USING AIA
DOCUMENT D401.

 

This document has been approved and
endorsed by The Associated General
Contractors of America.

                                     

[GRAPHIC OMITTED]








                                                                                                                                                               !
;                          

Ó 1997 AIAÒ
AIA DOCUMENT A201 - 1997
GENERAL CONDITIONS OF THE
CONTRACT FOR CONSTRUCTION

   

Ó Copyright 1911, 1915, 1918, 1925, 1937, 1951, 1958, 1961, 1963, 1966, 1967,
1970, 1976, 1987, 1997 by The
American Institute of Architects. Fifteenth Edition. Reproduction of the
material herein or substantial
quotation of its provisions without written permission of the AIA violates the
copyright laws of the United
States and will subject the violator to legal prosecution. WARNING: Unlicensed
photocopying violates U.S.
copyright laws and will subject the violator to legal prosecution, This document
was electronically produced
with permission of the AIA and can be reproduced in accordance with your license
without violation until
the date of expiration as noted below. User Document: 97a201.aia  --  7/3/2002.
AIA license Number
1000555, which expires on 9/30/2002.


The American Institute of Architects
1735. New York Avenue, N.W.
Washington, D.C. 20006-5292

25

 





--------------------------------------------------------------------------------



 

6.2.2

If part of the Contractor's Work depends for proper execution or results upon
construction or operations by the Owner or a separate contractor, the Contractor
shall, prior to proceeding with that portion of the Work, promptly report to the
Architect apparent discrepancies or defects in such other construction that
would render it unsuitable for such proper execution and results. Failure of the
Contractor so to report shall constitute an acknowledgment that the Owner's or
separate contractor's completed or partially completed construction is fit and
proper to receive the Contractor's Work, except as to defects not then
reasonably discoverable.

6.2.3

The Owner shall be reimbursed by the Contractor for costs incurred by the Owner
which are payable to a separate contractor because of delays, improperly timed
activities or defective construction of the Contractor. The Owner shall be
responsible to the Contractor for costs incurred by the Contractor because of
delays, improperly timed activities, damage to the Work or defective
construction of a separate contractor.



6.2.4

The Contractor shall promptly remedy damage wrongfully caused by the Contractor
to completed or partially completed construction or to property of the Owner or
separate contractors as provided in Subparagraph 10.2.5.



6.2.5

The Owner and each separate contractor shall have the same responsibilities for
cutting and patching as are described for the Contractor in Subparagraph 3.14.



6.3 OWNER'S RIGHT TO CLEAN UP

6.3.1

If a dispute arises among the Contractor, separate contractors and the Owner as
to the responsibility under their respective contracts for maintaining the
premises and surrounding area free from waste materials and rubbish, the Owner
may clean up and the Architect will allocate the cost among those responsible.



ARTICLE 7 CHANGES IN THE WORK

7.1 GENERAL

7.1.1

Changes in the Work may be accomplished after execution of the Contract, and
without invalidating the Contract, by Change Order, Construction Change
Directive or order for a minor change in the Work, subject to the limitations
stated in this Article 7 and elsewhere in the Contract Documents.



7.1.2

A Change Order shall be based upon agreement among the Owner, Contractor and
Architect; a Construction Change Directive requires agreement by the Owner and
Architect and may or may not be agreed to by the Contractor; an order for a
minor change in the Work may be issued by the Architect alone.



7.1.3

Changes in the Work shall be performed under applicable provisions of the
Contract Documents, and the Contractor shall proceed promptly, unless otherwise
provided in the Change Order, Construction Change Directive or order for a minor
change in the Work.



7.2 CHANGE ORDERS

7.2.1

A Change Order is a written instrument prepared by the Architect and signed by
the Owner, Contractor and Architect, stating their agreement upon all of the
following:



        1.

change in the Work;
        2. the amount of the adjustment, if any, in the Contract Sum; and
        3. the extent of the adjustment, if any, in the Contract Time.



7.2.2

Methods used in determining adjustments to the Contract Sum may include those
listed in Subparagraph 7.3.3.



                     



THIS DOCUMENT HAS IMPORTANT LEGAL
CONSEQUENCES. CONSULTATION WITH AN
ATTORNEY IS ENCOURAGED WITH
RESPECT TO ITS COMPLETION OR
MODIFICATION. AUTHENTICATION OF THIS
ELECTRONICALLY DRAFTED AIA
DOCUMENT MAY BE MADE BY USING AIA
DOCUMENT D401.

 

This document has been approved and
endorsed by The Associated General
Contractors of America.

                                     

[GRAPHIC OMITTED]








                                                                                                                                                               !
;                          

Ó 1997 AIAÒ
AIA DOCUMENT A201 - 1997
GENERAL CONDITIONS OF THE
CONTRACT FOR CONSTRUCTION

   

Ó Copyright 1911, 1915, 1918, 1925, 1937, 1951, 1958, 1961, 1963, 1966, 1967,
1970, 1976, 1987, 1997 by The
American Institute of Architects. Fifteenth Edition. Reproduction of the
material herein or substantial
quotation of its provisions without written permission of the AIA violates the
copyright laws of the United
States and will subject the violator to legal prosecution. WARNING: Unlicensed
photocopying violates U.S.
copyright laws and will subject the violator to legal prosecution, This document
was electronically produced
with permission of the AIA and can be reproduced in accordance with your license
without violation until
the date of expiration as noted below. User Document: 97a201.aia  --  7/3/2002.
AIA license Number
1000555, which expires on 9/30/2002.


The American Institute of Architects
1735. New York Avenue, N.W.
Washington, D.C. 20006-5292

26

 





--------------------------------------------------------------------------------



 

7.3 CONSTRUCTION CHANGE DIRECTIVES

7.3.1

A Construction Change Directive is a written order prepared by the Architect and
signed by the Owner and Architect, directing a change in the Work prior to
agreement on adjustment, if any, in the Contract Sum or Contract Time, or both.
The Owner may by Construction Change Directive, without invalidating the
Contract, order changes in the Work within the general scope of the Contract
consisting of additions, deletions or other revisions, the Contract Sum and
Contract Time being adjusted accordingly.

7.3.2

A Construction Change Directive shall be used in the absence of total agreement
on the terms of a Change Order.



7.3.3

If the Construction Change Directive provides for an adjustment to the Contract
Sum, the adjustment shall be based on one of the following methods:
        1. mutual acceptance of a lump sum properly itemized and supported by
sufficient substantiating data to permit evaluation;
        2. unit prices stated in the Contract Documents or subsequently agreed
upon;
        3. cost to be determined in a manner agreed upon by the parties and a
mutually acceptable fixed or percentage fee; or
        4. as provided in Subparagraph 7.3.6.



7.3.4

Upon receipt of a Construction Change Directive, the Contractor shall promptly
proceed with the change in the Work involved and advise the Architect of the
Contractor's agreement or disagreement with the method, if any, provided in the
Construction Change Directive for determining the proposed adjustment in the
Contract Sum or Contract Time.



7.3.5

A Construction Change Directive signed by the Contractor indicates the agreement
of the Contractor therewith, including adjustment in Contract Sum and Contract
Time or the method for determining them. Such agreement shall be effective
immediately and shall be recorded as a Change Order.



7.3.6

If the Contractor does not respond promptly or disagrees with the method for
adjustment in the Contract Sum, the method and the adjustment shall be
determined by the Architect on the basis of reasonable expenditures and savings
of those performing the Work attributable to the change, including, in case of
an increase in the Contract Sum, a reasonable allowance for overhead and profit.
In such case, and also under Clause 7.3.3.3, the Contractor shall keep and
present, in such form as the Architect may prescribe, an itemized accounting
together with appropriate supporting data. Unless otherwise provided in the
Contract Documents, costs for the purposes of this Subparagraph 7.3.6 shall be
limited to the following:
        1. costs of labor, including social security, old age and unemployment
insurance, fringe benefits required by agreement or custom, and workers'
compensation insurance;
        2. costs of materials, supplies and equipment, including cost of
transportation, whether incorporated or consumed;
        3. rental costs of machinery and equipment, exclusive of hand tools,
whether rented from the Contractor or others;
        4. costs of premiums for all bonds and insurance, permit fees, and
sales, use or similar taxes related to the Work; and
        5. additional costs of supervision and field office personnel directly
attributable to the change.



7.3.7

The amount of credit to be allowed by the Contractor to the Owner for a deletion
or change which results in a net decrease in the Contract Sum shall be actual
net cost as confirmed by the Architect. When both additions and credits covering
related Work or substitutions are



                     



THIS DOCUMENT HAS IMPORTANT LEGAL
CONSEQUENCES. CONSULTATION WITH AN
ATTORNEY IS ENCOURAGED WITH
RESPECT TO ITS COMPLETION OR
MODIFICATION. AUTHENTICATION OF THIS
ELECTRONICALLY DRAFTED AIA
DOCUMENT MAY BE MADE BY USING AIA
DOCUMENT D401.

 

This document has been approved and
endorsed by The Associated General
Contractors of America.

                                     

[GRAPHIC OMITTED]








                                                                                                                                                               !
;                          

Ó 1997 AIAÒ
AIA DOCUMENT A201 - 1997
GENERAL CONDITIONS OF THE
CONTRACT FOR CONSTRUCTION

   

Ó Copyright 1911, 1915, 1918, 1925, 1937, 1951, 1958, 1961, 1963, 1966, 1967,
1970, 1976, 1987, 1997 by The
American Institute of Architects. Fifteenth Edition. Reproduction of the
material herein or substantial
quotation of its provisions without written permission of the AIA violates the
copyright laws of the United
States and will subject the violator to legal prosecution. WARNING: Unlicensed
photocopying violates U.S.
copyright laws and will subject the violator to legal prosecution, This document
was electronically produced
with permission of the AIA and can be reproduced in accordance with your license
without violation until
the date of expiration as noted below. User Document: 97a201.aia  --  7/3/2002.
AIA license Number
1000555, which expires on 9/30/2002.


The American Institute of Architects
1735. New York Avenue, N.W.
Washington, D.C. 20006-5292

27

 





--------------------------------------------------------------------------------



 

involved in a change, the allowance for overhead and profit shall be figured on
the basis of net increase, if any, with respect to that change.

7.3.8

Pending final determination of the total cost of a Construction Change Directive
to the Owner, amounts not in dispute for such changes in the Work shall be
included in Applications for Payment accompanied by a Change Order indicating
the parties' agreement with part or all of such costs. For any portion of such
cost that remains in dispute, the Architect will make an interim determination
for purposes of monthly certification for payment for those costs. That
determination of cost shall adjust the Contract Sum on the same basis as a
Change Order, subject to the right of either party to disagree and assert a
claim in accordance with Article 4.

7.3.9

When the Owner and Contractor agree with the determination made by the Architect
concerning the adjustments in the Contract Sum and Contract Time, or otherwise
reach agreement upon the adjustments, such agreement shall be effective
immediately and shall be recorded by preparation and execution of an appropriate
Change Order.



7.4 MINOR CHANGES IN THE WORK

7.4.1

The Architect will have authority to order minor changes in the Work not
involving adjustment in the Contract Sum or extension of the Contract Time and
not inconsistent with the intent of the Contract Documents. Such changes shall
be effected by written order and shall be binding on the Owner and Contractor.
The Contractor shall carry out such written orders promptly.



ARTICLE 8 TIME

8.1 DEFINITIONS

8.1.1

Unless otherwise provided, Contract Time is the period of time, including
authorized adjustments, allotted in the Contract Documents for Substantial
Completion of the Work.



8.1.2

The date of commencement of the Work is the date established in the Agreement.



8.1.3

The date of Substantial Completion is the date certified by the Architect in
accordance with Paragraph 9.8.



8.1.4

The term "day" as used in the Contract Documents shall mean calendar day unless
otherwise specifically defined.



8.2 PROGRESS AND COMPLETION

8.2.1

Time limits stated in the Contract Documents are of the essence of the Contract.
By executing the Agreement the Contractor confirms that the Contract Time is a
reasonable period for performing the Work.



8.2.2

The Contractor shall not knowingly, except by agreement or instruction of the
Owner in writing, prematurely commence operations on the site or elsewhere prior
to the effective date of insurance required by Article 11 to be furnished by the
Contractor and Owner. The date of commencement of the Work shall not be changed
by the effective date of such insurance. Unless the date of commencement is
established by the Contract Documents or a notice to proceed given by the Owner,
the Contractor shall notify the Owner in writing not less than five days or
other agreed period before commencing the Work to permit the timely filing of
mortgages, mechanic's liens and other security interests.



8.2.3

The Contractor shall proceed expeditiously with adequate forces and shall
achieve Substantial Completion within the Contract Time.



8.3 DELAYS AND EXTENSIONS OF TIME

                     



THIS DOCUMENT HAS IMPORTANT LEGAL
CONSEQUENCES. CONSULTATION WITH AN
ATTORNEY IS ENCOURAGED WITH
RESPECT TO ITS COMPLETION OR
MODIFICATION. AUTHENTICATION OF THIS
ELECTRONICALLY DRAFTED AIA
DOCUMENT MAY BE MADE BY USING AIA
DOCUMENT D401.

 

This document has been approved and
endorsed by The Associated General
Contractors of America.

                                     

[GRAPHIC OMITTED]








                                                                                                                                                               !
;                          

Ó 1997 AIAÒ
AIA DOCUMENT A201 - 1997
GENERAL CONDITIONS OF THE
CONTRACT FOR CONSTRUCTION

   

Ó Copyright 1911, 1915, 1918, 1925, 1937, 1951, 1958, 1961, 1963, 1966, 1967,
1970, 1976, 1987, 1997 by The
American Institute of Architects. Fifteenth Edition. Reproduction of the
material herein or substantial
quotation of its provisions without written permission of the AIA violates the
copyright laws of the United
States and will subject the violator to legal prosecution. WARNING: Unlicensed
photocopying violates U.S.
copyright laws and will subject the violator to legal prosecution, This document
was electronically produced
with permission of the AIA and can be reproduced in accordance with your license
without violation until
the date of expiration as noted below. User Document: 97a201.aia  --  7/3/2002.
AIA license Number
1000555, which expires on 9/30/2002.


The American Institute of Architects
1735. New York Avenue, N.W.
Washington, D.C. 20006-5292

28

 





--------------------------------------------------------------------------------



 

8.3.1

If the Contractor is delayed at any time in the commencement or progress of the
Work by an act or neglect of the Owner or Architect, or of an employee of
either, or of a separate contractor employed by the Owner, or by changes ordered
in the Work, or by labor disputes, fire, unusual delay in deliveries,
unavoidable casualties or other causes beyond the Contractor's control, or by
delay authorized by the Owner pending mediation and arbitration, or by other
causes which the Architect determines may justify delay, then the Contract Time
shall be extended by Change Order for such reasonable time as the Architect may
determine.

8.3.2

Claims relating to time shall be made in accordance with applicable provisions
of Paragraph 4.3.



8.3.3

This Paragraph 8.3 does not preclude recovery of damages for delay by either
party under other provisions of the Contract Documents.



ARTICLE 9 PAYMENTS AND COMPLETION

9.1 CONTRACT SUM

9.1.1

The Contract Sum is stated in the Agreement and, including authorized
adjustments, is the total amount payable by the Owner to the Contractor for
performance of the Work under the Contract Documents.



9.2 SCHEDULE OF VALUES

9.2.1

Before the first Application for Payment, the Contractor shall submit to the
Architect a schedule of values allocated to various portions of the Work,
prepared in such form and supported by such data to substantiate its accuracy as
the Architect may require. This schedule, unless objected to by the Architect,
shall be used as a basis for reviewing the Contractor's Applications for
Payment.



9.3 APPLICATIONS FOR PAYMENT

9.3.1

At least ten days before the date established for each progress payment, the
Contractor shall submit to the Architect an itemized Application for Payment for
operations completed in accordance with the schedule of values. Such application
shall be notarized, if required, and supported by such data substantiating the
Contractor's right to payment as the Owner or Architect may require, such as
copies of requisitions from Subcontractors and material suppliers, and
reflecting retainage if provided for in the Contract Documents.



9.3.1.1

As provided in Subparagraph 7.3.8, such applications may include requests for
payment on account of changes in the Work which have been properly authorized by
Construction Change Directives, or by interim determinations of the Architect,
but not yet included in Change Orders.



9.3.1.2

Such applications may not include requests for payment for portions of the Work
for which the Contractor does not intend to pay to a Subcontractor or material
supplier, unless such Work has been performed by others whom the Contractor
intends to pay.



9.3.2

Unless otherwise provided in the Contract Documents, payments shall be made on
account of materials and equipment delivered and suitably stored at the site for
subsequent incorporation in the Work. If approved in advance by the Owner,
payment may similarly be made for materials and equipment suitably stored off
the site at a location agreed upon in writing. Payment for materials and
equipment stored on or off the site shall be conditioned upon compliance by the
Contractor with procedures satisfactory to the Owner to establish the Owner's
title to such materials and equipment or otherwise protect the Owner's interest,
and shall include the costs of applicable insurance, storage and transportation
to the site for such materials and equipment stored off the site.



                     



THIS DOCUMENT HAS IMPORTANT LEGAL
CONSEQUENCES. CONSULTATION WITH AN
ATTORNEY IS ENCOURAGED WITH
RESPECT TO ITS COMPLETION OR
MODIFICATION. AUTHENTICATION OF THIS
ELECTRONICALLY DRAFTED AIA
DOCUMENT MAY BE MADE BY USING AIA
DOCUMENT D401.

 

This document has been approved and
endorsed by The Associated General
Contractors of America.

                                     

[GRAPHIC OMITTED]








                                                                                                                                                               !
;                          

Ó 1997 AIAÒ
AIA DOCUMENT A201 - 1997
GENERAL CONDITIONS OF THE
CONTRACT FOR CONSTRUCTION

   

Ó Copyright 1911, 1915, 1918, 1925, 1937, 1951, 1958, 1961, 1963, 1966, 1967,
1970, 1976, 1987, 1997 by The
American Institute of Architects. Fifteenth Edition. Reproduction of the
material herein or substantial
quotation of its provisions without written permission of the AIA violates the
copyright laws of the United
States and will subject the violator to legal prosecution. WARNING: Unlicensed
photocopying violates U.S.
copyright laws and will subject the violator to legal prosecution, This document
was electronically produced
with permission of the AIA and can be reproduced in accordance with your license
without violation until
the date of expiration as noted below. User Document: 97a201.aia  --  7/3/2002.
AIA license Number
1000555, which expires on 9/30/2002.


The American Institute of Architects
1735. New York Avenue, N.W.
Washington, D.C. 20006-5292

29

 





--------------------------------------------------------------------------------



 

9.3.3

The Contractor warrants that title to all Work covered by an Application for
Payment will pass to the Owner no later than the time of payment. The Contractor
further warrants that upon submittal of an Application for Payment all Work for
which Certificates for Payment have been previously issued and payments received
from the Owner shall, to the best of the Contractor's knowledge, information and
belief, be free and clear of liens, claims, security interests or encumbrances
in favor of the Contractor, Subcontractors, material suppliers, or other persons
or entities making a claim by reason of having provided labor, materials and
equipment relating to the Work.

9.4 CERTIFICATES FOR PAYMENT

9.4.1

The Architect will, within seven days after receipt of the Contractor's
Application for Payment, either issue to the Owner a Certificate for Payment,
with a copy to the Contractor, for such amount as the Architect determines is
properly due, or notify the Contractor and Owner in writing of the Architect's
reasons for withholding certification in whole or in part as provided in
Subparagraph 9.5.1.



9.4.2

The issuance of a Certificate for Payment will constitute a representation by
the Architect to the Owner, based on the Architect's evaluation of the Work and
the data comprising the Application for Payment, that the Work has progressed to
the point indicated and that, to the best of the Architect's knowledge,
information and belief, the quality of the Work is in accordance with the
Contract Documents. The foregoing representations are subject to an evaluation
of the Work for conformance with the Contract Documents upon Substantial
Completion, to results of subsequent tests and inspections, to correction of
minor deviations from the Contract Documents prior to completion and to specific
qualifications expressed by the Architect. The issuance of a Certificate for
Payment will further constitute a representation that the Contractor is entitled
to payment in the amount certified. Ho! wever, the issuance of a Certificate for
Payment will not be a representation that the Architect has (1) made exhaustive
or continuous on-site inspections to check the quality or quantity of the Work,
(2) reviewed construction means, methods, techniques, sequences or procedures,
(3) reviewed copies of requisitions received from Subcontractors and material
suppliers and other data requested by the Owner to substantiate the Contractor's
right to payment, or (4) made examination to ascertain how or for what purpose
the Contractor has used money previously paid on account of the Contract Sum.



9.5 DECISIONS TO WITHHOLD CERTIFICATION

9.5.1

The Architect may withhold a Certificate for Payment in whole or in part, to the
extent reasonably necessary to protect the Owner, if in the Architect's opinion
the representations to the Owner required by Subparagraph 9.4.2 cannot be made.
If the Architect is unable to certify payment in the amount of the Application,
the Architect will notify the Contractor and Owner as provided in Subparagraph
9.4.1. If the Contractor and Architect cannot agree on a revised amount, the
Architect will promptly issue a Certificate for Payment for the amount for which
the Architect is able to make such representations to the Owner. The Architect
may also withhold a Certificate for Payment or, because of subsequently
discovered evidence, may nullify the whole or a part of a Certificate for
Payment previously issued, to such extent as may be necessary in the Architect's
opinion to protect the Owner from loss for which the Contractor! is responsible,
including loss resulting from acts and omissions described in Subparagraph
3.3.2, because of:
        1. defective Work not remedied;
        2. third party claims filed or reasonable evidence indicating probable
filing of such claims unless security acceptable to the Owner is provided by the
Contractor;
        3. failure of the Contractor to make payments properly to Subcontractors
or for labor, materials or equipment;
        4. reasonable evidence that the Work cannot be completed for the unpaid
balance of the Contract Sum;
        5. damage to the Owner or another contractor;



                     



THIS DOCUMENT HAS IMPORTANT LEGAL
CONSEQUENCES. CONSULTATION WITH AN
ATTORNEY IS ENCOURAGED WITH
RESPECT TO ITS COMPLETION OR
MODIFICATION. AUTHENTICATION OF THIS
ELECTRONICALLY DRAFTED AIA
DOCUMENT MAY BE MADE BY USING AIA
DOCUMENT D401.

 

This document has been approved and
endorsed by The Associated General
Contractors of America.

                                     

[GRAPHIC OMITTED]








                                                                                                                                                               !
;                          

Ó 1997 AIAÒ
AIA DOCUMENT A201 - 1997
GENERAL CONDITIONS OF THE
CONTRACT FOR CONSTRUCTION

   

Ó Copyright 1911, 1915, 1918, 1925, 1937, 1951, 1958, 1961, 1963, 1966, 1967,
1970, 1976, 1987, 1997 by The
American Institute of Architects. Fifteenth Edition. Reproduction of the
material herein or substantial
quotation of its provisions without written permission of the AIA violates the
copyright laws of the United
States and will subject the violator to legal prosecution. WARNING: Unlicensed
photocopying violates U.S.
copyright laws and will subject the violator to legal prosecution, This document
was electronically produced
with permission of the AIA and can be reproduced in accordance with your license
without violation until
the date of expiration as noted below. User Document: 97a201.aia  --  7/3/2002.
AIA license Number
1000555, which expires on 9/30/2002.


The American Institute of Architects
1735. New York Avenue, N.W.
Washington, D.C. 20006-5292

30

 





--------------------------------------------------------------------------------



 

        6.

reasonable evidence that the Work will not be completed within the Contract
Time, and that the unpaid balance would not be adequate to cover actual or
liquidated damages for the anticipated delay; or
        7. persistent failure to carry out the Work in accordance with the
Contract Documents.

9.5.2

When the above reasons for withholding certification are removed, certification
will be made for amounts previously withheld.



9.6 PROGRESS PAYMENTS

9.6.1

After the Architect has issued a Certificate for Payment, the Owner shall make
payment in the manner and within the time provided in the Contract Documents,
and shall so notify the Architect.



9.6.2

The Contractor shall promptly pay each Subcontractor, upon receipt of payment
from the Owner, out of the amount paid to the Contractor on account of such
Subcontractor's portion of the Work, the amount to which said Subcontractor is
entitled, reflecting percentages actually retained from payments to the
Contractor on account of such Subcontractor's portion of the Work. The
Contractor shall, by appropriate agreement with each Subcontractor, require each
Subcontractor to make payments to Sub-subcontractors in a similar manner.



9.6.3

The Architect will, on request, furnish to a Subcontractor, if practicable,
information regarding percentages of completion or amounts applied for by the
Contractor and action taken thereon by the Architect and Owner on account of
portions of the Work done by such Subcontractor.



9.6.4

Neither the Owner nor Architect shall have an obligation to pay or to see to the
payment of money to a Subcontractor except as may otherwise be required by law.



9.6.5

Payment to material suppliers shall be treated in a manner similar to that
provided in Subparagraphs 9.6.2, 9.6.3 and 9.6.4.



9.6.6

A Certificate for Payment, a progress payment, or partial or entire use or
occupancy of the Project by the Owner shall not constitute acceptance of Work
not in accordance with the Contract Documents.



9.6.7

Unless the Contractor provides the Owner with a payment bond in the full penal
sum of the Contract Sum, payments received by the Contractor for Work properly
performed by Subcontractors and suppliers shall be held by the Contractor for
those Subcontractors or suppliers who performed Work or furnished materials, or
both, under contract with the Contractor for which payment was made by the
Owner. Nothing contained herein shall require money to be placed in a separate
account and not commingled with money of the Contractor, shall create any
fiduciary liability or tort liability on the part of the Contractor for breach
of trust or shall entitle any person or entity to an award of punitive damages
against the Contractor for breach of the requirements of this provision.



9.7 FAILURE OF PAYMENT

9.7.1

If the Architect does not issue a Certificate for Payment, through no fault of
the Contractor, within seven days after receipt of the Contractor's Application
for Payment, or if the Owner does not pay the Contractor within seven days after
the date established in the Contract Documents the amount certified by the
Architect or awarded by arbitration, then the Contractor may, upon seven
additional days' written notice to the Owner and Architect, stop the Work until
payment of the amount owing has been received. The Contract Time shall be
extended appropriately and the Contract Sum shall be increased by the amount of
the



                     



THIS DOCUMENT HAS IMPORTANT LEGAL
CONSEQUENCES. CONSULTATION WITH AN
ATTORNEY IS ENCOURAGED WITH
RESPECT TO ITS COMPLETION OR
MODIFICATION. AUTHENTICATION OF THIS
ELECTRONICALLY DRAFTED AIA
DOCUMENT MAY BE MADE BY USING AIA
DOCUMENT D401.

 

This document has been approved and
endorsed by The Associated General
Contractors of America.

                                     

[GRAPHIC OMITTED]








                                                                                                                                                               !
;                          

Ó 1997 AIAÒ
AIA DOCUMENT A201 - 1997
GENERAL CONDITIONS OF THE
CONTRACT FOR CONSTRUCTION

   

Ó Copyright 1911, 1915, 1918, 1925, 1937, 1951, 1958, 1961, 1963, 1966, 1967,
1970, 1976, 1987, 1997 by The
American Institute of Architects. Fifteenth Edition. Reproduction of the
material herein or substantial
quotation of its provisions without written permission of the AIA violates the
copyright laws of the United
States and will subject the violator to legal prosecution. WARNING: Unlicensed
photocopying violates U.S.
copyright laws and will subject the violator to legal prosecution, This document
was electronically produced
with permission of the AIA and can be reproduced in accordance with your license
without violation until
the date of expiration as noted below. User Document: 97a201.aia  --  7/3/2002.
AIA license Number
1000555, which expires on 9/30/2002.


The American Institute of Architects
1735. New York Avenue, N.W.
Washington, D.C. 20006-5292

31

 





--------------------------------------------------------------------------------



 

Contractor's reasonable costs of shut-down, delay and start-up, plus interest as
provided for in the Contract Documents.

9.8 SUBSTANTIAL COMPLETION

9.8.1

Substantial Completion is the stage in the progress of the Work when the Work or
designated portion thereof is sufficiently complete in accordance with the
Contract Documents so that the Owner can occupy or utilize the Work for its
intended use.

9.8.2

When the Contractor considers that the Work, or a portion thereof which the
Owner agrees to accept separately, is substantially complete, the Contractor
shall prepare and submit to the Architect a comprehensive list of items to be
completed or corrected prior to final payment. Failure to include an item on
such list does not alter the responsibility of the Contractor to complete all
Work in accordance with the Contract Documents.



9.8.3

Upon receipt of the Contractor's list, the Architect will make an inspection to
determine whether the Work or designated portion thereof is substantially
complete. If the Architect's inspection discloses any item, whether or not
included on the Contractor's list, which is not sufficiently complete in
accordance with the Contract Documents so that the Owner can occupy or utilize
the Work or designated portion thereof for its intended use, the Contractor
shall, before issuance of the Certificate of Substantial Completion, complete or
correct such item upon notification by the Architect. In such case, the
Contractor shall then submit a request for another inspection by the Architect
to determine Substantial Completion.



9.8.4

When the Work or designated portion thereof is substantially complete, the
Architect will prepare a Certificate of Substantial Completion which shall
establish the date of Substantial Completion, shall establish responsibilities
of the Owner and Contractor for security, maintenance, heat, utilities, damage
to the Work and insurance, and shall fix the time within which the Contractor
shall finish all items on the list accompanying the Certificate. Warranties
required by the Contract Documents shall commence on the date of Substantial
Completion of the Work or designated portion thereof unless otherwise provided
in the Certificate of Substantial Completion.



9.8.5

The Certificate of Substantial Completion shall be submitted to the Owner and
Contractor for their written acceptance of responsibilities assigned to them in
such Certificate. Upon such acceptance and consent of surety, if any, the Owner
shall make payment of retainage applying to such Work or designated portion
thereof. Such payment shall be adjusted for Work that is incomplete or not in
accordance with the requirements of the Contract Documents.



9.9 PARTIAL OCCUPANCY OR USE

9.9.1

The Owner may occupy or use any completed or partially completed portion of the
Work at any stage when such portion is designated by separate agreement with the
Contractor, provided such occupancy or use is consented to by the insurer as
required under Clause 11.4.1.5 and authorized by public authorities having
jurisdiction over the Work. Such partial occupancy or use may commence whether
or not the portion is substantially complete, provided the Owner and Contractor
have accepted in writing the responsibilities assigned to each of them for
payments, retainage, if any, security, maintenance, heat, utilities, damage to
the Work and insurance, and have agreed in writing concerning the period for
correction of the Work and commencement of warranties required by the Contract
Documents. When the Contractor considers a portion substantially complete, the
Contractor shall prepare and submit a list to the Architect as pro! vided under
Subparagraph 9.8.2. Consent of the Contractor to partial occupancy or use shall
not be unreasonably withheld. The stage of the progress of the Work shall be
determined by written agreement between the Owner and Contractor or, if no
agreement is reached, by decision of the Architect.



                     



THIS DOCUMENT HAS IMPORTANT LEGAL
CONSEQUENCES. CONSULTATION WITH AN
ATTORNEY IS ENCOURAGED WITH
RESPECT TO ITS COMPLETION OR
MODIFICATION. AUTHENTICATION OF THIS
ELECTRONICALLY DRAFTED AIA
DOCUMENT MAY BE MADE BY USING AIA
DOCUMENT D401.

 

This document has been approved and
endorsed by The Associated General
Contractors of America.

                                     

[GRAPHIC OMITTED]








                                                                                                                                                               !
;                          

Ó 1997 AIAÒ
AIA DOCUMENT A201 - 1997
GENERAL CONDITIONS OF THE
CONTRACT FOR CONSTRUCTION

   

Ó Copyright 1911, 1915, 1918, 1925, 1937, 1951, 1958, 1961, 1963, 1966, 1967,
1970, 1976, 1987, 1997 by The
American Institute of Architects. Fifteenth Edition. Reproduction of the
material herein or substantial
quotation of its provisions without written permission of the AIA violates the
copyright laws of the United
States and will subject the violator to legal prosecution. WARNING: Unlicensed
photocopying violates U.S.
copyright laws and will subject the violator to legal prosecution, This document
was electronically produced
with permission of the AIA and can be reproduced in accordance with your license
without violation until
the date of expiration as noted below. User Document: 97a201.aia  --  7/3/2002.
AIA license Number
1000555, which expires on 9/30/2002.


The American Institute of Architects
1735. New York Avenue, N.W.
Washington, D.C. 20006-5292

32

 





--------------------------------------------------------------------------------



 

9.9.2

Immediately prior to such partial occupancy or use, the Owner, Contractor and
Architect shall jointly inspect the area to be occupied or portion of the Work
to be used in order to determine and record the condition of the Work.

9.9.3

Unless otherwise agreed upon, partial occupancy or use of a portion or portions
of the Work shall not constitute acceptance of Work not complying with the
requirements of the Contract Documents.



9.10 FINAL COMPLETION AND FINAL PAYMENT

9.10.1

Upon receipt of written notice that the Work is ready for final inspection and
acceptance and upon receipt of a final Application for Payment, the Architect
will promptly make such inspection and, when the Architect finds the Work
acceptable under the Contract Documents and the Contract fully performed, the
Architect will promptly issue a final Certificate for Payment stating that to
the best of the Architect's knowledge, information and belief, and on the basis
of the Architect's on-site visits and inspections, the Work has been completed
in accordance with terms and conditions of the Contract Documents and that the
entire balance found to be due the Contractor and noted in the final Certificate
is due and payable. The Architect's final Certificate for Payment will
constitute a further representation that conditions listed in Subparagraph
9.10.2 as precedent to the Contractor's being entitled to final payment ha! ve
been fulfilled.



9.10.2

Neither final payment nor any remaining retained percentage shall become due
until the Contractor submits to the Architect (1) an affidavit that payrolls,
bills for materials and equipment, and other indebtedness connected with the
Work for which the Owner or the Owner's property might be responsible or
encumbered (less amounts withheld by Owner) have been paid or otherwise
satisfied, (2) a certificate evidencing that insurance required by the Contract
Documents to remain in force after final payment is currently in effect and will
not be canceled or allowed to expire until at least 30 days' prior written
notice has been given to the Owner, (3) a written statement that the Contractor
knows of no substantial reason that the insurance will not be renewable to cover
the period required by the Contract Documents, (4) consent of surety, if any, to
final payment and (5), if required ! by the Owner, other data establishing
payment or satisfaction of obligations, such as receipts, releases and waivers
of liens, claims, security interests or encumbrances arising out of the
Contract, to the extent and in such form as may be designated by the Owner. If a
Subcontractor refuses to furnish a release or waiver required by the Owner, the
Contractor may furnish a bond satisfactory to the Owner to indemnify the Owner
against such lien. If such lien remains unsatisfied after payments are made, the
Contractor shall refund to the Owner all money that the Owner may be compelled
to pay in discharging such lien, including all costs and reasonable attorneys'
fees.



9.10.3

If, after Substantial Completion of the Work, final completion thereof is
materially delayed through no fault of the Contractor or by issuance of Change
Orders affecting final completion, and the Architect so confirms, the Owner
shall, upon application by the Contractor and certification by the Architect,
and without terminating the Contract, make payment of the balance due for that
portion of the Work fully completed and accepted. If the remaining balance for
Work not fully completed or corrected is less than retainage stipulated in the
Contract Documents, and if bonds have been furnished, the written consent of
surety to payment of the balance due for that portion of the Work fully
completed and accepted shall be submitted by the Contractor to the Architect
prior to certification of such payment. Such payment shall be made under terms
and conditions governing final payment, e! xcept that it shall not constitute a
waiver of claims.



9.10.4

The making of final payment shall constitute a waiver of Claims by the Owner
except those arising from:
        1. liens, Claims, security interests or encumbrances arising out of the
Contract and unsettled;



                     



THIS DOCUMENT HAS IMPORTANT LEGAL
CONSEQUENCES. CONSULTATION WITH AN
ATTORNEY IS ENCOURAGED WITH
RESPECT TO ITS COMPLETION OR
MODIFICATION. AUTHENTICATION OF THIS
ELECTRONICALLY DRAFTED AIA
DOCUMENT MAY BE MADE BY USING AIA
DOCUMENT D401.

 

This document has been approved and
endorsed by The Associated General
Contractors of America.

                                     

[GRAPHIC OMITTED]








                                                                                                                                                               !
;                          

Ó 1997 AIAÒ
AIA DOCUMENT A201 - 1997
GENERAL CONDITIONS OF THE
CONTRACT FOR CONSTRUCTION

   

Ó Copyright 1911, 1915, 1918, 1925, 1937, 1951, 1958, 1961, 1963, 1966, 1967,
1970, 1976, 1987, 1997 by The
American Institute of Architects. Fifteenth Edition. Reproduction of the
material herein or substantial
quotation of its provisions without written permission of the AIA violates the
copyright laws of the United
States and will subject the violator to legal prosecution. WARNING: Unlicensed
photocopying violates U.S.
copyright laws and will subject the violator to legal prosecution, This document
was electronically produced
with permission of the AIA and can be reproduced in accordance with your license
without violation until
the date of expiration as noted below. User Document: 97a201.aia  --  7/3/2002.
AIA license Number
1000555, which expires on 9/30/2002.


The American Institute of Architects
1735. New York Avenue, N.W.
Washington, D.C. 20006-5292

33

 





--------------------------------------------------------------------------------



 

        2.

failure of the Work to comply with the requirements of the Contract Documents;
or
        3. terms of special warranties required by the Contract Documents.

9.10.5

Acceptance of final payment by the Contractor, a Subcontractor or material
supplier shall constitute a waiver of claims by that payee except those
previously made in writing and identified by that payee as unsettled at the time
of final Application for Payment.



ARTICLE 10 PROTECTION OF PERSONS AND PROPERTY

10.1 SAFETY PRECAUTIONS AND PROGRAMS

10.1.1

The Contractor shall be responsible for initiating, maintaining and supervising
all safety precautions and programs in connection with the performance of the
Contract.



10.2 SAFETY OF PERSONS AND PROPERTY

10.2.1

The Contractor shall take reasonable precautions for safety of, and shall
provide reasonable protection to prevent damage, injury or loss to:
        1. employees on the Work and other persons who may be affected thereby;
        2. the Work and materials and equipment to be incorporated therein,
whether in storage on or off the site, under care, custody or control of the
Contractor or the Contractor's Subcontractors or Sub-subcontractors; and
        3. other property at the site or adjacent thereto, such as trees,
shrubs, lawns, walks, pavements, roadways, structures and utilities not
designated for removal, relocation or replacement in the course of construction.



10.2.2

The Contractor shall give notices and comply with applicable laws, ordinances,
rules, regulations and lawful orders of public authorities bearing on safety of
persons or property or their protection from damage, injury or loss.



10.2.3

The Contractor shall erect and maintain, as required by existing conditions and
performance of the Contract, reasonable safeguards for safety and protection,
including posting danger signs and other warnings against hazards, promulgating
safety regulations and notifying owners and users of adjacent sites and
utilities.



10.2.4

When use or storage of explosives or other hazardous materials or equipment or
unusual methods are necessary for execution of the Work, the Contractor shall
exercise utmost care and carry on such activities under supervision of properly
qualified personnel.



10.2.5

The Contractor shall promptly remedy damage and loss (other than damage or loss
insured under property insurance required by the Contract Documents) to property
referred to in Clauses 10.2.1.2 and 10.2.1.3 caused in whole or in part by the
Contractor, a Subcontractor, a Sub-subcontractor, or anyone directly or
indirectly employed by any of them, or by anyone for whose acts they may be
liable and for which the Contractor is responsible under Clauses 10.2.1.2 and
10.2.1.3, except damage or loss attributable to acts or omissions of the Owner
or Architect or anyone directly or indirectly employed by either of them, or by
anyone for whose acts either of them may be liable, and not attributable to the
fault or negligence of the Contractor. The foregoing obligations of the
Contractor are in addition to the Contractor's obligations under Paragraph 3.18.



10.2.6

The Contractor shall designate a responsible member of the Contractor's
organization at the site whose duty shall be the prevention of accidents. This
person shall be the Contractor's superintendent unless otherwise designated by
the Contractor in writing to the Owner and Architect.



                     



THIS DOCUMENT HAS IMPORTANT LEGAL
CONSEQUENCES. CONSULTATION WITH AN
ATTORNEY IS ENCOURAGED WITH
RESPECT TO ITS COMPLETION OR
MODIFICATION. AUTHENTICATION OF THIS
ELECTRONICALLY DRAFTED AIA
DOCUMENT MAY BE MADE BY USING AIA
DOCUMENT D401.

 

This document has been approved and
endorsed by The Associated General
Contractors of America.

                                     

[GRAPHIC OMITTED]








                                                                                                                                                               !
;                          

Ó 1997 AIAÒ
AIA DOCUMENT A201 - 1997
GENERAL CONDITIONS OF THE
CONTRACT FOR CONSTRUCTION

   

Ó Copyright 1911, 1915, 1918, 1925, 1937, 1951, 1958, 1961, 1963, 1966, 1967,
1970, 1976, 1987, 1997 by The
American Institute of Architects. Fifteenth Edition. Reproduction of the
material herein or substantial
quotation of its provisions without written permission of the AIA violates the
copyright laws of the United
States and will subject the violator to legal prosecution. WARNING: Unlicensed
photocopying violates U.S.
copyright laws and will subject the violator to legal prosecution, This document
was electronically produced
with permission of the AIA and can be reproduced in accordance with your license
without violation until
the date of expiration as noted below. User Document: 97a201.aia  --  7/3/2002.
AIA license Number
1000555, which expires on 9/30/2002.


The American Institute of Architects
1735. New York Avenue, N.W.
Washington, D.C. 20006-5292

34

 





--------------------------------------------------------------------------------



 

10.2.7

The Contractor shall not load or permit any part of the construction or site to
be loaded so as to endanger its safety.

10.3 HAZARDOUS MATERIALS

10.3.1

If reasonable precautions will be inadequate to prevent foreseeable bodily
injury or death to persons resulting from a material or substance, including but
not limited to asbestos or polychlorinated biphenyl (PCB), encountered on the
site by the Contractor, the Contractor shall, upon recognizing the condition,
immediately stop Work in the affected area and report the condition to the Owner
and Architect in writing.



10.3.2

The Owner shall obtain the services of a licensed laboratory to verify the
presence or absence of the material or substance reported by the Contractor and,
in the event such material or substance is found to be present, to verify that
it has been rendered harmless. Unless otherwise required by the Contract
Documents, the Owner shall furnish in writing to the Contractor and Architect
the names and qualifications of persons or entities who are to perform tests
verifying the presence or absence of such material or substance or who are to
perform the task of removal or safe containment of such material or substance.
The Contractor and the Architect will promptly reply to the Owner in writing
stating whether or not either has reasonable objection to the persons or
entities proposed by the Owner. If either the Contractor or Architect has an
objection to a person or entity proposed by! the Owner, the Owner shall propose
another to whom the Contractor and the Architect have no reasonable objection.
When the material or substance has been rendered harmless, Work in the affected
area shall resume upon written agreement of the Owner and Contractor. The
Contract Time shall be extended appropriately and the Contract Sum shall be
increased in the amount of the Contractor's reasonable additional costs of
shut-down, delay and start-up, which adjustments shall be accomplished as
provided in Article 7.



10.3.3

To the fullest extent permitted by law, the Owner shall indemnify and hold
harmless the Contractor, Subcontractors, Architect, Architect's consultants and
agents and employees of any of them from and against claims, damages, losses and
expenses, including but not limited to attorneys' fees, arising out of or
resulting from performance of the Work in the affected area if in fact the
material or substance presents the risk of bodily injury or death as described
in Subparagraph 10.3.1 and has not been rendered harmless, provided that such
claim, damage, loss or expense is attributable to bodily injury, sickness,
disease or death, or to injury to or destruction of tangible property (other
than the Work itself) and provided that such damage, loss or expense is not due
to the sole negligence of a party seeking indemnity.



10.4

The Owner shall not be responsible under Paragraph 10.3 for materials and
substances brought to the site by the Contractor unless such materials or
substances were required by the Contract Documents.



10.5

If, without negligence on the part of the Contractor, the Contractor is held
liable for the cost of remediation of a hazardous material or substance solely
by reason of performing Work as required by the Contract Documents, the Owner
shall indemnify the Contractor for all cost and expense thereby incurred.



10.6 EMERGENCIES

10.6.1

In an emergency affecting safety of persons or property, the Contractor shall
act, at the Contractor's discretion, to prevent threatened damage, injury or
loss. Additional compensation or extension of time claimed by the Contractor on
account of an emergency shall be determined as provided in Paragraph 4.3 and
Article 7.



ARTICLE 11 INSURANCE AND BONDS

11.1 CONTRACTOR'S LIABILITY INSURANCE

                     



THIS DOCUMENT HAS IMPORTANT LEGAL
CONSEQUENCES. CONSULTATION WITH AN
ATTORNEY IS ENCOURAGED WITH
RESPECT TO ITS COMPLETION OR
MODIFICATION. AUTHENTICATION OF THIS
ELECTRONICALLY DRAFTED AIA
DOCUMENT MAY BE MADE BY USING AIA
DOCUMENT D401.

 

This document has been approved and
endorsed by The Associated General
Contractors of America.

                                     

[GRAPHIC OMITTED]








                                                                                                                                                               !
;                          

Ó 1997 AIAÒ
AIA DOCUMENT A201 - 1997
GENERAL CONDITIONS OF THE
CONTRACT FOR CONSTRUCTION

   

Ó Copyright 1911, 1915, 1918, 1925, 1937, 1951, 1958, 1961, 1963, 1966, 1967,
1970, 1976, 1987, 1997 by The
American Institute of Architects. Fifteenth Edition. Reproduction of the
material herein or substantial
quotation of its provisions without written permission of the AIA violates the
copyright laws of the United
States and will subject the violator to legal prosecution. WARNING: Unlicensed
photocopying violates U.S.
copyright laws and will subject the violator to legal prosecution, This document
was electronically produced
with permission of the AIA and can be reproduced in accordance with your license
without violation until
the date of expiration as noted below. User Document: 97a201.aia  --  7/3/2002.
AIA license Number
1000555, which expires on 9/30/2002.


The American Institute of Architects
1735. New York Avenue, N.W.
Washington, D.C. 20006-5292

35

 





--------------------------------------------------------------------------------



 

11.1.1

The Contractor shall purchase from and maintain in a company or companies
lawfully authorized to do business in the jurisdiction in which the Project is
located such insurance as will protect the Contractor from claims set forth
below which may arise out of or result from the Contractor's operations under
the Contract and for which the Contractor may be legally liable, whether such
operations be by the Contractor or by a Subcontractor or by anyone directly or
indirectly employed by any of them, or by anyone for whose acts any of them may
be liable:

        1.

claims under workers' compensation, disability benefit and other similar
employee benefit acts which are applicable to the Work to be performed;
        2. claims for damages because of bodily injury, occupational sickness or
disease, or death of the Contractor's employees;
        3. claims for damages because of bodily injury, sickness or disease, or
death of any person other than the Contractor's employees;
        4. claims for damages insured by usual personal injury liability
coverage;
        5. claims for damages, other than to the Work itself, because of injury
to or destruction of tangible property, including loss of use resulting
therefrom;
        6. claims for damages because of bodily injury, death of a person or
property damage arising out of ownership, maintenance or use of a motor vehicle;
        7. claims for bodily injury or property damage arising out of completed
operations; and
        8. claims involving contractual liability insurance applicable to the
Contractor's obligations under Paragraph 3.18.



11.1.2

The insurance required by Subparagraph 11.1.1 shall be written for not less than
limits of liability specified in the Contract Documents or required by law,
whichever coverage is greater. Coverages, whether written on an occurrence or
claims-made basis, shall be maintained without interruption from date of
commencement of the Work until date of final payment and termination of any
coverage required to be maintained after final payment.



11.1.3

Certificates of insurance acceptable to the Owner shall be filed with the Owner
prior to commencement of the Work. These certificates and the insurance policies
required by this Paragraph 11.1 shall contain a provision that coverages
afforded under the policies will not be canceled or allowed to expire until at
least 30 days' prior written notice has been given to the Owner. If any of the
foregoing insurance coverages are required to remain in force after final
payment and are reasonably available, an additional certificate evidencing
continuation of such coverage shall be submitted with the final Application for
Payment as required by Subparagraph 9.10.2. Information concerning reduction of
coverage on account of revised limits or claims paid under the General
Aggregate, or both, shall be furnished by the Contractor with reasonable
promptness in accordance with the Contractor'! s information and belief.



11.2 OWNER'S LIABILITY INSURANCE

11.2.1

The Owner shall be responsible for purchasing and maintaining the Owner's usual
liability insurance.



11.3 PROJECT MANAGEMENT PROTECTIVE LIABILITY INSURANCE

11.3.1

Optionally, the Owner may require the Contractor to purchase and maintain
Project Management Protective Liability insurance from the Contractor's usual
sources as primary coverage for the Owner's, Contractor's and Architect's
vicarious liability for construction operations under the Contract. Unless
otherwise required by the Contract Documents, the Owner shall reimburse the
Contractor by increasing the Contract Sum to pay the cost of purchasing and
maintaining such optional insurance coverage, and the Contractor shall not be
responsible for purchasing any other liability insurance on behalf of the Owner.
The minimum limits of liability purchased with such coverage shall be equal to
the aggregate of the limits required for Contractor's Liability Insurance under
Clauses 11.1.1.2 through 11.1.1.5.                      



THIS DOCUMENT HAS IMPORTANT LEGAL
CONSEQUENCES. CONSULTATION WITH AN
ATTORNEY IS ENCOURAGED WITH
RESPECT TO ITS COMPLETION OR
MODIFICATION. AUTHENTICATION OF THIS
ELECTRONICALLY DRAFTED AIA
DOCUMENT MAY BE MADE BY USING AIA
DOCUMENT D401.

 

This document has been approved and
endorsed by The Associated General
Contractors of America.

                                     

[GRAPHIC OMITTED]








                                                                                                                                                               !
;                          

Ó 1997 AIAÒ
AIA DOCUMENT A201 - 1997
GENERAL CONDITIONS OF THE
CONTRACT FOR CONSTRUCTION

   

Ó Copyright 1911, 1915, 1918, 1925, 1937, 1951, 1958, 1961, 1963, 1966, 1967,
1970, 1976, 1987, 1997 by The
American Institute of Architects. Fifteenth Edition. Reproduction of the
material herein or substantial
quotation of its provisions without written permission of the AIA violates the
copyright laws of the United
States and will subject the violator to legal prosecution. WARNING: Unlicensed
photocopying violates U.S.
copyright laws and will subject the violator to legal prosecution, This document
was electronically produced
with permission of the AIA and can be reproduced in accordance with your license
without violation until
the date of expiration as noted below. User Document: 97a201.aia  --  7/3/2002.
AIA license Number
1000555, which expires on 9/30/2002.


The American Institute of Architects
1735. New York Avenue, N.W.
Washington, D.C. 20006-5292

36

 





--------------------------------------------------------------------------------



 

11.3.2

To the extent damages are covered by Project Management Protective Liability
insurance, the Owner, Contractor and Architect waive all rights against each
other for damages, except such rights as they may have to the proceeds of such
insurance. The policy shall provide for such waivers of subrogation by
endorsement or otherwise.

11.3.3

The Owner shall not require the Contractor to include the Owner, Architect or
other persons or entities as additional insureds on the Contractor's Liability
Insurance coverage under Paragraph 11.1.



11.4 PROPERTY INSURANCE

11.4.1

Unless otherwise provided, the Owner shall purchase and maintain, in a company
or companies lawfully authorized to do business in the jurisdiction in which the
Project is located, property insurance written on a builder's risk "all-risk" or
equivalent policy form in the amount of the initial Contract Sum, plus value of
subsequent Contract modifications and cost of materials supplied or installed by
others, comprising total value for the entire Project at the site on a
replacement cost basis without optional deductibles. Such property insurance
shall be maintained, unless otherwise provided in the Contract Documents or
otherwise agreed in writing by all persons and entities who are beneficiaries of
such insurance, until final payment has been made as provided in Paragraph 9.10
or until no person or entity other than the Owner has an insurable interest in
the property required by this Paragraph 11.4 to be covered, ! whichever is
later. This insurance shall include interests of the Owner, the Contractor,
Subcontractors and Sub-subcontractors in the Project.



11.4.1.1

Property insurance shall be on an "all-risk" or equivalent policy form and shall
include, without limitation, insurance against the perils of fire (with extended
coverage) and physical loss or damage including, without duplication of
coverage, theft, vandalism, malicious mischief, collapse, earthquake, flood,
windstorm, falsework, testing and startup, temporary buildings and debris
removal including demolition occasioned by enforcement of any applicable legal
requirements, and shall cover reasonable compensation for Architect's and
Contractor's services and expenses required as a result of such insured loss.



11.4.1.2

If the Owner does not intend to purchase such property insurance required by the
Contract and with all of the coverages in the amount described above, the Owner
shall so inform the Contractor in writing prior to commencement of the Work. The
Contractor may then effect insurance which will protect the interests of the
Contractor, Subcontractors and Sub-subcontractors in the Work, and by
appropriate Change Order the cost thereof shall be charged to the Owner. If the
Contractor is damaged by the failure or neglect of the Owner to purchase or
maintain insurance as described above, without so notifying the Contractor in
writing, then the Owner shall bear all reasonable costs properly attributable
thereto.



11.4.1.3

If the property insurance requires deductibles, the Owner shall pay costs not
covered because of such deductibles.



11.4.1.4

This property insurance shall cover portions of the Work stored off the site,
and also portions of the Work in transit.



11.4.1.5

Partial occupancy or use in accordance with Paragraph 9.9 shall not commence
until the insurance company or companies providing property insurance have
consented to such partial occupancy or use by endorsement or otherwise. The
Owner and the Contractor shall take reasonable steps to obtain consent of the
insurance company or companies and shall, without mutual written consent, take
no action with respect to partial occupancy or use that would cause
cancellation, lapse or reduction of insurance.



11.4.2 Boiler and Machinery Insurance.

The Owner shall purchase and maintain boiler and machinery insurance required by
the Contract Documents or by law, which shall specifically cover such insured
objects during installation and until final acceptance by the                  
   



THIS DOCUMENT HAS IMPORTANT LEGAL
CONSEQUENCES. CONSULTATION WITH AN
ATTORNEY IS ENCOURAGED WITH
RESPECT TO ITS COMPLETION OR
MODIFICATION. AUTHENTICATION OF THIS
ELECTRONICALLY DRAFTED AIA
DOCUMENT MAY BE MADE BY USING AIA
DOCUMENT D401.

 

This document has been approved and
endorsed by The Associated General
Contractors of America.

                                     

[GRAPHIC OMITTED]








                                                                                                                                                               !
;                          

Ó 1997 AIAÒ
AIA DOCUMENT A201 - 1997
GENERAL CONDITIONS OF THE
CONTRACT FOR CONSTRUCTION

   

Ó Copyright 1911, 1915, 1918, 1925, 1937, 1951, 1958, 1961, 1963, 1966, 1967,
1970, 1976, 1987, 1997 by The
American Institute of Architects. Fifteenth Edition. Reproduction of the
material herein or substantial
quotation of its provisions without written permission of the AIA violates the
copyright laws of the United
States and will subject the violator to legal prosecution. WARNING: Unlicensed
photocopying violates U.S.
copyright laws and will subject the violator to legal prosecution, This document
was electronically produced
with permission of the AIA and can be reproduced in accordance with your license
without violation until
the date of expiration as noted below. User Document: 97a201.aia  --  7/3/2002.
AIA license Number
1000555, which expires on 9/30/2002.


The American Institute of Architects
1735. New York Avenue, N.W.
Washington, D.C. 20006-5292

37

 





--------------------------------------------------------------------------------



 

Owner; this insurance shall include interests of the Owner, Contractor,
Subcontractors and Sub-subcontractors in the Work, and the Owner and Contractor
shall be named insureds.

11.4.3 Loss of Use Insurance.

The Owner, at the Owner's option, may purchase and maintain such insurance as
will insure the Owner against loss of use of the Owner's property due to fire or
other hazards, however caused. The Owner waives all rights of action against the
Contractor for loss of use of the Owner's property, including consequential
losses due to fire or other hazards however caused.

11.4.4

If the Contractor requests in writing that insurance for risks other than those
described herein or other special causes of loss be included in the property
insurance policy, the Owner shall, if possible, include such insurance, and the
cost thereof shall be charged to the Contractor by appropriate Change Order.



11.4.5

If during the Project construction period the Owner insures properties, real or
personal or both, at or adjacent to the site by property insurance under
policies separate from those insuring the Project, or if after final payment
property insurance is to be provided on the completed Project through a policy
or policies other than those insuring the Project during the construction
period, the Owner shall waive all rights in accordance with the terms of
Subparagraph 11.4.7 for damages caused by fire or other causes of loss covered
by this separate property insurance. All separate policies shall provide this
waiver of subrogation by endorsement or otherwise.



11.4.6

Before an exposure to loss may occur, the Owner shall file with the Contractor a
copy of each policy that includes insurance coverages required by this Paragraph
11.4. Each policy shall contain all generally applicable conditions,
definitions, exclusions and endorsements related to this Project. Each policy
shall contain a provision that the policy will not be canceled or allowed to
expire, and that its limits will not be reduced, until at least 30 days' prior
written notice has been given to the Contractor.



11.4.7 Waivers of Subrogation

The Owner and Contractor waive all rights against (1) each other and any of
their subcontractors, sub-subcontractors, agents and employees, each of the
other, and (2) the Architect, Architect's consultants, separate contractors
described in Article 6, if any, and any of their subcontractors,
sub-subcontractors, agents and employees, for damages caused by fire or other
causes of loss to the extent covered by property insurance obtained pursuant to
this Paragraph 11.4 or other property insurance applicable to the Work, except
such rights as they have to proceeds of such insurance held by the Owner as
fiduciary. The Owner or Contractor, as appropriate, shall require of the
Architect, Architect's consultants, separate contractors described in Article 6,
if any, and the subcontractors, sub-subcontractors, agents and employees of any
of them, by appropriate ag! reements, written where legally required for
validity, similar waivers each in favor of other parties enumerated herein. The
policies shall provide such waivers of subrogation by endorsement or otherwise.
A waiver of subrogation shall be effective as to a person or entity even though
that person or entity would otherwise have a duty of indemnification,
contractual or otherwise, did not pay the insurance premium directly or
indirectly, and whether or not the person or entity had an insurable interest in
the property damaged.



11.4.8

A loss insured under Owner's property insurance shall be adjusted by the Owner
as fiduciary and made payable to the Owner as fiduciary for the insureds, as
their interests may appear, subject to requirements of any applicable mortgagee
clause and of Subparagraph 11.4.10. The Contractor shall pay Subcontractors
their just shares of insurance proceeds received by the Contractor, and by
appropriate agreements, written where legally required for validity, shall
require Subcontractors to make payments to their Sub-subcontractors in similar
manner.



11.4.9

If required in writing by a party in interest, the Owner as fiduciary shall,
upon occurrence of an insured loss, give bond for proper performance of the
Owner's duties. The



                     



THIS DOCUMENT HAS IMPORTANT LEGAL
CONSEQUENCES. CONSULTATION WITH AN
ATTORNEY IS ENCOURAGED WITH
RESPECT TO ITS COMPLETION OR
MODIFICATION. AUTHENTICATION OF THIS
ELECTRONICALLY DRAFTED AIA
DOCUMENT MAY BE MADE BY USING AIA
DOCUMENT D401.

 

This document has been approved and
endorsed by The Associated General
Contractors of America.

                                     

[GRAPHIC OMITTED]








                                                                                                                                                               !
;                          

Ó 1997 AIAÒ
AIA DOCUMENT A201 - 1997
GENERAL CONDITIONS OF THE
CONTRACT FOR CONSTRUCTION

   

Ó Copyright 1911, 1915, 1918, 1925, 1937, 1951, 1958, 1961, 1963, 1966, 1967,
1970, 1976, 1987, 1997 by The
American Institute of Architects. Fifteenth Edition. Reproduction of the
material herein or substantial
quotation of its provisions without written permission of the AIA violates the
copyright laws of the United
States and will subject the violator to legal prosecution. WARNING: Unlicensed
photocopying violates U.S.
copyright laws and will subject the violator to legal prosecution, This document
was electronically produced
with permission of the AIA and can be reproduced in accordance with your license
without violation until
the date of expiration as noted below. User Document: 97a201.aia  --  7/3/2002.
AIA license Number
1000555, which expires on 9/30/2002.


The American Institute of Architects
1735. New York Avenue, N.W.
Washington, D.C. 20006-5292

38

 





--------------------------------------------------------------------------------



 

cost of required bonds shall be charged against proceeds received as fiduciary.
The Owner shall deposit in a separate account proceeds so received, which the
Owner shall distribute in accordance with such agreement as the parties in
interest may reach, or in accordance with an arbitration award in which case the
procedure shall be as provided in Paragraph 4.6. If after such loss no other
special agreement is made and unless the Owner terminates the Contract for
convenience, replacement of damaged property shall be performed by the
Contractor after notification of a Change in the Work in accordance with Article
7.

11.4.10

The Owner as fiduciary shall have power to adjust and settle a loss with
insurers unless one of the parties in interest shall object in writing within
five days after occurrence of loss to the Owner's exercise of this power; if
such objection is made, the dispute shall be resolved as provided in Paragraphs
4.5 and 4.6. The Owner as fiduciary shall, in the case of arbitration, make
settlement with insurers in accordance with directions of the arbitrators. If
distribution of insurance proceeds by arbitration is required, the arbitrators
will direct such distribution.

11.5 PERFORMANCE BOND AND PAYMENT BOND

11.5.1

The Owner shall have the right to require the Contractor to furnish bonds
covering faithful performance of the Contract and payment of obligations arising
thereunder as stipulated in bidding requirements or specifically required in the
Contract Documents on the date of execution of the Contract.



11.5.2

Upon the request of any person or entity appearing to be a potential beneficiary
of bonds covering payment of obligations arising under the Contract, the
Contractor shall promptly furnish a copy of the bonds or shall permit a copy to
be made.



ARTICLE 12 UNCOVERING AND CORRECTION OF WORK

12.1 UNCOVERING OF WORK

12.1.1

If a portion of the Work is covered contrary to the Architect's request or to
requirements specifically expressed in the Contract Documents, it must, if
required in writing by the Architect, be uncovered for the Architect's
examination and be replaced at the Contractor's expense without change in the
Contract Time.



12.1.2

If a portion of the Work has been covered which the Architect has not
specifically requested to examine prior to its being covered, the Architect may
request to see such Work and it shall be uncovered by the Contractor. If such
Work is in accordance with the Contract Documents, costs of uncovering and
replacement shall, by appropriate Change Order, be at the Owner's expense. If
such Work is not in accordance with the Contract Documents, correction shall be
at the Contractor's expense unless the condition was caused by the Owner or a
separate contractor in which event the Owner shall be responsible for payment of
such costs.



12.2 CORRECTION OF WORK

12.2.1 BEFORE OR AFTER SUBSTANTIAL COMPLETION

12.2.1.1

The Contractor shall promptly correct Work rejected by the Architect or failing
to conform to the requirements of the Contract Documents, whether discovered
before or after Substantial Completion and whether or not fabricated, installed
or completed. Costs of correcting such rejected Work, including additional
testing and inspections and compensation for the Architect's services and
expenses made necessary thereby, shall be at the Contractor's expense.



12.2.2 AFTER SUBSTANTIAL COMPLETION

12.2.2.1

In addition to the Contractor's obligations under Paragraph 3.5, if, within one
year after the date of Substantial Completion of the Work or designated portion
thereof or after the date for commencement of warranties established under
Subparagraph 9.9.1, or by terms of an applicable special warranty required by
the Contract Documents, any of the Work is found to be not in accordance with
the requirements of the Contract Documents, the Contractor shall



                     



THIS DOCUMENT HAS IMPORTANT LEGAL
CONSEQUENCES. CONSULTATION WITH AN
ATTORNEY IS ENCOURAGED WITH
RESPECT TO ITS COMPLETION OR
MODIFICATION. AUTHENTICATION OF THIS
ELECTRONICALLY DRAFTED AIA
DOCUMENT MAY BE MADE BY USING AIA
DOCUMENT D401.

 

This document has been approved and
endorsed by The Associated General
Contractors of America.

                                     

[GRAPHIC OMITTED]








                                                                                                                                                               !
;                          

Ó 1997 AIAÒ
AIA DOCUMENT A201 - 1997
GENERAL CONDITIONS OF THE
CONTRACT FOR CONSTRUCTION

   

Ó Copyright 1911, 1915, 1918, 1925, 1937, 1951, 1958, 1961, 1963, 1966, 1967,
1970, 1976, 1987, 1997 by The
American Institute of Architects. Fifteenth Edition. Reproduction of the
material herein or substantial
quotation of its provisions without written permission of the AIA violates the
copyright laws of the United
States and will subject the violator to legal prosecution. WARNING: Unlicensed
photocopying violates U.S.
copyright laws and will subject the violator to legal prosecution, This document
was electronically produced
with permission of the AIA and can be reproduced in accordance with your license
without violation until
the date of expiration as noted below. User Document: 97a201.aia  --  7/3/2002.
AIA license Number
1000555, which expires on 9/30/2002.


The American Institute of Architects
1735. New York Avenue, N.W.
Washington, D.C. 20006-5292

39

 





--------------------------------------------------------------------------------



 

correct it promptly after receipt of written notice from the Owner to do so
unless the Owner has previously given the Contractor a written acceptance of
such condition. The Owner shall give such notice promptly after discovery of the
condition. During the one-year period for correction of Work, if the Owner fails
to notify the Contractor and give the Contractor an opportunity to make the
correction, the Owner waives the rights to require correction by the Contractor
and to make a claim for breach of warranty. If the Contractor fails to correct
nonconforming Work within a reasonable time during that period after receipt of
notice from the Owner or Architect, the Owner may correct it in accordance with
Paragraph 2.4.

12.2.2.2

The one-year period for correction of Work shall be extended with respect to
portions of Work first performed after Substantial Completion by the period of
time between Substantial Completion and the actual performance of the Work.

12.2.2.3

The one-year period for correction of Work shall not be extended by corrective
Work performed by the Contractor pursuant to this Paragraph 12.2.



12.2.3

The Contractor shall remove from the site portions of the Work which are not in
accordance with the requirements of the Contract Documents and are neither
corrected by the Contractor nor accepted by the Owner.



12.2.4

The Contractor shall bear the cost of correcting destroyed or damaged
construction, whether completed or partially completed, of the Owner or separate
contractors caused by the Contractor's correction or removal of Work which is
not in accordance with the requirements of the Contract Documents.



12.2.5

Nothing contained in this Paragraph 12.2 shall be construed to establish a
period of limitation with respect to other obligations which the Contractor
might have under the Contract Documents. Establishment of the one-year period
for correction of Work as described in Subparagraph 12.2.2 relates only to the
specific obligation of the Contractor to correct the Work, and has no
relationship to the time within which the obligation to comply with the Contract
Documents may be sought to be enforced, nor to the time within which proceedings
may be commenced to establish the Contractor's liability with respect to the
Contractor's obligations other than specifically to correct the Work.



12.3 ACCEPTANCE OF NONCONFORMING WORK

12.3.1

If the Owner prefers to accept Work which is not in accordance with the
requirements of the Contract Documents, the Owner may do so instead of requiring
its removal and correction, in which case the Contract Sum will be reduced as
appropriate and equitable. Such adjustment shall be effected whether or not
final payment has been made.



ARTICLE 13 MISCELLANEOUS PROVISIONS

13.1 GOVERNING LAW

13.1.1

The Contract shall be governed by the law of the place where the Project is
located.



13.2 SUCCESSORS AND ASSIGNS

13.2.1

The Owner and Contractor respectively bind themselves, their partners,
successors, assigns and legal representatives to the other party hereto and to
partners, successors, assigns and legal representatives of such other party in
respect to covenants, agreements and obligations contained in the Contract
Documents. Except as provided in Subparagraph 13.2.2, neither party to the
Contract shall assign the Contract as a whole without written consent of the
other. If either party attempts to make such an assignment without such consent,
that party shall nevertheless remain legally responsible for all obligations
under the Contract.



13.2.2

The Owner may, without consent of the Contractor, assign the Contract to an
institutional lender providing construction financing for the Project. In such
event, the lender                      



THIS DOCUMENT HAS IMPORTANT LEGAL
CONSEQUENCES. CONSULTATION WITH AN
ATTORNEY IS ENCOURAGED WITH
RESPECT TO ITS COMPLETION OR
MODIFICATION. AUTHENTICATION OF THIS
ELECTRONICALLY DRAFTED AIA
DOCUMENT MAY BE MADE BY USING AIA
DOCUMENT D401.

 

This document has been approved and
endorsed by The Associated General
Contractors of America.

                                     

[GRAPHIC OMITTED]








                                                                                                                                                               !
;                          

Ó 1997 AIAÒ
AIA DOCUMENT A201 - 1997
GENERAL CONDITIONS OF THE
CONTRACT FOR CONSTRUCTION

   

Ó Copyright 1911, 1915, 1918, 1925, 1937, 1951, 1958, 1961, 1963, 1966, 1967,
1970, 1976, 1987, 1997 by The
American Institute of Architects. Fifteenth Edition. Reproduction of the
material herein or substantial
quotation of its provisions without written permission of the AIA violates the
copyright laws of the United
States and will subject the violator to legal prosecution. WARNING: Unlicensed
photocopying violates U.S.
copyright laws and will subject the violator to legal prosecution, This document
was electronically produced
with permission of the AIA and can be reproduced in accordance with your license
without violation until
the date of expiration as noted below. User Document: 97a201.aia  --  7/3/2002.
AIA license Number
1000555, which expires on 9/30/2002.


The American Institute of Architects
1735. New York Avenue, N.W.
Washington, D.C. 20006-5292

40

 





--------------------------------------------------------------------------------



 

shall assume the Owner's rights and obligations under the Contract Documents.
The Contractor shall execute all consents reasonably required to facilitate such
assignment.

13.3 WRITTEN NOTICE

13.3.1

Written notice shall be deemed to have been duly served if delivered in person
to the individual or a member of the firm or entity or to an officer of the
corporation for which it was intended, or if delivered at or sent by registered
or certified mail to the last business address known to the party giving notice.

13.4 RIGHTS AND REMEDIES

13.4.1

Duties and obligations imposed by the Contract Documents and rights and remedies
available thereunder shall be in addition to and not a limitation of duties,
obligations, rights and remedies otherwise imposed or available by law.



13.4.2

No action or failure to act by the Owner, Architect or Contractor shall
constitute a waiver of a right or duty afforded them under the Contract, nor
shall such action or failure to act constitute approval of or acquiescence in a
breach thereunder, except as may be specifically agreed in writing.



13.5 TESTS AND INSPECTIONS

13.5.1

Tests, inspections and approvals of portions of the Work required by the
Contract Documents or by laws, ordinances, rules, regulations or orders of
public authorities having jurisdiction shall be made at an appropriate time.
Unless otherwise provided, the Contractor shall make arrangements for such
tests, inspections and approvals with an independent testing laboratory or
entity acceptable to the Owner, or with the appropriate public authority, and
shall bear all related costs of tests, inspections and approvals. The Contractor
shall give the Architect timely notice of when and where tests and inspections
are to be made so that the Architect may be present for such procedures. The
Owner shall bear costs of tests, inspections or approvals which do not become
requirements until after bids are received or negotiations concluded.



13.5.2

If the Architect, Owner or public authorities having jurisdiction determine that
portions of the Work require additional testing, inspection or approval not
included under Subparagraph 13.5.1, the Architect will, upon written
authorization from the Owner, instruct the Contractor to make arrangements for
such additional testing, inspection or approval by an entity acceptable to the
Owner, and the Contractor shall give timely notice to the Architect of when and
where tests and inspections are to be made so that the Architect may be present
for such procedures. Such costs, except as provided in Subparagraph 13.5.3,
shall be at the Owner's expense.



13.5.3

If such procedures for testing, inspection or approval under Subparagraphs
13.5.1 and 13.5.2 reveal failure of the portions of the Work to comply with
requirements established by the Contract Documents, all costs made necessary by
such failure including those of repeated procedures and compensation for the
Architect's services and expenses shall be at the Contractor's expense.



13.5.4

Required certificates of testing, inspection or approval shall, unless otherwise
required by the Contract Documents, be secured by the Contractor and promptly
delivered to the Architect.



13.5.5

If the Architect is to observe tests, inspections or approvals required by the
Contract Documents, the Architect will do so promptly and, where practicable, at
the normal place of testing.



13.5.6

Tests or inspections conducted pursuant to the Contract Documents shall be made
promptly to avoid unreasonable delay in the Work.



                     



THIS DOCUMENT HAS IMPORTANT LEGAL
CONSEQUENCES. CONSULTATION WITH AN
ATTORNEY IS ENCOURAGED WITH
RESPECT TO ITS COMPLETION OR
MODIFICATION. AUTHENTICATION OF THIS
ELECTRONICALLY DRAFTED AIA
DOCUMENT MAY BE MADE BY USING AIA
DOCUMENT D401.

 

This document has been approved and
endorsed by The Associated General
Contractors of America.

                                     

[GRAPHIC OMITTED]








                                                                                                                                                               !
;                          

Ó 1997 AIAÒ
AIA DOCUMENT A201 - 1997
GENERAL CONDITIONS OF THE
CONTRACT FOR CONSTRUCTION

   

Ó Copyright 1911, 1915, 1918, 1925, 1937, 1951, 1958, 1961, 1963, 1966, 1967,
1970, 1976, 1987, 1997 by The
American Institute of Architects. Fifteenth Edition. Reproduction of the
material herein or substantial
quotation of its provisions without written permission of the AIA violates the
copyright laws of the United
States and will subject the violator to legal prosecution. WARNING: Unlicensed
photocopying violates U.S.
copyright laws and will subject the violator to legal prosecution, This document
was electronically produced
with permission of the AIA and can be reproduced in accordance with your license
without violation until
the date of expiration as noted below. User Document: 97a201.aia  --  7/3/2002.
AIA license Number
1000555, which expires on 9/30/2002.


The American Institute of Architects
1735. New York Avenue, N.W.
Washington, D.C. 20006-5292

41

 





--------------------------------------------------------------------------------



 

13.6 INTEREST

13.6.1

Payments due and unpaid under the Contract Documents shall bear interest from
the date payment is due at such rate as the parties may agree upon in writing
or, in the absence thereof, at the legal rate prevailing from time to time at
the place where the Project is located.

13.7 COMMENCEMENT OF STATUTORY LIMITATION PERIOD

13.7.1

As between the Owner and Contractor:
        1. Before Substantial Completion. As to acts or failures to act
occurring prior to the relevant date of Substantial Completion, any applicable
statute of limitations shall commence to run and any alleged cause of action
shall be deemed to have accrued in any and all events not later than such date
of Substantial Completion;
        2. Between Substantial Completion and Final Certificate for Payment. As
to acts or failures to act occurring subsequent to the relevant date of
Substantial Completion and prior to issuance of the final Certificate for
Payment, any applicable statute of limitations shall commence to run and any
alleged cause of action shall be deemed to have accrued in any and all events
not later than the date of issuance of the final Certificate for Payment; and
        3. After Final Certificate for Payment. As to acts or failures to act
occurring after the relevant date of issuance of the final Certificate for
Payment, any applicable statute of limitations shall commence to run and any
alleged cause of action shall be deemed to have accrued in any and all events
not later than the date of any act or failure to act by the Contractor pursuant
to any Warranty provided under Paragraph 3.5, the date of any correction of the
Work or failure to correct the Work by the Contractor under Paragraph 12.2, or
the date of actual commission of any other act or failure to perform any duty or
obligation by the Contractor or Owner, whichever occurs last.



ARTICLE 14 TERMINATION OR SUSPENSION OF THE CONTRACT

14.1 TERMINATION BY THE CONTRACTOR

14.1.1

The Contractor may terminate the Contract if the Work is stopped for a period of
30 consecutive days through no act or fault of the Contractor or a
Subcontractor, Sub-subcontractor or their agents or employees or any other
persons or entities performing portions of the Work under direct or indirect
contract with the Contractor, for any of the following reasons:



        1.

issuance of an order of a court or other public authority having jurisdiction
which requires all Work to be stopped;
        2. an act of government, such as a declaration of national emergency
which requires all Work to be stopped;
        3. because the Architect has not issued a Certificate for Payment and
has not notified the Contractor of the reason for withholding certification as
provided in Subparagraph 9.4.1, or because the Owner has not made payment on a
Certificate for Payment within the time stated in the Contract Documents; or
        4. the Owner has failed to furnish to the Contractor promptly, upon the
Contractor's request, reasonable evidence as required by Subparagraph 2.2.1.



14.1.2

The Contractor may terminate the Contract if, through no act or fault of the
Contractor or a Subcontractor, Sub-subcontractor or their agents or employees or
any other persons or entities performing portions of the Work under direct or
indirect contract with the Contractor, repeated suspensions, delays or
interruptions of the entire Work by the Owner as described in Paragraph 14.3
constitute in the aggregate more than 100 percent of the total number of days
scheduled for completion, or 120 days in any 365-day period, whichever is less.



14.1.3

If one of the reasons described in Subparagraph 14.1.1 or 14.1.2 exists, the
Contractor may, upon seven days' written notice to the Owner and Architect,
terminate the Contract and



                     



THIS DOCUMENT HAS IMPORTANT LEGAL
CONSEQUENCES. CONSULTATION WITH AN
ATTORNEY IS ENCOURAGED WITH
RESPECT TO ITS COMPLETION OR
MODIFICATION. AUTHENTICATION OF THIS
ELECTRONICALLY DRAFTED AIA
DOCUMENT MAY BE MADE BY USING AIA
DOCUMENT D401.

 

This document has been approved and
endorsed by The Associated General
Contractors of America.

                                     

[GRAPHIC OMITTED]








                                                                                                                                                               !
;                          

Ó 1997 AIAÒ
AIA DOCUMENT A201 - 1997
GENERAL CONDITIONS OF THE
CONTRACT FOR CONSTRUCTION

   

Ó Copyright 1911, 1915, 1918, 1925, 1937, 1951, 1958, 1961, 1963, 1966, 1967,
1970, 1976, 1987, 1997 by The
American Institute of Architects. Fifteenth Edition. Reproduction of the
material herein or substantial
quotation of its provisions without written permission of the AIA violates the
copyright laws of the United
States and will subject the violator to legal prosecution. WARNING: Unlicensed
photocopying violates U.S.
copyright laws and will subject the violator to legal prosecution, This document
was electronically produced
with permission of the AIA and can be reproduced in accordance with your license
without violation until
the date of expiration as noted below. User Document: 97a201.aia  --  7/3/2002.
AIA license Number
1000555, which expires on 9/30/2002.


The American Institute of Architects
1735. New York Avenue, N.W.
Washington, D.C. 20006-5292

42

 





--------------------------------------------------------------------------------



 

recover from the Owner payment for Work executed and for proven loss with
respect to materials, equipment, tools, and construction equipment and
machinery, including reasonable overhead, profit and damages.

14.1.4

If the Work is stopped for a period of 60 consecutive days through no act or
fault of the Contractor or a Subcontractor or their agents or employees or any
other persons performing portions of the Work under contract with the Contractor
because the Owner has persistently failed to fulfill the Owner's obligations
under the Contract Documents with respect to matters important to the progress
of the Work, the Contractor may, upon seven additional days' written notice to
the Owner and the Architect, terminate the Contract and recover from the Owner
as provided in Subparagraph 14.1.3.

14.2 TERMINATION BY THE OWNER FOR CAUSE

14.2.1

The Owner may terminate the Contract if the Contractor:
        1. persistently or repeatedly refuses or fails to supply enough properly
skilled workers or proper materials;
        2. fails to make payment to Subcontractors for materials or labor in
accordance with the respective agreements between the Contractor and the
Subcontractors;
        3. persistently disregards laws, ordinances, or rules, regulations or
orders of a public authority having jurisdiction; or
        4. otherwise is guilty of substantial breach of a provision of the
Contract Documents.
14.2.2 When any of the above reasons exist, the Owner, upon certification by the
Architect that sufficient cause exists to justify such action, may without
prejudice to any other rights or remedies of the Owner and after giving the
Contractor and the Contractor's surety, if any, seven days' written notice,
terminate employment of the Contractor and may, subject to any prior rights of
the surety:



        1.

take possession of the site and of all materials, equipment, tools, and
construction equipment and machinery thereon owned by the Contractor;
        2. accept assignment of subcontracts pursuant to Paragraph 5.4; and
        3. finish the Work by whatever reasonable method the Owner may deem
expedient. Upon request of the Contractor, the Owner shall furnish to the
Contractor a detailed accounting of the costs incurred by the Owner in finishing
the Work.



14.2.3

When the Owner terminates the Contract for one of the reasons stated in
Subparagraph 14.2.1, the Contractor shall not be entitled to receive further
payment until the Work is finished.



14.2.4

If the unpaid balance of the Contract Sum exceeds costs of finishing the Work,
including compensation for the Architect's services and expenses made necessary
thereby, and other damages incurred by the Owner and not expressly waived, such
excess shall be paid to the Contractor. If such costs and damages exceed the
unpaid balance, the Contractor shall pay the difference to the Owner. The amount
to be paid to the Contractor or Owner, as the case may be, shall be certified by
the Architect, upon application, and this obligation for payment shall survive
termination of the Contract.



14.3 SUSPENSION BY THE OWNER FOR CONVENIENCE

14.3.1

The Owner may, without cause, order the Contractor in writing to suspend, delay
or interrupt the Work in whole or in part for such period of time as the Owner
may determine.



14.3.2

The Contract Sum and Contract Time shall be adjusted for increases in the cost
and time caused by suspension, delay or interruption as described in
Subparagraph 14.3.1. Adjustment of the Contract Sum shall include profit. No
adjustment shall be made to the extent:



                     



THIS DOCUMENT HAS IMPORTANT LEGAL
CONSEQUENCES. CONSULTATION WITH AN
ATTORNEY IS ENCOURAGED WITH
RESPECT TO ITS COMPLETION OR
MODIFICATION. AUTHENTICATION OF THIS
ELECTRONICALLY DRAFTED AIA
DOCUMENT MAY BE MADE BY USING AIA
DOCUMENT D401.

 

This document has been approved and
endorsed by The Associated General
Contractors of America.

                                     

[GRAPHIC OMITTED]








                                                                                                                                                               !
;                          

Ó 1997 AIAÒ
AIA DOCUMENT A201 - 1997
GENERAL CONDITIONS OF THE
CONTRACT FOR CONSTRUCTION

   

Ó Copyright 1911, 1915, 1918, 1925, 1937, 1951, 1958, 1961, 1963, 1966, 1967,
1970, 1976, 1987, 1997 by The
American Institute of Architects. Fifteenth Edition. Reproduction of the
material herein or substantial
quotation of its provisions without written permission of the AIA violates the
copyright laws of the United
States and will subject the violator to legal prosecution. WARNING: Unlicensed
photocopying violates U.S.
copyright laws and will subject the violator to legal prosecution, This document
was electronically produced
with permission of the AIA and can be reproduced in accordance with your license
without violation until
the date of expiration as noted below. User Document: 97a201.aia  --  7/3/2002.
AIA license Number
1000555, which expires on 9/30/2002.


The American Institute of Architects
1735. New York Avenue, N.W.
Washington, D.C. 20006-5292

43

 





--------------------------------------------------------------------------------



 

        1.

that performance is, was or would have been so suspended, delayed or interrupted
by another cause for which the Contractor is responsible; or
        2. that an equitable adjustment is made or denied under another
provision of the Contract.

14.4 TERMINATION BY THE OWNER FOR CONVENIENCE

14.4.1

The Owner may, at any time, terminate the Contract for the Owner's convenience
and without cause.



14.4.2

Upon receipt of written notice from the Owner of such termination for the
Owner's convenience, the Contractor shall:
        1. cease operations as directed by the Owner in the notice;
        2. take actions necessary, or that the Owner may direct, for the
protection and preservation of the Work; and
        3. except for Work directed to be performed prior to the effective date
of termination stated in the notice, terminate all existing subcontracts and
purchase orders and enter into no further subcontracts and purchase orders.



14.4.3

In case of such termination for the Owner's convenience, the Contractor shall be
entitled to receive payment for Work executed, and costs incurred by reason of
such termination, along with reasonable overhead and profit on the Work not
executed.



                     



THIS DOCUMENT HAS IMPORTANT LEGAL
CONSEQUENCES. CONSULTATION WITH AN
ATTORNEY IS ENCOURAGED WITH
RESPECT TO ITS COMPLETION OR
MODIFICATION. AUTHENTICATION OF THIS
ELECTRONICALLY DRAFTED AIA
DOCUMENT MAY BE MADE BY USING AIA
DOCUMENT D401.

 

This document has been approved and
endorsed by The Associated General
Contractors of America.

                                     

[GRAPHIC OMITTED]








                                                                                                                                                               !
;                          

Ó 1997 AIAÒ
AIA DOCUMENT A201 - 1997
GENERAL CONDITIONS OF THE
CONTRACT FOR CONSTRUCTION

   

Ó Copyright 1911, 1915, 1918, 1925, 1937, 1951, 1958, 1961, 1963, 1966, 1967,
1970, 1976, 1987, 1997 by The
American Institute of Architects. Fifteenth Edition. Reproduction of the
material herein or substantial
quotation of its provisions without written permission of the AIA violates the
copyright laws of the United
States and will subject the violator to legal prosecution. WARNING: Unlicensed
photocopying violates U.S.
copyright laws and will subject the violator to legal prosecution, This document
was electronically produced
with permission of the AIA and can be reproduced in accordance with your license
without violation until
the date of expiration as noted below. User Document: 97a201.aia  --  7/3/2002.
AIA license Number
1000555, which expires on 9/30/2002.


The American Institute of Architects
1735. New York Avenue, N.W.
Washington, D.C. 20006-5292



--------------------------------------------------------------------------------

44  



 

 

FIRST ADDENDUM TO STANDARD FORM OF AGREEMENT

BETWEEN OWNER AND CONTRACTOR

 

This supplement is being attached to and hereby made a part thereof that certain
standard form of agreement between the owner and the contractor, AIA Document
A114, 2001 edition (the Agreement) made and entered into by and between OLD
NATIONAL BANCORP (the Owner) and INDUSTRIAL CONTRACTORS, INC. (the Contractor),
for the purpose of modifying, supplementing and amending certain terms and
conditions of the agreement.

ARTICLE 2: THE WORK OF THIS CONTRACT

Insert the following as new Paragraph 2.2:

2.2 Waiver of Liens. In addition to any other required items, each monthly
payment claim submitted by the Contractor to the Owner shall be accompanied by a
current Sworn Statement from Contractor setting forth all subcontractors and
materialmen with whom Contractor has subcontracted, the amount of such
subcontract, the amount requested for any subcontractor or materialmen in the
monthly payment claim and the amount to be paid to contractor from such monthly
payment claim, together with a current, duly executed Acknowledgment and Waiver
of Lien Rights in substantially the same form and content attached hereto as
Attachment A H@ and incorporated herein by reference (A Lien Waiver@ ) from
Contractor establishing receipt of payment or satisfaction of the payment
requested by Contractor in the current monthly payment claim and waiving any
mechanic's lien or materialmen's liens ("Liens") relating to the amount to be
paid to Contractor from such monthly payment claim. Each monthly payment claim
submitted by Contractor to Owner shall also be accompanied by a current, duly
executed Lien Waiver from all subcontractors, materialmen, suppliers, and when
appropriate, from lower tier subcontractors, establishing receipt of payment or
satisfaction of payment of all amounts requested on behalf of such entities in
the immediately preceding monthly payment claim and waiving any liens from such
entities relating to the amounts requested on behalf of such entities in such
immediately preceding monthly payment claim.

IN THE EVENT THAT ANY SUCH LIEN SHALL NEVERTHELESS BE FILED RELATING TO ANY
AMOUNTS FOR WHICH SWORN STATEMENTS AND LIEN WAIVERS HAVE BEEN OBTAINED FROM
CONSTRUCTION MANAGER, THE SUBCONTRACTORS, MATERIALMEN, SUPPLIERS AND, WHEN
APPROPRIATE, FROM LOWER TIER SUBCONTRACTORS, CONTRACTOR AGREES TO TAKE ALL STEPS
NECESSARY AND PROPER FOR THE RELEASE AND DISCHARGE OF SUCH LIEN IN THE MANNER
REQUIRED BY LAW IN THE STATE IN WHICH THE LIEN HAS BEEN FILED ON RECEIPT OF
DEMAND FROM OWNER, AND IN DEFAULT OF PERFORMING SUCH OBLIGATION, AGREES TO
REIMBURSE OWNER, ON DEMAND, FOR ALL MONIES PAID BY OWNER IN THE RELEASING,
SATISFYING AND DISCHARGING OF SUCH LIENS, INCLUDING REASONABLE ATTORNEY'S FEES
AS DISBURSEMENTS. CONTRACTOR AGREES TO SUPPLY EACH SUBCONTRACTOR A COPY OF THIS
PROVISION.

ARTICLE 7: COSTS TO BE REIMBURSED

7.5 Costs of Other Materials and Equipment, Temporary Facilities and Related
Items

Delete Subparagraph 7.5.1 in its entirety, highlighted below for convenience,
regarding items not fully consumed and substitute the following:

"7.5.1 Costs, including transportation and storage, installation, maintenance,
dismantling and removal of materials, supplies, temporary facilities, machinery,
equipment, and hand tools not customarily owned by construction workers, that
are provided by the Contractor at the site and fully consumed in the performance
of the Work; and cost (less salvage value) of such items if not fully consumed,
whether sold to others or retained by the Contractor. Cost for items previously
used by the Contractor shall mean fair market value."

"7.5.1 Cost, including transportation and maintenance, of all materials,
supplies, equipment, temporary facilities and hand tools (not owned by the
workers) consumed in the performance of the Work. Small tools and consumables as
defined by Attachment "C" will be reimbursed to Contractor at a rate of $2.20
per hour."

 

ARTICLE 9: DISCOUNTS, REBATES, AND REFUNDS

Insert the following clause, highlighted below for convenience, after the first
sentence of Paragraph 9.1:

"9.1 Cash discounts obtained on payments made by the Contractor shall accrue to
the Owner if (1) before making the payment, the Contractor included them in an
Application for Payment and received payment therefor from the Owner, or (2) the
Owner has deposited funds with the Contractor with which to make payments;
otherwise, cash discounts shall accrue to the Contractor. The Contractor shall
provide the Owner with sufficient notice of all such available cash discounts so
that Owner may deposit funds with the Contractor with which to make payments for
transactions with cash discounts. Trade discounts, rebates, refunds and amounts
received from sales of surplus materials and equipment shall accrue to the
Owner, and the Contractor shall make provisions so that they can be secured."

ARTICLE 12: PAYMENTS

12.1 Progress Payments

Insert the following clause, highlighted below for convenience, in
Sub-subparagraph 12.1.6.2 regarding computation of progress payments:

"12.1.6.2 add the Contractor's fee, less retainage of ten percent (10%) until
fifty percent (50%) complete, then 0% thereafter."

Insert the following as new Sub-subparagraph 12.1.6.6 regarding computation of
progress payments:

"12.1.6.6 subtract a retainage of ten percent (10%) of the Guaranteed Maximum
Price properly allocable to completed Work as determined by multiplying the
percentage of completion of each portion of the Work by the share of the
Guaranteed Maximum Price allocated to that portion of the Work in the schedule
of values. Such retainage shall continue until the Work is fifty percent (50%)
completed in accordance with Subparagraph 9.3.4 of the General Conditions."

This Addendum shall constitute an addition and amendment only, and shall not
constitute or effect a novation of the Agreement. Except as herein provided, all
of the terms and conditions of the Agreement shall be fully enforceable by and
between Contractor and Owner, remain in full force and effect.

IN WITNESS WHEREOF

, the parties hereto have executed the First Addendum to the Agreement as of the
11th day of October, 2002.



 

OLD NATIONAL BANCORP

/s/ Thomas F. Clayton


Thomas F. Clayton
Executive Vice President
Administration & Operations



"Owner"

 

INDUSTRIAL CONTRACTORS, INC.

/s/ Alan W. Braun


Alan W. Braun, Chairman



"Contractor"

FIRST ADDENDUM TO GENERAL CONDITIONS

OF THE CONTRACT FOR CONSTRUCTION

This supplement is being attached to and hereby made a part thereof that certain
standard form of agreement between the owner and the contractor, AIA Document
A201, 1997 edition (the General Conditions) made and entered into by and between
OLD NATIONAL BANCORP (the Owner) and INDUSTRIAL CONTRACTORS, INC. (the
Contractor), for the purpose of modifying, supplementing and amending certain
terms and conditions of the agreement.

ARTICLE I: GENERAL PROVISIONS

1.7 Confidentiality

Insert the following new Paragraph 1.7:

"1.7.1 The Contractor warrants and represents that the Contractor shall not
knowingly or negligently communicate or disclose at any time to any person or
entity any information in connection with the Work or the Project, any other
information obtained by the Contractor as a result of or during the course of
the Work, or any records or documents in connection with the Work (the
"Information"), except: (1) with prior written consent of the Owner, (2)
information that was in the public domain prior to the date of this Agreement,
(3) information which becomes part of the public domain by publication or
otherwise not due to any unauthorized act or omission of the Contractor, (4) as
may be required to perform the Work or by any applicable law. If any person or
entity seeks any Information from Contractor, the Contractor shall promptly
notify Owner."

"1.7.2 The Contractor, at any time upon the request of the Owner, shall
immediately return and surrender to the Owner all copies of any materials,
records, notices, memoranda, recordings, drawings, specifications and mock-ups
and any other documents furnished by the Owner or the Architect to the
Contractor."

"1.7.3 The Contractor shall specifically cause all Subcontractors or any other
person or entity performing any services, or furnishing any materials or
equipment, for the Work to warrant and represent all items set forth in this
Paragraph 1.7."

"1.7.4 The representations and warranties contained in this Paragraph 1.7 shall
survive the complete performance of the Work or earlier termination of this
Agreement."

ARTICLE 3: CONTRACTOR

3.5 Warranty

Insert the following new Subparagraphs 3.5.2, 3.5.3, and 3.5.4:

"3.5.2 Length. Each Contractor shall warranty that all Work executed under the
respective sections will be free from defects of materials and workmanship for
the period of one (1) year from the Date of Substantial Completion of the Work
or within such longer period of time as may be prescribed by law or by the terms
of any applicable special warranty required by the Contract Documents. Each
Contractor further agrees that he will, at his own expense, repair and replace
all such defective Work, and all other Work damaged thereby, which becomes
defective during the term of the warranty. Where warranties are required,
Contractor shall secure said warranties in writing from Subcontractors,
manufacturers and/or material suppliers addressed to and in favor of the Owner
and deliver same to the Owner upon completion of Work. Delivery of said
warranties shall not relieve the Contractor from any obligations assumed under
any other provisions of Contract."

"3.5.3 Remedies. Any damage to the building or its contents and/or Work of other
Contractors caused by failure of any piece of equipment and/or faulty
installations shall be repaired or replaced by the party or parties furnishing
the original installation and paid for by the Contractor at fault."

"3.5.4 Inspection. An inspection of the installed Work and/or equipment will be
made just prior to the end of the stipulated warranty period and any
installations and/or equipment which, in the opinion of the Architect/Engineer

and/or Owner, show undue wear, failure, incorrect operation, or otherwise do not
conform to the letter and intent of the Contract Documents shall be repaired or
replaced by the Contractor furnishing same at no additional charge."



3.13 Use of Site

Insert the following new Subparagraph 3.13.2:

"3.13.2 Hazardous Materials. Contractor shall not bring any hazardous
substances, as the same are defined under applicable federal, state, or local
environmental statutes, laws, regulations, or ordinances, onto the Project site,
and shall prohibit subcontractors, and any other individuals or entities from
bringing such hazardous substances upon the Project site. In the event such
hazardous substances are to be incorporated into the Work and must be brought
upon the Project site, Contractor shall notify Owner that: (1) such hazardous
substances are to be placed upon the Project site; (2) the amount of such
substances to be sorted on the Project site and incorporated into the Work; and
(3) the reason such hazardous substances are being incorporated into the Work.
Contractor shall be solely responsible for the handling, storage and care or
such hazardous substances, and for any injuries, damages, or other claims
arising out of or connected with the presence of! such hazardous substances on
the Project site."

3.18 Indemnification

Delete Paragraph 3.18 in its entirety and substitute the following:

"3.18 Indemnification Prior to "First Substantial Completion" and Occupancy.
Notwithstanding anything herein to the contrary, the indemnification in this
paragraph 3.18 shall apply to any claim (as defined herein), the occurrence of
which arises prior to and including the date of "First Substantial Completion"
(as is also defined herein), whether or not notice of such claim has been given
or a demand thereupon made by any party. As used herein, the date of "First
Substantial Completion" shall be defined to mean the date determined by the
Architect pursuant to the General Conditions of the Contract, AIA Document
A201-1997 Article 9.8 to be the first substantial completion of any floor or
area with the exception of the parking garage, and shall include, but not be
limited to, occupancy of the first substantially complete area pursuant to a
certificate or partial certificate of occupancy iss! ued by the Evansville
Building Commission and the completion of all activities on the Project Schedule
that are designated to be completed on or before said date of "Site Substantial
Completion.."

Contractor agrees to indemnify Owner against and hold Owner harmless from and
against any and all liability, damages, lawsuits, losses and expenses, including
but not limited to, reasonable attorneys' fees and court costs arising out of or
relating to any claim or cause of action of any nature arising while on or new
the work, including claims relating to its representatives, employees,
subcontractors, materialmen or suppliers, or by reason of any claim or dispute
of any person or entity for damages from any cause directly or indirectly
relating to any action or failure to act by Contractor, Contractor's
representatives, employees, subcontractors, materialmen or suppliers, and
whether or not it is alleged that Owner in any way contributed to the alleged
wrongdoing or is liable due to a non-delegable duty. However, Contractor shall
not be obligated to indemnify Owner for the sole negligence or willful
misconduct of Owner, or any employee of Owner, where such ! indemnification is
contrary to law. It is the intent of the parties that Contractor shall indemnify
Owner to the fullest extent permitted by law for such liability. In any and
every claim against Owner by anyone directly or indirectly employed by
Contractor, the indemnification obligation under this paragraph may not be
limited in any way by any limitation on the amount or type of damages,
compensation or benefits payable by or for contractor or any subcontractor(s)
under worker's or workmen's compensation acts, disability benefit acts or other
employee benefits acts.

WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE INDEMNITY HEREINABOVE SET
FORTH SHALL INCLUDE ALL LIABILITY, DAMAGES, LOSSES, CLAIMS, DEMANDS AND ACTIONS
ARISING OUT OF PERSONAL INJURY, DEATH OR DAMAGE TO PERSONAL PROPERTY OF OWNER,
OWNER'S EMPLOYEES OR AGENTS OR LICENSEES OR INVITEES OR TO ANY OTHER PERSONS,
WHETHER BASED UPON OR CLAIMED TO BE BASED UPON, STATUTORY, CONTRACTUAL, COMMON
LAW, TORT (INCLUDING BUT NOT LIMITED TO NEGLIGENCE, FRAUD, CONVERSION,
INTENTIONAL TORT OR OTHER COMMON LAW TORT) OR OTHER LIABILITY OF CONTRACTOR,
CONTRACTOR'S REPRESENTATIVES, EMPLOYEES, SUBCONTRACTORS, MATERIALMEN OR
SUPPLIERS OR ANY OTHER PERSONS (HEREINAFTER COLLECTIVELY "CLAIM"). THE PROMISE
OF INDEMNIFICATION IN THIS PARAGRAPH SHALL NOT BE CONSTRUED TO INDEMNIFY OWNER
FOR ANY LOSS OR DAMAGE ATTRIBUTABLE TO THE SOLE NEGLIGENT ACTS OR OMISSIONS OF
OWNER, OR ANY EMPLOYEE OF OWNER, WHERE SUCH INDEMNIFICATION IS CONTRARY TO LAW.
THE PROMISE OF INDEMNIFICATION ! IN THIS PARAGRAPH HOWEVER, SHALL BE CONSTRUED
TO REFLECT CONTRACTOR'S INTENT TO INDEMNIFY OWNER TO THE FULLEST EXTENT
PERMITTED BY LAW FOR SUCH LIABILITY. OWNER SHALL BE ENTITLED TO RECOVER ALL
COSTS AND EXPENSES, INCLUDING ATTORNEYS' FEES AND COURT COSTS INCURRED IN
COMPELLING CONTRACTOR BY LEGAL PROCESS TO ABIDE BY THE TERMS OF THIS PROVISION,
WHICH LEGAL PROCESS SHALL INCLUDE, BUT IS NOT LIMITED TO, DECLARATORY ACTIONS BY
OWNER TO ENFORCE THIS PROVISION.

Contractor shall insure specifically the indemnity contained hereinabove and
shall include Owner as an

additional insured by causing amendatory riders or endorsements to be attached
to the insurance policies described in this Contract.

"3.19

INDEMNIFICATION AFTER "FIRST SUBSTANTIAL COMPLETION" AND OCCUPANCY.



NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE INDEMNIFICATION IN THIS
PARAGRAPH 3.19 SHALL APPLY TO ANY OCCURRENCE SUBSEQUENT TO THE DATE OF "FIRST
SUBSTANTIAL COMPLETION" AS DEFINED ABOVE IN PARAGRAPH 3.18.

CONTRACTOR AND OWNER AGREE TO INDEMNIFY EACH OTHER AGAINST AND HOLD EACH OTHER
HARMLESS FROM AND AGAINST ANY AND ALL LIABILITY, DAMAGES, LAWSUITS, LOSSES, AND
EXPENSES, INCLUDING BUT NOT LIMITED TO, REASONABLE ATTORNEYS' FEES AND COURT
COSTS ARISING OUT OF OR RELATING TO ANY CLAIM OR CAUSE OF ACTION OF ANY NATURE
ARISING WHILE ON OR NEAR THE WORK, INCLUDING CLAIMS RELATING TO EACH OTHER'S
REPRESENTATIVES, AGENTS, EMPLOYEES, LICENSEES, CONTRACTORS, MATERIALMEN OR
SUPPLIERS, OR BY REASON OF ANY CLAIM OR DISPUTE OF ANY PERSON OR ENTITY FOR
DAMAGES FROM ANY CAUSE DIRECTLY OR INDIRECTLY RELATING TO ANY ACTION OR FAILURE
TO ACT BY EITHER PARTY, EITHER PARTY'S REPRESENTATIVES, AGENTS, EMPLOYEES,
LICENSEES, CONTRACTORS, MATERIALMEN OR SUPPLIERS, AND WHETHER OR NOT IT IS
ALLEGED THAT EITHER PARTY IN ANY WAY CONTRIBUTED TO THE ALLEGED WRONGDOING OR IS
LIABLE DUE TO A NON-DELEGABLE DUTY. IT IS THE INTENT OF THE PARTIES TO INDEMNIFY
EACH OTHER ONLY TO THE EXTENT OF THE COMPARITIVE FAU! LT OF THE INDEMNITOR
AND/OR ITS AGENTS AND EMPLOYEES. IN ANY AND EVERY CLAIM AGAINST EITHER PARTY BY
ANYONE DIRECTLY OR INDIRECTLY EMPLOYED BY EITHER PARTY, THE INDEMNIFICATION
OBLIGATION UNDER THIS PARAGRAPH MAY NOT BE LIMITED IN ANY WAY BY ANY LIMITATION
ON THE AMOUNT OR TYPE OF DAMAGES, COMPENSATION OR BENEFITS PAYABLE UNDER
WORKER'S OR WORKMEN'S COMPENSATION ACTS, DISABILITY BENEFIT ACTS OR OTHER
EMPLOYEE BENEFITS ACTS.

WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE INDEMNITY HEREINABOVE SET
FORTH IN THIS PARAGRAPH 17 SHALL INCLUDE ALL LIABILITY, DAMAGES, LOSSES, CLAIMS,
DEMANDS AND ACTIONS ARISING OUT OF PERSONAL INJURY, DEATH OR DAMAGE TO PERSONAL
PROPERTY OF EITHER PARTY OR THEIR REPRESENTATIVES, AGENTS, EMPLOYEES, LICENSEES,
CONTRACTORS MATERIALMEN OR SUPPLIERS OR TO ANY OTHER PERSONS, WHETHER BASED UPON
OR CLAIMED TO BE BASED UPON, STATUTORY, CONTRACTUAL, COMMON LAW, TORT (INCLUDING
BUT NOT LIMITED TO NEGLIGENCE, FRAUD, CONVERSION, INTENTIONAL TORT OR OTHER
COMMON LAW TORT) OR OTHER LIABILITY OF EITHER PARTY OR THEIR REPRESENTATIVES,
AGENTS, EMPLOYEES, LICENSEES, CONTRACTORS, MATERIALMEN, SUPPLIERS OR TO ANY
OTHER PERSONS (HEREINAFTER "CLAIM"). THE INDEMNITEE SHALL BE ENTITLED TO RECOVER
ALL COSTS AND EXPENSES, INCLUDING ATTORNEYS' FEES AND COURT COSTS INCURRED IN
COMPELLING THE INDEMNITOR BY LEGAL PROCESS TO ABIDE BY THE TERMS OF THIS
PROVISION, WHICH LEGAL PROCES! S SHALL INCLUDE, BUT IS NOT LIMITED TO,
DECLARATORY ACTIONS TO ENFORCE THIS PROVISION.

Contractor shall insure specifically the indemnity contained hereinabove and
shall include Owner as an additional insured by causing amendatory riders or
endorsements to be attached to the insurance policies described in this
Contract.

ARTICLE 4: ADMINISTRATION OF THE CONTRACT

Delete Paragraph 4.5 in its entirety and substitute the following:

4.5 Dispute Resolution

"4.5.1 Any claim, dispute or other matter in question arising out of or relating
to this Agreement shall be subject to mediation as a condition precedent to the
institution of legal or equitable proceedings by either party. If such matter
relates to or is the subject of a lien arising out of the Contractor's services,
the Contractor may proceed in accordance with applicable law to comply with the
lien notice or filing deadlines prior to resolution of the matter by mediation."

"4.5.2 Old National and Contractor shall endeavor to resolve claims, disputes
and other matters in question between them by mediation which, unless the
parties mutually agree otherwise, shall be in accordance with the Indiana Rules
for Alternative Dispute Resolution currently in effect but only insofar as they
are consistent with this Agreement. Request for mediation shall be filed in
writing with the other party to this Agreement and with the pre-selected
mediator and alternate mediator named below. Mediation shall be a condition
precedent to the institution of legal or equitable proceedings.

"4.5.3 The parties hereby agree that the mediator in all matters hereunder shall
be Frederick R. Folz, Esq. of Evansville, Indiana. In the event that Frederick
R. Folz is unable to serve as mediator in a matter hereunder, then Ross Rudolph,
Esq., of Evansville, Indiana shall serve as the alternate mediator. The parties
shall share the mediator's fee equally. The fees paid to the mediator shall be
no higher than the fees usually and customarily charged by that mediator for
mediation services provided in Evansville, Indiana. The mediation shall be held
in the place where the Project is located, unless another location is mutually
agreed upon. Agreements reached in mediation shall be enforceable as settlement
agreements in any court having jurisdiction thereof.

"4.5.5 Old National, Contractor, Architect, Architect's subcontractors,
construction manager, prime contractors, general contractors, subcontractors,
materialmen and suppliers engaged on the Project who have an interest in any
claim, dispute or other matter in question arising out of or relating to this
Project agree to be joined as parties in any mediation.

"4.5.6 In the event of any litigation between the parties hereto involving the
Project or the respective rights of the parties thereto, the non-prevailing
party in such litigation shall pay to the prevailing party reasonable attorney
fees, court costs and expenses of such litigation but not to exceed that
percentage of legal fees and expenses incurred equivalent to the percentage of
actual success of the prevailing party, which percentage is calculated by
dividing the amount of the actual judgment by the amount claimed in the
litigation."

4.6 Arbitration

Delete Subparagraphs 4.6 in its entirety.



ARTICLE 9: PAYMENTS AND COMPLETION

9.3 Applications for Payment

Insert the following new Subparagraphs 9.3.4 and 9.3.5:

"9.3.4 Retainage. The Owner will retain ten percent (10%) of the amount due the
Contractor on account of approved progress payments until the Project is fifty
(50%) completed. Thereafter, the retainage will be zero percent (0%). All
retainage withheld will be held until completion of the contract Work and all
remedial Work, listed as conditions of substantial completion, and following
final payment. For all Change Orders, a ten percent (10%) retainage will apply.

"9.3.5 Escrow Agreement. The Escrow Agreement, Attachment "F" attached hereto
and made a part of hereby, shall be signed by the Owner, Contractor and Escrow
Agent. The Escrow Agreement is for the deposit of retainage, as set forth in
Subparagraph 9.3.4 above, during the course of the project as well as for
transfer of any funds that are in dispute. The Escrow is to be invested with the
benefit accruing to the payee, except as provided in the Escrow Agreement.

ARTICLE 11: INSURANCE AND BONDS

11.4 Property Insurance

Insert the following clause at the beginning of

Subparagraph 11.4.7 regarding waivers of subrogation:



"If permitted by the Owner's and Contractor's insurance policies, without
penalties,"

This Addendum shall constitute an addition and amendment only, and shall not
constitute or effect a novation of the Agreement. Except as herein provided, all
of the terms and conditions of the Agreement shall be fully enforceable by and
between Contractor and Owner, remain in full force and effect.

 

 

IN WITNESS WHEREOF, the parties hereto have executed the First Addendum to the
Agreement as of the 11th day of October, 2002.

 

OLD NATIONAL BANCORP

/s/ Thomas F. Clayton


Thomas F. Clayton
Executive Vice President
Administration & Operations



"Owner"

 

INDUSTRIAL CONTRACTORS, INC.

/s/ Alan W. Braun


Alan W. Braun, Chairman



"Contractor"